Name: Commission Regulation (EU) NoÃ 115/2011 of 2Ã February 2011 amending Regulation (EC) NoÃ 748/2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC of the European Parliament and of the Council on or after 1Ã January 2006 specifying the administering Member State for each aircraft operator Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  economic geography;  trade policy;  European organisations
 Date Published: nan

 12.2.2011 EN Official Journal of the European Union L 39/1 COMMISSION REGULATION (EU) No 115/2011 of 2 February 2011 amending Regulation (EC) No 748/2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC of the European Parliament and of the Council on or after 1 January 2006 specifying the administering Member State for each aircraft operator (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a system for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 18a(3)(a) thereof, Whereas: (1) Directive 2008/101/EC of the European Parliament and of the Council (2) amended Directive 2003/87/EC to include aviation activities in the scheme for greenhouse gas emission allowance trading within the European Union. (2) Commission Regulation (EC) No 748/2009 (3) establishes a list of aircraft operators which had performed an aviation activity within the meaning of Annex I to Directive 2003/87/EC on or after 1 January 2006. (3) The list aims to reduce the administrative burden on aircraft operators by providing information on which Member State will be regulating a particular aircraft operator, so that each aircraft operator knows which Member State it will be regulated by and each Member State is clear on which operators it should regulate. (4) The inclusion in the Unions emissions trading scheme is dependent upon the performance of an aviation activity in Annex I to the Directive 2003/87/EC and is not dependent on the inclusion in the list of aircraft operators established by the Commission on the basis of Article 18a(3) of the Directive. (5) A number of aircraft operators employ management or service companies to file flight plans and pay route charges on their behalf. Consequently the International Civil Aviation Organization (ICAO) designator of the management or service company often appears in the flight plan, notwithstanding that such companies may not be aircraft operators. The best means to identify an aircraft operator or aircraft owner is the presence of the ICAO designator or registration marking in the flight plan, and it is therefore often not possible to identify with certainty the relevant operator unless the operator provides Eurocontrol with a fleet declaration containing data on the aircraft it operates. In establishing the updated list of the aircraft operators, the Commission has taken account of the fleet list declarations provided to it by operators and management and service companies. However, a number of management or service companies and aircraft registration markings appear in the updated list due to a lack of information being provided. (6) Regulation (EC) No 748/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 748/2009 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 25.10.2003, p. 32. (2) OJ L 8, 13.1.2009, p. 3. (3) OJ L 219, 22.8.2009, p. 1. ANNEX List of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator BELGIUM CRCO Identification No Operator Name State of the Operator 123 Abelag Aviation BELGIUM 7649 AIRBORNE EXPRESS UNITED STATES 33612 ALLIED AIR LIMITED NIGERIA 30020 AVIASTAR-TU CO. RUSSIAN FEDERATION 31416 AVIA TRAFFIC COMPANY RUSSIAN FEDERATION 35163 Buddy 4, LLC UNITED STATES 908 BRUSSELS AIRLINES BELGIUM 25996 CAIRO AVIATION EGYPT 4369 CAL CARGO AIRLINES ISRAEL 29517 CAPITAL AVTN SRVCS NETHERLANDS 36867 CLASSIC JET HERITAGE UNITED KINGDOM 36515 CONTRAIL AVIATION UNITED STATES f11336 CORPORATE WINGS LLC UNITED STATES 32909 CRESAIR INC UNITED STATES 985 EAT BELGIUM 32432 EGYPTAIR CARGO EGYPT 36012 ENJOY AIR SWITZERLAND f11102 FedEx Express Corporate Aviation UNITED STATES f11256 Flying Partners CVBA BELGIUM 13457 Flying Service N.V. BELGIUM 32486 FAYARD ENTERPRISES UNITED STATES 24578 GAFI GENERAL AVIAT SWITZERLAND 32737 GREAT ALLIANCE WORLD UNITED KINGDOM 29980 HAINAN AIRLINES (2) CHINA 23700 HEWA BORA AIRWAYS CONGO 28582 INTER-WETALL SWITZERLAND 9542 INTL PAPER CY UNITED STATES f11391 JEFFERSON FINANCIAL COMPANY UNITED STATES 27709 KALITTA AIR UNITED STATES 28087 LAS VEGAS CHARTER UNITED STATES 32303 MASTER TOP LINHAS BRAZIL 1084 MIL BELGIUM BELGIUM 31565 MONTE CARLO AVTN BELGIUM 26688 NEWELL RUBBERMAID UNITED STATES f11805 NUCOR CORP UNITED STATES 31207 N604FJ LLC UNITED STATES f11462 N907WS AVIATION LLC UNITED STATES f10341 OfficeMax Inc UNITED STATES 36214 ORCA AVIATION BVBA BELGIUM 31660 RIPPLEWOOD AVTN UNITED STATES 2344 SAUDIA SAUDI ARABIA 27769 SEA-AIR BELGIUM 27975 SIA CARGO PTE LTD SINGAPORE 29222 SILVERBACK CARGO RWANDA 35334 SONOCO PRODUCTS CO UNITED STATES 26784 SOUTHERN AIR UNITED STATES 27977 TECHNOMAG SWITZERLAND 28453 THOMAS COOK ARL BELG BELGIUM 27011 TNT AIRWAYS BELGIUM 34920 TRIDENT AVIATION SVC UNITED STATES 30011 TUI AIRLINES - JAF BELGIUM 27911 ULTIMATE ACFT SERVIC UNITED STATES 31794 UTAIR CARGO RUSSIAN FEDERATION 13603 VF CORP UNITED STATES 36269 VF INTERNATIONAL SWITZERLAND 20065 V L M BELGIUM f11467 WILSON & ASSOCIATES OF DELAWARE LLC UNITED STATES f11460 ZG AIRCRAFT LEASING LLC UNITED STATES a11534 Operator using TAIL NB: VPBDV Unknown a11549 Operator using TAIL NB: VQBHA Unknown BULGARIA CRCO Identification No Operator Name State of the Operator 27359 AEROTRANS KAZAKSTAN KAZAKHSTAN 27698 AEROVISTA UNITED ARAB EMIRATES 33329 AERO POWER LTD UNITED KINGDOM 23962 AIR BAN BULGARIA 35743 AIR IBERIA LTD. GEORGIA 26520 AIR LIBYA 2 LIBYA 11775 AIR VIA BULGARIAN BULGARIA 33225 AIR VICTORY GEORGIA 34357 AIR WEST GEORGIA GEORGIA 31007 ANIKAY AIR MIDDLE E JORDAN 36020 ARARAT INTERNATIONAL ARMENIA 28818 ASIAN SPIRIT PHILIPPINES f10077 Basic Capital Majestic UNITED STATES 33459 BAHRAIN AIR BAHRAIN 32131 BEIBARS CJSC KAZAKHSTAN 28445 BH AIR BULGARIA 27538 BULGARIAN AIR CHRTR. BULGARIA 29056 BULGARIA AIR BULGARIA 25981 CARGO AIR LTD. BULGARIA 32313 EAST WING KAZAKHSTAN KAZAKHSTAN 36884 FLY ADJARA GEORGIA 10165 HEMUS AIR BULGARIA 25134 INTERNAL MINISTRY UU RUSSIAN FEDERATION 28505 IRANIAN AIR TRANSPOR IRAN 31721 JORDAN INT AIR CARGO JORDAN 27345 KHORIV AVIA UKRAINE 28246 KOKSHETAU AIRLINE KAZAKHSTAN 32034 KOMIAVIAVIATRANS 2 RUSSIAN FEDERATION 31019 KREMENCHUK FLIGHT UKRAINE 21448 MOSCOW AIRLINES JSC RUSSIAN FEDERATION 30622 PMT AIR CAMBODIA 27203 ROSAVIA AIR COMPANY UKRAINE 29085 RUBYSTAR BELARUS 32835 SAYAT AIR KAZAKSTAN KAZAKHSTAN 1830 SENEGALAIR SENEGAL 34818 SERTUR AVIATION TURKEY 32037 SKY JET KAZAKHSTAN KAZAKHSTAN 32664 STARLINE KZ JSC KAZAKHSTAN 32347 TABAN AIR IRAN 34245 VICTORIA AIR VM LTD BULGARIA 31648 VIP-AVIA GEORGIA 35082 ZAGROS AIRLINES IRAN CZECH REPUBLIC CRCO Identification No Operator Name State of the Operator 7824 ACL SLOVACKY CZECH REPUBLIC 35387 ACS SA SPAIN 16895 AERO VODOCHODY CZECH REPUBLIC f11813 AERSALE INC UNITED STATES 31304 AIRCRAFT INDUSTRIES CZECH REPUBLIC 30203 ATMA AIRLINES UNITED ARAB EMIRATES 34057 AVTN SPECIALTIES INC UNITED STATES 35333 AXIS AVIATION GROUP UNITED STATES 22621 CAA CZECH REPUBLIC CZECH REPUBLIC 36846 CABLEVISION SYSTEMS UNITED STATES 34430 CAIMITO ENTERP. LTD CYPRUS 36294 CENTRAL CHARTER CZEC CZECH REPUBLIC 859 CZECH AIRLINES CZECH REPUBLIC f10182 Executive Flight Services, Inc. UNITED STATES 33327 EARTH ONE LIMITED UNITED KINGDOM 36242 GEORGIAN INTERNATION GEORGIA 31631 GLOBAL AVIATION LIBY LIBYA 35825 HYUNDAI MOTOR CO REPUBLIC OF KOREA 32231 ILIN AIRCOMPANY RUSSIAN FEDERATION 30825 LETS FLY SRO CZECH REPUBLIC 32935 MIDAMERICA HOLDINGS UNITED STATES 3597 MIL CZECH REPUBLIC CZECH REPUBLIC 30743 NORSE AIR CHARTER SOUTH AFRICA 29976 NOVA CHEMICALS UNITED STATES 35361 OKAY HOLDING AS CZECH REPUBLIC f10358 Pioneer Private Aviation UNITED STATES f10379 Red.Com UNITED STATES 36763 RETENTURA LTD. CYPRUS 2276 ROCKWELL AUTOMATION UNITED STATES 32157 SKYDIVE LK CZECH REPUBLIC 32812 SKY DIVING FOR FUN SLOVAKIA 27292 SKY GEORGIA GEORGIA 31351 SKY KG AIRLINES RUSSIAN FEDERATION 13702 STEVENS EXPRESS UNITED STATES 24903 TRAVEL SERVIS A.S. CZECH REPUBLIC 25890 UKRAINIAN PILOT UKRAINE 32721 VIDEOTAPE CENTER UNITED STATES DENMARK CRCO Identification No Operator Name State of the Operator 33255 AIRON AIR DENMARK 33185 AIR ALPHA A/C SALES DENMARK 3456 AIR ALSIE DENMARK 22466 AIR GREENLAND DENMARK 34774 ALIGAP A/S DENMARK 36866 ALUMECO A/S DENMARK 142 ATLANTIC AIRWAYS DENMARK 36122 AVIATION HOLDINGS UNITED STATES 34980 AVTN CAPITAL GRP (2) UNITED STATES 35753 A/S MAERSK AVIATION DENMARK 36842 BRASILIA JET CENTER BRAZIL 32921 CANYON GATE FLT SVCS UNITED STATES 28860 CHC DENMARK DENMARK 36851 CHC HELI. AUSTRALIA AUSTRALIA 781 CIMBER AIR DENMARK DENMARK 33047 CITICAPITAL LOCAVIA FRANCE f10500 Duchossois Industries, Inc. UNITED STATES f10172 Duke Energy Business Services LLC UNITED STATES 366 DANISH AIR TRANSPORT DENMARK 27919 DRT VERTRIEBS GMBH DENMARK 32738 EAST AIR TAJIKISTAN 25431 ELMAGAL AVIATION SUDAN 33139 ENEX AVIATION LLC MONACO f11774 ENGAGE AVIATION LLC UNITED STATES 26272 EXECUJET EUROPE A/S DENMARK 31760 FAROE JET DENMARK 35478 FIRST GREENWICH UNITED KINGDOM f10218 GCTPA, LLC UNITED STATES 33254 GE CAPITAL SOLUTIONS DENMARK 32364 GLOBAL TRANSERVICE UNITED STATES 32595 GRAAKJAER A/S DENMARK 36297 JET FLEET INTL UNITED STATES 32158 JET TIME A/S DENMARK 34892 JJO INVEST APS DENMARK 33518 KIRKBI INVEST DENMARK 31243 KIRKBI TRADING DENMARK 36538 KIRK AVIATION A/S DENMARK 34672 LAO CAPRICORN AIR REPUBLIC OF LAOS 32541 NAPLES FLIGHT MGMT UNITED STATES 34830 OLGA LEASING LTD BERMUDA (UK) 33063 PANADERO ENERGY LLC UNITED STATES 33803 PARTNERSELSKABET DENMARK 23090 PHARMA NORD DENMARK 36227 POLICE & BOARD EE ESTONIA 30137 PRIMERA AIR ICELAND 35196 PRIMERA AIR SCAND DENMARK 33624 QUAD/AIR LLC UNITED STATES 29123 RHEINLAND AIR SERV. GERMANY 31890 ROMANIAN AIRPORT SVC ROMANIA 9918 STAR AIR DENMARK 21550 STERLING AIRLINES DENMARK 4357 SUNAIR DENMARK DENMARK 36191 SUN WAY GEORGIA GEORGIA 21484 THOMAS COOK SCAND. DENMARK 35579 TRANSAVIA DENMARK DENMARK 32655 VIP PARTNERFLY DENMARK 36641 VISIONAIR UNITED STATES 33375 WAYLOCK OVERSEAS LTD RUSSIAN FEDERATION 12327 WEIBEL SCIENTIFIC DENMARK 5343 WIDEROE FLYVESELSKAP NORWAY GERMANY CRCO Identification No Operator Name State of the Operator 24568 ebm-papst Mulfingen GmbH & Co. KG GERMANY f10001 Academy of Art University UNITED STATES 3647 Adolf WÃ ¼rth GmbH & Co. KG GERMANY 156 Aeroflot - Russian Airlines RUSSIAN FEDERATION 35126 Aerologic GmbH GERMANY 6802 Aero Personal s.a de c.v. MEXICO 21756 Airtrans Flugzeugvermietungs GmbH GERMANY 32419 AirBridgeCargo Airlines LLC RUSSIAN FEDERATION 28844 Air Astana JSC KAZAKHSTAN 8221 Air Berlin PLC & Co. Luftverkehrs KG GERMANY 33133 Air China Cargo Co., Ltd CHINA 786 Air China Limited CHINA 22317 Air-Service GmbH GERMANY 8901 Archer Daniels Midland Company UNITED STATES 19480 Asiana Airlines REPUBLIC OF KOREA 27868 Atlasjet Airlines TURKEY 20979 Atlas Air, Inc. UNITED STATES 34963 ACG AIR CARGO GERMANY 20017 ACM AIR CHARTER GMBH GERMANY 33295 ADVANCED AV. LOGIST GERMANY 499 AERODATA AKTIENGES 1 GERMANY 150 AERODIENST GERMANY 32334 AEROFLOT CARGO RUSSIAN FEDERATION 35859 AEROTRESALIA MEXICO 30959 AERO MONGOLIA MONGOLIA 11454 AFI FLIGHT INSPECT. GERMANY 31799 AGRATA AVIATION ESTONIA 27692 AHSEL HAVA TURKEY 32484 AIRCASTLE ADVISOR UNITED STATES 33817 AIRCRAFT ASSET MGT. GERMANY 32868 AIRCRAFT GENERAL ITALY f11396 AIRCRAFT GUARANTY CORP TRUSTEE UNITED STATES 34984 AIRCRAFT MNGMT LS SWITZERLAND 36019 AIRCRAFT RENT A.S. CZECH REPUBLIC 33852 AIRLIFT SERVICE D.O. FORMER YUGOSLAV REPUBLIC OF MACEDONIA 31390 AIRSEVEN GMBH GERMANY 34629 AIRVIP LTD. BERMUDA (UK) 22484 AIR ALLIANCE GMBH GERMANY 35195 AIR CHINA BUSINESS CHINA 22378 AIR KUBAN RUSSIAN FEDERATION 23463 AIR MACAU CO. LTD. MACAU SAR 5663 AIR NAMIBIA NAMIBIA 29743 AIR NATIONAL CORP NEW ZEALAND 17595 AIR SERVICE BERLIN GERMANY 31446 AIR TRANSPORT INTL 2 UNITED STATES 36719 AIR 1 AVIATION UNITED STATES 34266 AIR 1 AVIATION GMBH GERMANY 33836 AJWA AVIATION SAUDI ARABIA 33869 ALCI ANTARTIC SOUTH AFRICA 5165 ALPLA AIR CHARTER AUSTRIA 30361 AL HOKAIR BERMUDA (UK) 25435 AL-THANI QATAR 32684 AMJET AVIATION UNITED STATES 31290 AOP AIR OPERATING SWITZERLAND 34337 API HOLDING GERMANY 27073 ARTOC AIR EGYPT 25551 ASIA CONTINENTAL KAZAKHSTAN 35310 ASIA CONTINENT AVIA KAZAKHSTAN 24940 ASIA TODAY LTD CHINA 32548 ASTRON AVIATION LTD SWITZERLAND f11211 ASW Air-Service Werkflugdiesnt GmbH & Co. KG GERMANY 30698 ATG SWISS FIRST SWITZERLAND 36360 AUGSBURG AIRWAYS GMB GERMANY 29122 AURON LTD BERMUDA (UK) 31551 AVIATION CAP GRP UNITED KINGDOM 35968 AVIATION INVESTMENT GERMANY 35708 AVIATION JOLINA SEC CANADA 33093 AVIATION PARTNERS S HONDURAS 516 Bahag Baus Handelsgesellschaft AG Zug/Schweiz Zweigniederlassung Mannheim GERMANY 25978 Bauhaus Gesellschaft fÃ ¼r Bau- und Hausbedarf mbH & Co. GERMANY f10795 Beef Products Inc. / BPI Technology Inc. UNITED STATES 561 Bertelsmann AG GERMANY 23956 Blue Sky Airservice GmbH GERMANY 29090 Blue Wings AG GERMANY 29389 Bombardier PreOwned UNITED STATES 31614 Bombardier Transportation GmbH GERMANY 15176 Bundespolizei-Fliegergruppe GERMANY 32874 Business Jet Ltd NEW ZEALAND 7897 BAE SYSTEMS FLT SYST UNITED STATES 30586 BALL CORP UNITED STATES 32840 BARBEDOS GROUP LTD NIGERIA 509 BASF SE GERMANY 29137 BATAVIA AIR INDONESIA 35233 BAVARIA INTERNATION GERMANY 30306 BEDO BETEILIGUNGS GERMANY 911 BEECHCRAFT AUGSBURG GERMANY 17395 BEECHCRAFT BERLIN GERMANY 11646 BERGER JULIUS NIGERIA 31886 BESTAIR TURKEY TURKEY 28042 BLUE SKY GROUP UNITED STATES 14658 BMW AG GERMANY 6667 BOMBARDIER AEROSPACE UNITED STATES 36062 BORAJET HAVACILIK TURKEY 34852 BREMENFLY GMBH GERMANY 680 BURDA REISEFLUG GERMANY 35021 Chai Ltd. BERMUDA (UK) 35418 Challenge Aero AG SWITZERLAND 22448 Cirrus Airlines Luftfahrtgesellschaft mbH GERMANY f10709 Colgan Air Services UNITED STATES 824 Condor Flugdienst GmbH GERMANY 12495 Croatia Airlines Hrvatska zrakoplovna tvrtka d.d. CROATIA 33282 CANJET AIRLINES CANADA 34985 CAPE CHAMONIX WINE SOUTH AFRICA 32482 CARSON AIR LTD CANADA 19823 CA Air Moldova IS REPUBLIC OF MOLDOVA 26021 CEBU PACIFIC AIR INC PHILIPPINES 30714 CENTRAL MOUNTAIN AIR CANADA 35194 CHONGQING AIRLINES CHINA 28178 CIRRUS AVIATION GERMANY 35527 CLASSIC SERVICES INC UNITED STATES 31719 CLICK MEXICANA MEXICO 36157 CLUB SAAB 340 SWITZERLAND 26507 COMMANDER FLUGDIENST GERMANY 23741 COMMANDER MEXICANA MEXICO 33189 CONTINENT AIRLINE UU RUSSIAN FEDERATION 25210 COOK AIRCRAFT UNITED STATES 27760 CORPORATE ACFT LS SWITZERLAND 33045 CORPORATE JET MNGT UNITED KINGDOM 31333 CORP JET SVCS UNITED KINGDOM 24481 CTL LOGISTICS S.A. POLAND 4484 Delta Air Lines, Inc. UNITED STATES 8980 Delta Technical Services Ltd GERMANY 1776 Deutsche Lufthansa AG GERMANY 2044 Dr. August Oetker KG GERMANY 32731 DANAHER CORPORATION UNITED STATES 34179 DAO AVIATION DENMARK 967 DAS DIRECT AIR GERMANY 30651 DAUAIR GERMANY 18003 DBA LUFTFAHRTGESELL. GERMANY f10558 DCS Management Services UNITED STATES 26466 DC Aviation GmbH GERMANY 30996 DEERE & COMPANY UNITED STATES f10774 DFZ, LLC UNITED STATES f10589 DH Flugcharter GmbH GERMANY 25139 DIETZ AG GERMANY 35389 DIEVB GMBH & CO.KG GERMANY 18824 DLR BRAUNSCHWEIG GERMANY 28473 DOGAN HAVACILIK TURKEY 27181 DONAVIA JSC RUSSIAN FEDERATION 35451 DORNIER NO LIMITS GERMANY 28795 DULCO HANDEL GMBH GERMANY 968 DUSSMANN P UNITED STATES 30726 DUTCH ANTILLES EXPR. ARUBA, NETHERLANDS ANTILLES 30461 D2 AVIATION UNITED STATES 12213 Emil Capital Partners, LLC UNITED STATES f10180 Epps Air Service, Inc. UNITED STATES 36121 EAT LEIPZIG GMBH GERMANY 34657 EEA GMBH GERMANY 35749 EON AVIATION CHINA 36507 ERSTE ASSET INVEST. GERMANY 19629 ESCHMANN H D GERMANY 17794 EUROCOPTER DEUTSCHL. GERMANY 1980 EUROPEAN AIR EXPRESS GERMANY 3639 EVERGREEN AIRLINES UNITED STATES 36357 EXECUJET AVIATION SOUTH AFRICA 31909 EXECUTIVE SVCS (AZ) UNITED STATES 8082 E.I. du Pont de Nemours and Company UNITED STATES 8272 Farnair Switzerland AG SWITZERLAND 23244 Federal State Unitary Enterprise State Transport Company Russia RUSSIAN FEDERATION 14557 Firma Steiner-Film GERMANY 1778 Flugbereitschaft des Bundesministerium der Verteidigung (FlBschft BMVg) GERMANY 32678 Fresena Flug GmbH & Co KG GERMANY 4783 FAI RENT-A-JET GERMANY 34640 FALCON 007 S.A.R.L. FRANCE 28589 FANCOURT FLUGCHARTER GmbH & CO KG SWITZERLAND 33077 FAS GMBH GERMANY 35937 FINKCAS GERMANY 35089 FLAIR JET GERMANY 22238 FLIGHT CALIBRATION GERMANY 32722 FLIGHT CAL. MALAYSIA MALAYSIA 31012 FLUGSCHULE HAMBURG GERMANY 26843 FMG-FLUGSCHULE GERMANY 1595 FRENZEL G GERMANY 4232 FRONTIER AIRLINES UNITED STATES 9243 Germania Fluggesellschaft mbH GERMANY 28944 Germanwings GmbH GERMANY 34841 Gibbs International, Inc. UNITED STATES f10232 Gruss & Company UNITED STATES 33827 GABINETTE (ANG) ANGOLA 36504 GALAXIAS AVIATION VIRGIN ISLANDS (UK) 22807 GAS AIR SERVICE GMBH GERMANY 25027 GEKO TRADE GERMANY 3349 GENERAL MOTORS UNITED STATES 36747 GEOJET LUFTFAHR. (2) GERMANY 31914 GERMAN SKY AIRLINES GERMANY 33821 GE CAPITAL B.V. NETHERLANDS 34954 GE CAPITAL SOLUTION UNITED KINGDOM 35147 GE CAPITAL SOL. SWITZERLAND 35803 GHASSAN AHMED AL UNITED ARAB EMIRATES 25642 GLOBAL AVTN BERMUDA BERMUDA (UK) 34848 GLOBAL A/C CONSULT UNITED STATES 23743 GOMEL AIRLINES BELARUS 22366 GOVERNMENT CROATIA CROATIA 22370 GOVERNMENT MACEDONIA FORMER YUGOSLAV REPUBLIC OF MACEDONIA 2395 GROB AIRCRAFT AG GERMANY 32172 GULF JET UNITED ARAB EMIRATES 4703 Hapag-Lloyd Express GmbH GERMANY 1389 Hapag-Lloyd Fluggesellschaft mbH GERMANY 28618 Haworth Transport UNITED STATES 32953 HeidelbergCement AG GERMANY f11187 Herc Management Services LLC UNITED STATES 33269 Herrenknecht Aviation GmbH GERMANY 26105 HANSGROHE AG GERMANY 36694 HAPAG LLOYD EXECUTIV GERMANY 32580 HASLBERGER FINANZ. GERMANY 31519 HAWKER HUNTER AVTN UNITED KINGDOM 26226 HI HAMBURG International Luftverkehrsgesellschaft mbH & Co. Betriebs-KG GERMANY 31103 HOMAC AVIATION AG GERMANY 36597 HONG WEI CO LTD TAIWAN 27680 HURKUS HAVAYOLU TASIMACILIK VE TIC A.S. (d.b.a. FREEBIRD AIRLINES) TURKEY f10258 Indefensible Corporation (DJMD Corporation) UNITED STATES 24664 Intermap Technologies UNITED STATES f10652 IAC FALCON HOLDINGS Unknown 35785 IFM Traviation GmbH GERMANY 25785 ILYUSHIN AVIATION RUSSIAN FEDERATION 1528 IRANAIR IRAN 1562 Jat Airways SERBIA 21723 Joint Stock Company Ural airlines RUSSIAN FEDERATION 35760 JEJU AIR REPUBLIC OF KOREA 2200 JETAIR FLUG GMBH GERMANY 16761 JETFLIGHT AVIATION Inc. SWITZERLAND 36889 JETSTAR PACIFIC VIETNAM 3328 JETS EXECUTIVOS MEXICO 11307 JET EXECUTIVE INT. GERMANY 27505 JET GROUP LTD ISRAEL 21462 JOHNSON CONTROLS UNITED STATES 28591 JOHNSON CTRLS SWITZERLAND 36272 JORDAN INTNL CHINA 32107 JUNEYAO AIRLINES CHINA 36509 JUNKER ERWIN GRINDI CZECH REPUBLIC 25800 Knauf Astra Ltd. UNITED KINGDOM 32568 Kompass GmbH & Co. KG GERMANY 1610 KARMANN GMBH GERMANY 31171 KAZAVIASPAS KAZAKHSTAN 5360 KENN BOREK AIR (A) CANADA 22239 KIEV AVIATION PLANT UKRAINE f10653 KIMBERLY CLARK CORP Unknown 1652 KOREAN AIR LINES CO., LTD. REPUBLIC OF KOREA 21632 KRASNOJARSKY AIRLINE RUSSIAN FEDERATION 33182 KUGU HAVACILIK TURKEY 28399 Liebherr GeschÃ ¤ftsreiseflugzeug GbR GERMANY 15456 Luftfahrt-Bundesamt GERMANY 3857 Lufthansa Cargo AG GERMANY 27838 Lufthansa Technik AG GERMANY 36476 LANARA LTD UNITED KINGDOM 29352 LANGNER E GERMANY 35538 LEAR 45-086 HOLD COR UNITED STATES 6383 LECH-AIR FLUGZEUG GERMANY 20222 LGM LUFTFAHRT GMBH GERMANY 28576 LIBRA TRAVEL SWITZERLAND 1767 LTU LUFTTRANSPORT GERMANY 34305 LUFTHANSA TECH. VIP GERMANY 26498 LUFT AVTN CHARTER AUSTRALIA 24270 Montenegro Airlines MONTENEGRO 21072 MAHAN AIR IRAN 21878 MAKEDONSKI AVIOTRANS FORMER YUGOSLAV REPUBLIC OF MACEDONIA 12521 MARXER ANLAGEN GERMANY 36372 MAT AIRWAYS FORMER YUGOSLAV REPUBLIC OF MACEDONIA 19999 MENEKSE HAVAYOLLARI TURKEY 31852 MFI MANAGEMENT FUR GERMANY 25067 MNG Havayollari ve Tasimacilik A.S. (MNG Airlines) TURKEY 3057 MOELLERS MASCHINEN GERMANY 35742 MUADIB GERMANY 31944 MYN AVIATION SAUDI ARABIA 24502 M. Bohlke Veneer Corp. UNITED STATES 12218 Nike, Inc. UNITED STATES 33963 NATIONAL LEGACY KUWAIT 30581 NAYAK AIRCRAFT SERV. GERMANY 34805 NAYAK INTERNATIONAL GERMANY 11061 NEUMEYR FLUGGERAETE GERMANY 15551 NEW YORKER GROUP GERMANY 24661 NORTH AMERICAN JET UNITED STATES 29267 NOVELLUS SYSTEMS UNITED STATES 31791 NOVESPACE FRANCE f10785 N16FX Trust UNITED STATES 25059 Omni Air International UNITED STATES 2073 Ostfriesische Lufttransport GmbH GERMANY 567 OBO JET-CHARTER GMBH GERMANY 33138 OCA INTERNATIONAL GERMANY 2061 OMNIPOL CZECH REPUBLIC 36743 ORANGE AIRCRAFT (2) NETHERLANDS 8236 OWENS-CORNING UNITED STATES 12648 Pacelli-Beteiligungs GmbH & Co. KG GERMANY 33666 Pakistan Aviators and Aviation (Pvt) Ltd. PAKISTAN 30279 Papier Mettler GERMANY 775 Pentastar Aviation, LLC UNITED STATES 852 PARAGON RANCH UNITED STATES 29731 PARC AVTN IRELAND 23471 PCT Powder Coating Technologies Intl. Sarl SWITZERLAND 10690 PEGASUS HAVA TASIMACILIGI A.S. TURKEY 4265 PHIFER WIRE PRODUCTS UNITED STATES 5225 PHOENIX AIR GMBH GERMANY 3085 PICTON II LTD BERMUDA (UK) 30230 POLET ACFT MNGT BERMUDA (UK) 28157 PRESIDENTIAL AVTN UNITED STATES 34505 PRINCESS AVIATION LEBANON 29307 PRIVATAIR GMBH GERMANY 34553 PRIVATE JET HOLD. VIRGIN ISLANDS (UK) 12196 PRIVATE WINGS GERMANY 3343 P&P PROMOTION GERMANY 27446 Rhema Bible Church UNITED STATES 606 Robert Bosch GmbH GERMANY 30124 RAE - REGIONAL AIR GERMANY 36291 RAFAN HOLDING BV NETHERLANDS 32083 RAY ENTERPRISES UNITED STATES 19436 REGIO AIR MECKLENBRG GERMANY 33032 RELIANCE COMMERCIAL UNITED ARAB EMIRATES 29767 RENTAIR UK LTD. UNITED KINGDOM 30938 RIKSOS TURIZM LT TURKEY 32723 RSG RENTAL SERVICES GERMANY 29927 RUAG AEROSPACE SERV GERMANY 36233 RUIZ, L GERMANY 9200 RYAN INTL AIRLINES UNITED STATES 24784 Samsung Techwin Co., Ltd. REPUBLIC OF KOREA f10701 Servicios Aereos Regiomontanos, S.A. MEXICO 21734 Siberia Airlines RUSSIAN FEDERATION 28475 Silk Way Airlines AZERBAIJAN 29841 Spirit of Spices GmbH GERMANY 10201 SunExpress (GÃ ¼nes Ekspres Havacilik A.S.) TURKEY 28362 Sun D'or International Airlines LTD ISRAEL 12878 SÃ ¼dzucker Reise-Service GmbH GERMANY 35130 Switchback Argentina, LLC UNITED STATES f10788 SAP America Inc. UNITED STATES 18991 SAP AG GERMANY 32741 SCHNEIDER THOMAS GERMANY 21282 SCHROTT WETZEL GMBH GERMANY 5031 SCHWARZMUELLER AUSTRIA 30971 SEARAY BD100 SOUTH AFRICA 35352 SEGRAVE AVIATION INC UNITED STATES 31846 SG FINANS A/S NORGE SWEDEN 27571 SHANGHAI AIRLINES CHINA 29540 SHENZHEN AIRLINES CHINA 27735 SIK-AY Hava Tasimacilik A.S. TURKEY 1034 SIRTE OIL LIBYA 32179 SKIPPERS AVIATION AUSTRALIA 34392 SKYBUS KAZAKHSTAN 32816 SKYBUS AIRLINES UNITED STATES 19819 SKYPLAN SERVICES CANADA 2477 SKY JET SWITZERLAND 25050 SMATSA SERBIA 32544 SMS Aviation GmbH GERMANY 31870 SM AVIATION GERMANY 33747 SOMON AIR TAJIKISTAN f11331 SOUTHLAKE AVIATION LLC UNITED STATES 36224 SPECTRA ENERGY UNITED STATES 26725 SPIRIT AIRLINES 2 UNITED STATES 36094 SSP AVIATION INDIA 23935 STAR ARIES SHIPMGMT CYPRUS 29368 STAR AVIATION (G) GERMANY 15526 STATE ENTERPRISE ANTONOV DESIGN BUREAU UKRAINE 32361 STRONG AVIATION KUWAIT 36720 SWISS AV CONSULTANTS SWITZERLAND 28910 SWISS GLOBAL JET MGT SWITZERLAND 2681 Thai Airways International Public Company Limited THAILAND f10445 Thomas H. Lee Partners UNITED STATES 14993 Thyssenkrupp Dienstleistungen GmbH GERMANY 31353 Tidnish Holdings Limited CANADA 2758 Turkish Airlines THY TURKEY 8360 TACA EL SALVADOR 32435 TALON AIR UNITED STATES 35978 TATHRA INTERNATIONAL VIRGIN ISLANDS (UK) 32576 TB INVEST GROUP CZECH REPUBLIC 31566 TEAM AVIATION GERMANY 33120 TEC AIRCRAFT LEASING AUSTRIA 36210 TESLA AIR SWITZERLAND 35936 TIGER HERCULES CORP TAIWAN 21908 TOKOPH D P SOUTH AFRICA 31974 TOWER AVTN OF READIN UNITED STATES 33495 TURBOJET KFT HUNGARY 33979 TURKUAZ AIRLINES TURKEY 36760 T'WAY AIR CO LTD REPUBLIC OF KOREA 8960 United Parcel Service Co UNITED STATES 27079 UKRAINIAN MEDITERRAN UKRAINE 24948 UKSATSE UKRAINE f10464 USAA UNITED STATES 29839 USA 3000 AIRLINES UNITED STATES 4692 US Airways, Inc. UNITED STATES 26886 UTair Aviation, jsc RUSSIAN FEDERATION 31669 Vacuna Jets Limited BERMUDA (UK) f10791 Vecellio Management Service UNITED STATES 2833 Viessmann Werke GmbH & Co. KG GERMANY 18671 Volga-Dnepr Airlines LLC RUSSIAN FEDERATION 31984 VARIG LOGISTICA SA BRAZIL 36485 VEREIN FLIEGER MUS. SWITZERLAND 5198 VHM SCHUL & CHARTER GERMANY 31758 VIVAT TRUST LTD. UNITED KINGDOM 31815 VOLARIS MEXICO 2840 VOLKSWAGEN AG GERMANY 2812 VRG Linhas Aereas S/A BRAZIL 30605 Wheels Aviation Ltd. GERMANY 27514 Wirtgen BgmbH GERMANY 36235 WATERLOO AVIATION CANADA 12066 WDL AVIATION GERMANY 24113 WEBER MANAGEMENT GERMANY 1323 WEKA Flugdienst GmbH GERMANY 36169 WESTMORE SYSTEM RUSSIAN FEDERATION 34391 WHS LEASING AG SWITZERLAND 33317 WINAIR AUSTRIA AUSTRIA 34169 WIZZAIR UKRAINE LLC UKRAINE 2930 WORLD AIRWAYS UNITED STATES 31769 XL Airways Germany GmbH GERMANY 32403 XRS Holdings, LLC UNITED STATES 36920 XR-GMBH GERMANY 5960 Zeman FTL GERMANY 33948 ZEUS TAXI A ¿REO BRAZIL f11349 2615S LLC UNITED STATES 31485 328 SUPPORT SERVICES GERMANY a11495 Operator using TAIL NB: N450T Unknown a11501 Operator using TAIL NB: N62914 Unknown a11503 Operator using TAIL NB: N653MK Unknown a11751 Operator using TAIL NB: N77080 Unknown a11508 Operator using TAIL NB: N880GC Unknown a11510 Operator using TAIL NB: N903G Unknown a11539 Operator using TAIL NB: VPCNK Unknown a11558 Operator using TAIL NB: XAFRD Unknown ESTONIA CRCO Identification No Operator Name State of the Operator 22213 ENIMEX ESTONIA 18219 ESTONIAN AIR ESTONIA 22465 ESTONIAN STATE AVTN ESTONIA f11814 JET AIR AIRCRAFT LEASING LLC UNITED STATES 24680 KAPO AVIA RUSSIAN FEDERATION 22574 MIL JAPAN JAPAN 10937 MIL RUSSIA RUSSIAN FEDERATION 1117 MIL SWITZERLAND SWITZERLAND 35109 SMALL PLANET (EE) ESTONIA 30036 ULS Airlines Cargo TURKEY GREECE CRCO Identification No Operator Name State of the Operator 20514 AEGEAN AIRLINES GREECE 35662 AEROJET SERVICES UNITED STATES 31367 AEROLAND GREECE 23232 AEROSVIT UKRAINE 24601 AERO-KAMOV RUSSIAN FEDERATION 31586 AFRICAN EXPRESS AWYS KENYA 28539 AIRCRAFT SUPPRT&SRVC LEBANON 30742 AIR COLUMBUS UKRAINE UKRAINE 29972 AIR LINK UKRAINE UKRAINE 30886 ALEXANDAIR GREECE 26693 ALKAN AIR EGYPT 29317 ALS - A/C LEASING KENYA 31252 AMREF FLYING DOCTORS KENYA 30047 ASHTON AVIATION UNITED STATES 34238 ASTRA AIRLINES GREECE 34846 ATHENS AIRWAYS GREECE 35694 AVTN RESOURCE MGMT UNITED STATES 26678 BARRICK GOLD EXPLOR. CANADA 28245 BELAIR AIRLINES LTD SWITZERLAND 34069 BELRESCUEAVIA BELARUS 20501 BLUEBIRD AVIATION KENYA 35368 BLUE BIRD AIRWAYS GREECE 31747 CAAC FLIGHT INSPECT CHINA 35729 CASSEL INVEST LTD VIRGIN ISLANDS (UK) 31895 CENTAVIA SERBIA 31412 COMERAVIA VENEZUELA 36113 CONQUISTADOR HELO UNITED STATES 19644 COSTAIR LTD GREECE 33761 DAL GROUP (SUDAN) SUDAN 36466 DESINENCE LTD VIRGIN ISLANDS (UK) 23372 DIAMONDS OF RUSSIA RUSSIAN FEDERATION 25895 DONBASSAERO UKRAINE 32795 DOVE AIR INC UNITED STATES f11403 DRAGON LEASING CORP UNITED STATES 30350 EAGLE AIR LTD UGANDA 35299 ELITE AIRLINES GREECE 34534 EPSILON AVIATION GREECE 26461 EUROAIR LTD GREECE 35101 EURO AVIATION GREECE 32903 EXECUTIVE AIRL.PTY AUSTRALIA 35228 FIRST AIRWAYS GREECE 34427 FLIGHT OPTIONS (AUS) AUSTRALIA 31507 FLYING RESEARCH UU RUSSIAN FEDERATION 31722 GAINJET GREECE 31659 GHALAYINI I EGYPT 33178 GLOBAL AVTN SOUTH AFRICA 29050 GOLIAF SAO TOME AND PRINCIPE 29777 GREECE AIRWAYS GREECE 17957 GREENLEAF UNITED STATES f10233 GS 150-217 LLC UNITED STATES f11417 GS200 INC TRUSTEE UNITED STATES 24651 GULF HELICOPTERS CO QATAR 23443 HCAA GREECE 34731 HELICOPTERS (NZ) NEW ZEALAND 29384 HELLAS JET GREECE 25184 HELLAS WINGS LTD GREECE 32243 HELLENIC IMPERIAL GREECE 25221 HELOG AG SWITZERLAND 36373 HERITAGE ACFT LTD UNITED KINGDOM 36043 HERITAGE AVTN DEV. UNITED KINGDOM 32668 INTERISLAND AIRLINES PHILIPPINES 26787 INTRACOM GREECE 31881 INTRALOT UNITED STATES 36434 ISLANDSITE INVEST. SOUTH AFRICA 31621 JADAYEL AVIATION SAUDI ARABIA 31622 JET AIRLINES JSC KAZAKHSTAN 33768 JP AIR OU ESTONIA 32238 JUBILANT ENPRO PVT INDIA 33560 Kenrick Ltd. ISRAEL 30724 KAIZEN AVTN UNITED STATES 29503 KSENODOXEIA ELLADOS GREECE 29995 LEXATA GREECE 35265 LINAIR LTD. UNITED KINGDOM 25549 MACEDONIAN AIRLINES GREECE 32732 MCKINLEY CAPITAL UNITED STATES 29201 MERPATI NUSANTARA 2 INDONESIA 1099 MIL GREECE GREECE 36432 NEW TEMPUS JETS INC UNITED STATES 34624 OLYMPIC AIR GREECE 2055 OLYMPIC AIRLINES GREECE 31956 OMEGA AIR CANADA CANADA 24067 ORASCOM EGYPT 21711 ORENBURG AIRLINES RUSSIAN FEDERATION 22404 OXY USA UNITED STATES 30316 PAKISTAN STATE PAKISTAN 22981 PALMYRA AVIATION LTD GREECE 27002 PARADISE AVTN GREECE 34445 PEBUNY LLC UNITED STATES 27649 PECOTOX AIR REPUBLIC OF MOLDOVA 35796 PERFECT AVTN PORTUG PORTUGAL 29231 PETROLEUM AIR SVCS 2 EGYPT 28119 POLISH MORSKI POLAND 34853 PORT SIVIL HAVACILIK TURKEY 32308 PRIVILIGE JET AIRL. JORDAN 35750 QUICK FLIGHT LIMITED THAILAND f10763 Raven Aviation LLC UNITED STATES 30685 REFUSE EQUIPMNT MFTG SAUDI ARABIA 27798 RELIANCE INDUSTRIES2 INDIA 18426 RHEINLAND MOENCHENGL GERMANY 35603 ROSTVERTOL-AVIA RUSSIAN FEDERATION 23672 RUSSIAN SKY AIRLINES RUSSIAN FEDERATION 36327 SEVEN X AVIATION MONTENEGRO 34496 SIKORSKY AIRCRAFT 2 UNITED STATES 29176 SINCOM AVIA UKRAINE 25164 SINDEL HAVACILIK TURKEY 32837 SKOL AIRLINE RUSSIAN FEDERATION 31109 SKY EXPRESS GREECE GREECE 31806 SKY WINGS AIRLINES GREECE 32636 SPORTSTOP JETCHARTER AUSTRALIA 29441 SWIFTAIR HELLAS GREECE 24773 SWIFT FLITE AVIATION SOUTH AFRICA 9012 S & K BERMUDA LTD BERMUDA (UK) 32418 TAHE HAVA DANISMANLI TURKEY 35475 TAIMYR AIRLINE JSC RUSSIAN FEDERATION 31056 TAMIR AIRWAYS ISRAEL 31819 TRANS AVIATION KUWAIT 28601 TRAVCO AIR EGYPT 9459 UNIVERSAL AIR LINK UNITED STATES 20044 VERAVIA VERNIKOS GREECE 35002 VERTIR ARMENIA 35700 WEM LINES SA GREECE 25058 WORLD HEALING CENTER UNITED STATES 35842 WORLD HEALING CENT 2 UNITED STATES f10893 W. C. Aviation UNITED STATES 24805 YAMAL RUSSIAN FEDERATION 7307 ZAHID TRACTOR SAUDI ARABIA 29325 ZEN AIR LLC UNITED STATES 35716 ZR AVIATION LEBANON a11496 Operator using TAIL NB: N517AF Unknown a11522 Operator using TAIL NB: PPBIR Unknown SPAIN CRCO Identification No Operator Name State of the Operator f10630 Aerolider, S.A. de C.V. MEXICO f10912 Aguila del Sur S.A. ARGENTINA 29159 Airmax, LLC UNITED STATES f10006 Air Products & Chemicals Inc. UNITED STATES f10612 Al Tameer Co. Ltd. SAUDI ARABIA f10332 Astra 136 LLC UNITED STATES f11141 Averuca, C.A. VENEZUELA 26774 AEROCARDAL CHILE 19709 AERODATA BELGIUM BELGIUM 36647 AEROGAL ECUADOR 29663 AEROLANE SPAIN 160 AEROLINEAS ARGENTINA ARGENTINA 26248 AEROLINEAS SOL MEXICO 33221 AEROLINEA PRINCIPAL CHILE 30520 AEROTAXI LOS VALLES SPAIN 2880 AEROVIAS DE MEXICO MEXICO 4648 AERO ANGELES MEXICO 29534 AFRIQUE CARGO SERV SENEGAL 36793 AIRLEASE CORPORATION UNITED STATES 34981 AIRLIFT USA LLP UNITED STATES 20066 AIRLINK SOUTH AFRICA SOUTH AFRICA 29323 AIR AMDER MAURITANIA 24500 AIR COMET S.A. SPAIN 9345 AIR EUROPA SPAIN 36047 AIR LOGISTICS (LUX) LUXEMBOURG 22380 AIR NOSTRUM SPAIN 31681 AIR TRACTOR EUROPE SPAIN 32075 ALPEMA & TOURISM SPAIN 35203 AL JABER AVIATION UNITED ARAB EMIRATES 29581 AMB GROUP UNITED STATES 31409 AMERICAN KING AIR FE UNITED STATES 34891 ANDALUS LINEAS AER. SPAIN 14376 ANGEL MARTINEZ RIDAO SPAIN 26796 ANSETT WORLDWIDE AUSTRALIA 31725 ANTRAK AIR GHANA GHANA 21575 ARABASCO AVIATION SAUDI ARABIA 31453 ARC EN CIEL SENEGAL 32948 ARKAS S.A. COLOMBIA 31605 ASTAR (RCH FLIGHTS) UNITED STATES 36022 ATLAS EXECUTIVE AIR SPAIN 35532 AVEX AIR TRAINING SOUTH AFRICA 21660 AVIACION COMERCIAL MEXICO 22877 AVIALSA SPAIN 460 AVIANCA COLOMBIA 31593 AVIONICA SUVER S.L. SPAIN 33149 AVPRO INC (2) UNITED STATES 32450 AWAIR UNITED KINGDOM f10074 Bank of America, NA UNITED STATES f11811 BANK OF UTAH TRUSTEE UNITED STATES 32565 BELLON AVIATION LTD. SWITZERLAND 2621 BINTER CANARIAS SA SPAIN 32392 BIONIC AVIATION CC SOUTH AFRICA 35545 BRASIL WARRANT BRAZIL 19815 BRISTOW HELI NIGERIA f10118 Chouest Air, Inc. UNITED STATES f11018 Condor Express S.A. ARGENTINA f10127 Conforto Empreendimentos e Paricipacoes Ltda BRAZIL f10710 Contessa Premium Foods UNITED STATES f10551 Covington Aviation UNITED STATES 27598 CABO VERDE EXPRESS CAPE VERDE ISLANDS 33475 CALIMA AVIACION SL SPAIN 30834 CANADIAN METRO AIRL CANADA 35186 CAPITEQ AUSTRALIA 32564 CARABO CAPITAL UNITED STATES 736 CASA SPAIN 23687 CASA AIR SERVICES MOROCCO 29796 CETO MARKETING S.A. UNITED KINGDOM 36503 CHC HELI.(CAMEROON) CAMEROON f10567 CITGO Petroleum Corporation UNITED STATES f10706 CI-TEN Leasing Corp. UNITED STATES 36279 CLEARSKIES AUSTRALIA 36755 CONSORCIO JPP BRAZIL 31644 CONVIASA VENEZUELA f11327 COOK CANYON (GP) LLC UNITED STATES 32284 CORPORATE OIL & GAS NIGERIA 24180 CORP YGNUS AIR S.A. SPAIN 33427 COVIDIEN INC UNITED STATES 35909 COVINGTON AVIATION UNITED STATES 36833 COYABA LLC UNITED STATES f11342 CSC TRUST CO OF DELAWARE TRUSTEE UNITED STATES 31491 CSIM AIR UNITED STATES 31613 C.S.P.SOCIETE MAURITANIA f10136 Dayco Properties Ltd UNITED STATES 34678 DANA AIRLINES LTD NIGERIA 33251 DANA (2) NIGERIA 26776 DEAN FOODS UNITED STATES 29208 DES R CARGO EXPRESS MAURITANIA 35756 DNEST AVIATION MALAYSIA 3464 DODSON AVIATION UNITED STATES 11028 DUNCAN AVIATION UNITED STATES f10915 Electric Boat Corporation UNITED STATES 8808 EASTMAN KODAK UNITED STATES 35658 EAST COAST JETS INC UNITED STATES 31715 ECUATO GUINEANA (2) EQUATORIAL GUINEA 6101 EDELWEISS SUISSE SWITZERLAND 35209 EHEIM VERWALTUNGS GERMANY 30842 EJS-AVIATION SERVICE BRAZIL 35607 ELYSIAN AIRLINES GUINEA REPUBLIC 31186 ENGUIA GEN CE LTDA BRAZIL 24823 EUROCONTINENTAL SPAIN 7968 EUROCOPTER FRANCE FRANCE 27226 EXECUTIVE AIRLINES SPAIN 32736 EXECUTIVE AIR SVCS UNITED STATES 26852 EXECUTIVE SKYFLEET UNITED STATES 31653 EXEC JET SERVICE (N) NIGERIA 31802 Flo-Sun Aircraft, Inc. UNITED STATES 35238 FAIRMONT AVTN COMP SWITZERLAND 18767 FIRST INTL AVTN UNITED STATES 35848 FLANA SOUTH AFRICA 22596 FLIGHTLINE SL SPAIN 31915 FLYANT SERVICIOS AER SPAIN 31970 FLYING FALCON UNITED STATES 24821 FORMACION AEROFAN SL SPAIN 32961 FRAPMAG LTD UNITED KINGDOM 31564 FUGRO AVIAT CANADA CANADA 36054 FUJI DREAM AIRLINES JAPAN 35955 FULUCA INVESTMENTS SOUTH AFRICA f10221 Ginnaire Rental Inc. UNITED STATES f10226 Glass Aviation, Inc. UNITED STATES f11819 GC AIR LLC UNITED STATES 4402 GESTAIR SPAIN f10220 GG Aircraft LLC UNITED STATES 32506 GOAL VERWALTUNGS (2) GERMANY 30962 GOF AIR SA DE CV MEXICO 28810 GOLDNER D UNITED STATES 28586 GO AHEAD INTERNATION BERMUDA (UK) 34043 GRAND CHINA EXPRESS CHINA 28228 GUARDA COSTEIRA GV CAPE VERDE ISLANDS 27295 HAGEL W AUSTRIA 32525 HARPO INC UNITED STATES 31805 HARVARD OIL & GAS CANADA 28012 HAWKAIRE UNITED STATES 28448 HELVETIC AIRWAYS SWITZERLAND 31991 HENNIG. SOUTH AFRICA 36170 HERON AVIATION TEAM GERMANY 34338 HISPANIA FLYJET SPAIN f11786 HI FLITE INC UNITED STATES f10985 HMC Interests LLC UNITED STATES 28615 HOLA AIRLINES S.L. SPAIN 33213 HOLLYWOOD AVIATION UNITED STATES 31093 HONG KONG EXPRESS HONG KONG SAR 34316 HYUNDAI COLOMBIA COLOMBIA 31848 HYUNDAY COLOMBIA COLOMBIA 1475 IBERIA SPAIN 25406 IBERWORLD S.A.U. SPAIN 25843 ICE BIRD SWITZERLAND 10117 ILFC UNITED STATES 1416 INAER HELI.OFF-SHORE SPAIN 4470 INDUSTRIAS TITAN SPAIN 35945 INSEL AIR ARUBA, NETHERLANDS ANTILLES 36530 INTERALIMENT S.A.L. LEBANON 32557 INTL CONCERTS VIRGIN ISLANDS (UK) 31816 INTL PRIVATE JET SWITZERLAND 30947 IRS AIRLINES LTD NIGERIA 29121 ISLAS AIRWAYS SPAIN 35962 I FLY LTD RUSSIAN FEDERATION f10284 Jupiter Leasing Inc. UNITED STATES 31247 JAIR SOUTH AFRICA f11143 JEM Investments LLC UNITED STATES 36363 JEM INVESTMENTS UNITED STATES 28372 J.W. Childs Associates UNITED STATES 34608 KAMA AVIATION RUSSIAN FEDERATION 22691 KAVMINVODYAVIA RUSSIAN FEDERATION 34463 KAZ AIR JET KAZAKHSTAN 32291 KELLY CORP UNITED STATES 30722 KING AIR & TRAVELS NIGERIA 34665 KUNPENG AIRLINES CHINA 32518 LAI VENEZUELA 1689 LAN AIRLINES SA SPAIN 32926 LAN PERU SA SPAIN 30440 LARK AVTN UNITED STATES 34764 LEGACY ACFT HOLDONGS UNITED STATES 33087 LEMCO HOLDINGS LTD. BERMUDA (UK) 36906 LETS FLY SL SPAIN 32826 LEWIS AERONAUTICAL UNITED STATES f10606 LHF Holdings Inc. UNITED STATES 35540 LIBYAN CAA LIBYA 8562 LIDER TAXI AEREO BRAZIL 35860 LIFE TECHNOLOGIES UNITED STATES 34815 LIFT IRELAND LEASING IRELAND 32711 LITORANEA LINHAS AER BRAZIL 32253 LTH JET LEASING BRAZIL f11439 MACYS CORPORATE SERVICES INC UNITED STATES 32725 MALI AIR EXPRESS MALI 26115 MEDAIR CHARTER SOUTH AFRICA 26957 MENAJIAN UNITED STATES 14322 MEXICANA MEXICO 34331 MIKES AIRPLANE RENT2 UNITED STATES 1095 MIL SPAIN SPAIN 26896 MOBIL NIGERIA 2 NIGERIA 10262 MONARCH GEN AVIATION SWITZERLAND 36890 MSA V UNITED STATES 35701 MULTIPROMOTUR S.L. SPAIN f11397 M G A 546 LEASING CORP UNITED STATES 32502 NASAIR SAUDI ARABIA 604 NAYSA SPAIN 31792 NHT LINHAS AEREAS BRAZIL f10331 NII Holdings Inc. UNITED STATES 31834 NITA JET UNITED STATES 36142 NOAR LINHAS AEREAS BRAZIL 1997 NOMADS UNITED STATES 18907 NORMAN AVIATION UNITED STATES 32556 NYGREN U SWEDEN f10321 N T Air, Inc. UNITED STATES f11388 N450JE LLC UNITED STATES 32396 OBODEN IBRU UNITED ARAB EMIRATES 35840 OCEANAIR TAXI AEREO BRAZIL 24549 ODYSSEY AVTN UNITED STATES 33704 ORIONAIR S.L. SPAIN 23017 Perm Airlines RUSSIAN FEDERATION 33299 PALM AVIATION UNITED ARAB EMIRATES 35266 PCS Aviation Services, LLC UNITED STATES f11164 PDVSA Petroleo S.A. VENEZUELA 8455 PERSONAL JET FLORIDA UNITED STATES 35295 PHOENICIA AVIATION LEBANON 32819 PIRINAIR EXPRESS SL SPAIN 35542 PORTSIDE INTL LTD UNITED KINGDOM 32241 PRESIDENTIAL(N981BW) UNITED STATES 32000 PRIVILEGE STYLE SA SPAIN 32852 PRIYAN FOUNDATION UNITED STATES 32480 PRONAIR AIRLINES SL SPAIN 29378 PULLMANTUR AIR S.A. SPAIN 29804 PUNTO-FA SPAIN 27231 QUANTUM AIR SPAIN 34864 Q JETS AVIATION CANADA 33067 RAINBOW AIR VENEZUELA 35747 RAMSAY AIRCHARTER UNITED STATES 12856 RAYTHEON AIRCRAFT UNITED KINGDOM f11770 REAL WORLD TOURS INC UNITED STATES 26960 RED WINGS CJSC RUSSIAN FEDERATION 32100 RING AIR UNITED STATES 34356 ROVOS AIR SOUTH AFRICA 35605 RPK CAPITAL LLC UNITED STATES 33521 RYJET SPAIN 36517 SAICUS AIR S.L. SPAIN 25502 SAL EXPRESS SAO TOME AND PRINCIPE 32602 SANTANA TEXTIL BRAZIL 29057 SANTA BARBARA (2) VENEZUELA 29825 SAS INSTITUTE UNITED STATES 32195 SATA VENEZUELA VENEZUELA 36925 SEA SA ARGENTINA 35479 SENTRUS OVERSEAS LTD VIRGIN ISLANDS (UK) 30170 SERAIR TRANSWORLD SPAIN 30674 SEV AEREO POLICIA SPAIN 36232 SIENNA CORP SERVICES SWITZERLAND 34785 SIERRA NEVADA CORP. UNITED STATES 36172 SKM LTD AUSTRIA 35494 SKYPLAN FZC UNITED ARAB EMIRATES 35092 SKYWAY LTD. GEORGIA 33719 SKY AIR WORLD AUSTRALIA 32416 SKY HELICOPTEROS SA SPAIN 29913 SOLAIRUS AVIATION UNITED STATES 11926 SONAIR ANGOLA ANGOLA 33250 SOSOLISO A/L (2) NIGERIA 19182 SOTAN BRAZIL 36602 SOUTH AVIATION INC UNITED STATES 31632 SOUTH EAST ASIAN PHILIPPINES 4298 SPANAIR S A SPAIN 28727 SPENAERO UNITED STATES 31936 SQUADRON AVTN SVCS BERMUDA (UK) 1485 STOCKWOOD V UNITED STATES 30064 STREAMLINE RUSSIA RUSSIAN FEDERATION 27934 SUGAR PINE AVIATION LLC UNITED STATES 34009 SUNRIDER CORPORATION UNITED STATES 33679 SVS AERO COSTA AZAHA SPAIN 11309 SWIFTAIR ESPANA SPAIN 23071 S ARGENTINA ARGENTINA f11131 Transportes Aereos Tauro, S.A. de C.V. MEXICO 31288 TAG AVTN ESPANA SPAIN 34933 TAILWIND AIRLINES TURKEY 12249 TAM AVIAÃ Ã O EXECUTIVA E TÃ XI AÃ REO S/A BRAZIL 22992 TATARSTAN AIRLINES RUSSIAN FEDERATION 31963 TAXI FLY GROUP SA SPAIN 35745 TIANJIN AIRLINES CHINA 34198 TITAN AVAITION UNITED ARAB EMIRATES 35159 TRAMAS TEXTILES SA VENEZUELA 15453 TRANSAERO AIRLINES RUSSIAN FEDERATION 34609 TRANSCON INVESTMENTS BRAZIL 34330 TRANSPAIS AEREO MEXICO 36589 TRANSP AEREOS XALAPA UNITED STATES 28247 TRANS AER BOLIVIANA BOLIVIA 36812 TRINIDAIR UK LTD UNITED KINGDOM 29974 TURBOR AIR CARGO (2) SENEGAL 34271 UAML AIR CHARTER UNITED STATES 24765 UNICASA IND. MOVEIS BRAZIL 27669 URGEMER CANARIAS SL SPAIN 36046 USN AVIATION LLC UNITED STATES 35913 VESEY AIR LLC UNITED STATES 29086 VIM AIRLINES RUSSIAN FEDERATION 35330 VIRCOP JETS S.L. SPAIN 27339 VIRGIN BLUE AUSTRALIA 30190 VUELING AIRLINES SPAIN f10475 Westair Corporation UNITED STATES f11383 WESTWIND BROTHERS INC UNITED STATES 36955 WINGS JET LTD MOROCCO 36586 WIN WIN SERVICES UNITED STATES 35259 WORLD WIDE AC FERRY CANADA 34390 WTORRE S.A. BRAZIL 35374 XTO ENERGY INC UNITED STATES 24793 ZOREX S.A. SPAIN 24007 224TH FLIGHT UNIT RUSSIAN FEDERATION 26560 245 PILOT SERVICES UNITED STATES a11764 Operator using TAIL NB: ECLES Unknown a11479 Operator using TAIL NB: N142HC Unknown a11484 Operator using TAIL NB: N227CP Unknown a11488 Operator using TAIL NB: N371FP Unknown a11490 Operator using TAIL NB: N410M Unknown a11517 Operator using TAIL NB: N9895 Unknown a11523 Operator using TAIL NB: PPBST Unknown a11528 Operator using TAIL NB: PRGPA Unknown a11529 Operator using TAIL NB: PRPTR Unknown a11531 Operator using TAIL NB: VHXCJ Unknown a11552 Operator using TAIL NB: VTSTV Unknown a11553 Operator using TAIL NB: XAATL Unknown a11556 Operator using TAIL NB: XABLZ Unknown a11557 Operator using TAIL NB: XACXW Unknown a11559 Operator using TAIL NB: XAGMD Unknown a11563 Operator using TAIL NB: XASKY Unknown FRANCE CRCO Identification No Operator Name State of the Operator f10002 Act Two, Inc. UNITED STATES f10003 Aerolineas Centrales S.A. de C.V. MEXICO 32610 Aerorio Taxi Aereo BRAZIL 30304 Air Caraibes FRANCE 36155 Alatheer Aviation SAUDI ARABIA f10726 Arcadia Aviation LLC UNITED STATES f10038 Au Revoir Air UNITED STATES f10059 Avenue Distribuidora de Veiculos Ltda BRAZIL f10060 Aviation 604 AG SWITZERLAND 28417 AAK COMPANY BERMUDA (UK) 31724 AAS EUROPE FRANCE 31439 ABC AEROLINEAS SA MEXICO 28588 ABDULLAH SAID B. SWITZERLAND 36488 ABSOLUTE AVIATION SOUTH AFRICA 4306 ACCOR SA FRANCE 31934 ACFT MGMT & TRADING UNITED KINGDOM 31617 ACFT SARL 2 LUXEMBOURG 35097 ACTIFLY FRANCE f11808 ADAMS OFFICE LLC UNITED STATES 30027 ADAM AVIATION UNITED STATES 27910 ADVANCED TRAINING SY UNITED STATES 31600 AELIS AIR SERVICES FRANCE 25187 AERCAP AVIATION NETHERLANDS 31643 AERCAP IRELAND LTD. IRELAND 26891 AEROGAVIOTA CUBA 33839 AEROJET MANAGEMENT GERMANY 13070 AEROLINEAS MEXICANAS MEXICO 25901 AEROMAR AIRLINES MEXICO 33014 AERONEXUS CORP. LTD SOUTH AFRICA 5461 AEROSTOCK FRANCE 30943 AERO CAPITAL SAS FRANCE 32371 AERO JET CORPORATE FRANCE 31785 AERO SAINT EXUPERY FRANCE 22257 AERO SERVICES LF FRANCE 28041 AERO SVC CORPORATE FRANCE 8491 AERO SVC EXECUTIVE FRANCE 22072 AERO VISION SARL LF FRANCE 31023 AFRIJET GABON 30336 AFRIJET AIRLINES(2) NIGERIA 28604 AFRIQIYAH AIRWAYS LIBYA 1769 AIGLE AZUR FRANCE 2496 AIRBUS OPER. SAS FRANCE 308 AIRBUS SAS FRANCE 24094 AIRBUS TRANSPORT FRANCE 30562 AIRCRAFT SALE&LEASE LUXEMBOURG 32884 AIRCRAFT SUPPORT LEBANON 31015 AIREDALE ENTERPRISE UNITED ARAB EMIRATES 18045 AIRFLEET CREDIT UNITED STATES 18982 AIRFLITE UNITED STATES 26897 AIRLINAIR FRANCE 182 AIR AFFAIRES GABON GABON 28237 AIR AFFAIRES TWINJET FRANCE 186 AIR ALGERIE ALGERIA 35192 AIR ARABIA MAROC MOROCCO 28684 AIR ASIA MALAYSIA 29420 AIR AUSTRAL 2 FRANCE 35175 AIR BOTSWANA CO.BW BOTSWANA 30592 AIR BURKINA (2) BURKINA FASO 29815 AIR CAIRO EGYPT 33288 AIR CORPORATE FRANCE FRANCE 30879 AIR DECCAN INDIA 32290 AIR DIVISION KAZAKH KAZAKHSTAN 227 AIR FRANCE FRANCE 231 AIR GEFCO FRANCE f877 AIR GUYANE FRANCE 35198 AIR GUYANE 2 FRANCE 32175 AIR HORIZON (TOGO) TOGO 36015 AIR INDEPENDENCE LO AUSTRIA 30281 AIR IVOIRE (2) COTE D'IVOIRE 31977 AIR KING JET SWITZERLAND 32016 AIR LEASING CAMEROON 252 AIR MADAGASCAR FRANCE 30708 AIR MANA FRANCE 261 AIR MAURITIUS MAURITIUS 24636 AIR MEDITERRANEE FRANCE 12060 AIR ND FRANCE 24430 AIR PRINT LUXEMBOURG 5998 AIR SAINT PIERRE FRANCE 31913 AIR SARINA SWITZERLAND 2564 AIR SENEGAL INTL SENEGAL 5636 AIR SEYCHELLES SEYCHELLES 26152 AIR SRPSKA BOSNIA-HERZEGOVINA 34196 AIR SWIFT LTD. BERMUDA (UK) 25943 AIR TAHITI NUI FRANCE 31078 AIR TURQUOISE SAS FRANCE 12593 AIR VENDEE INVEST FRANCE 34296 AIR WING LTD BELIZE 32481 AIR 26 ANGOLA 36825 AKDN LOGISTIQUE FRANCE 26963 AK BARS AERO OJSC RUSSIAN FEDERATION f10019 ALA Services, LLC UNITED STATES 21699 ALCATEL USA UNITED STATES 17947 ALENIA AEROSPAZIO ITALY 33660 ALFA AIR (GM) MOROCCO 32632 ALLJETS CAPITAL AVV RUSSIAN FEDERATION 5117 ALL NIPPON AIRWAYS JAPAN 32601 ALPHA CHARLIE UNITED STATES 35733 ALPHA GOLF AVIATION MONACO 36010 ALPHA JET (ALABAMA) UNITED STATES 34201 ALPHA STAR AVTN SVCS SAUDI ARABIA 26287 ALTONA SWITZERLAND 2987 ALTRIA CLIENT SVCS UNITED STATES 35920 ALWAFEER AIR SAUDI ARABIA 8231 AL ANWAE TRADING SAUDI ARABIA 28640 AL MISEHAL GROUP SAUDI ARABIA 24197 AL NASSR LTD SWITZERLAND 30177 AL-GHAZZAWI (N35GZ) SAUDI ARABIA 27005 AL-GHAZZAWI (N727GG) SAUDI ARABIA f836 AMERICAN EAGLE UNITED STATES 34234 AMERICAN ELECTRIC UNITED STATES 8928 AMERICAN HOME PROD UNITED STATES 25806 AMERIDAIR FRANCE 35837 AMER GROUP EGYPT 36212 AMJET EXECUTIVE AVTN GREECE f10024 AM General, LLC UNITED STATES 32857 ANCFCC MOROCCO 32747 ANGODIS ANGOLA 34393 ANISTANTE HOLDING CYPRUS 30530 AOSKY CORPORATION UNITED STATES f10036 APiGroup, Inc UNITED STATES 984 APACHE AVIATION FRANCE 6188 APEX OIL UNITED STATES 34185 AQUARIUS AVIATION CAYMAN ISLANDS (UK) 406 ARKIA ISRAEL AL ISRAEL 22917 ARLINGTON ACFT (AZ) UNITED STATES 28382 ARMAVIA AVIACOMPANY LLC ARMENIA 20337 ARTEMIS SA FRANCE 29210 ASECNA (SENEGAL) SENEGAL 8624 ASHMAWI AVIATION SPAIN 22135 ATLANTA JET UNITED STATES 30506 ATLAS BLUE MOROCCO 36380 AVANGARD AVTN LTD RUSSIAN FEDERATION 17951 AVDEF FRANCE 34589 AVEL BRAO FRANCE 29467 AVIALAIR FRANCE 35748 AVIAMARKET LIMITED UNITED KINGDOM f11782 AVIATION ASSOCIATES LLC UNITED STATES 29399 AVIATION CAPITAL GRP UNITED STATES 26160 AVIATION CMP CANADA 34340 AVIATION INC UNITED STATES 33992 AVIATION PARTNERS 2 UNITED STATES 33748 AVIATION STARLINK(2) CANADA 33558 AVIA TREASURY GMBH AUSTRIA 25574 AVIENT AVIATION ZIMBABWE 33199 AVIENT LTD UNITED KINGDOM 34211 AVIJET UK LTD UNITED KINGDOM 36345 AVIONAC FRANCE FRANCE f1026 AVIOR Unknown 23721 AVIREX GABON 33168 AVTEX AIR SERVICES AUSTRALIA 31420 AWSAJ AVIATION SVCS LIBYA 27710 AXIS AIRWAYS FRANCE f10063 Bacchus Consulting, LLC UNITED STATES 9347 Barron International Holding LUXEMBOURG f10079 Beach Capital Management UNITED STATES f10082 BelAir Aviation LLC UNITED STATES f11004 Billion Mark Ltd. HONG KONG SAR f10878 Blue Vista, LLC UNITED STATES f10647 BollorÃ © SA Unknown f10834 Boulder Aviation Management UNITED STATES 31430 BALTIC JET AIRCOMP. LATVIA 22230 BANCO SAFRA SA BRAZIL 12083 BANGKOK AIRWAYS THAILAND 23830 BB AVIATION INC. SWITZERLAND 35267 BELL FINANCIAL CORP VENEZUELA 7723 BELL TEXTRON UNITED STATES 28608 BERGAIR SWITZERLAND 27140 BERKUT AIR KAZAKHSTAN 24101 BERLYS AERO SA LUXEMBOURG 36116 BEST AERO HANDLING RUSSIAN FEDERATION 32888 BEST AVIATION LTD BANGLADESH 35950 BF JET AIR GHANA 27458 BHG FLIGHTS LLC UNITED STATES 32788 BISMILLAH AIRLINES BANGLADESH 26292 BIZAIR LTD UNITED KINGDOM 25627 BLUE HERON AVIATION SWITZERLAND 36583 BLUE HORIZON INV. CAYMAN ISLANDS (UK) 28677 BLUE LINE FRANCE 36706 BLUE LINE 2 FRANCE 33691 BONEL MARKETING S.A. SWITZERLAND 30067 BONGRAIN BENELUX BELGIUM 25099 BOOGIE PERFORMANCE FRANCE 30550 BOSNIA AIRLINES BOSNIA-HERZEGOVINA 4790 BOUYGUES FRANCE 35724 BRASIF SA BRAZIL 34825 BRASSBOX UKRAINE 34276 BRASS BOX LTD CYPRUS 21446 BREITLING SWITZERLAND 637 BRITAIR FRANCE 8153 BRUME FRANCE 35615 BUGHSAN GROUP SAUDI ARABIA 32896 BUMI RESOURCES UNITED ARAB EMIRATES 36301 BUQUEBUS ARGENTINA 32260 BUREAU POLICE AERO. FRANCE 35325 BURGAN DRILLING COMP KUWAIT 31315 BURMESTER OVERSEAS VIRGIN ISLANDS (UK) 32497 BUSINESS AVIATION LG BELGIUM 32630 BUSINESS AVIATION 2 CONGO 34152 BUSI JET INTL. SWITZERLAND f10061 B H Aviation Ltd UNITED STATES 34289 B2 FLIGHT LLC UNITED STATES 31812 Cephalon UNITED STATES f10556 Challenger Management LLC UNITED STATES f10128 Corporate Flight Alternatives, Inc. UNITED STATES 32578 CALVIN KLEIN STUDIO UNITED STATES 31994 CANADIAN NAT RAILWAY CANADA 28583 CAPELINK ESTABLISH. SWITZERLAND 34660 CARIBOU INDUSTRIES UNITED STATES 9122 CARTIER EUROPE NETHERLANDS 34144 CASAM SARL FRANCE 33321 CEIBA EQUATORIAL GUINEA 34236 CENTERAVIA LLC UKRAINE 29635 CENTRAL MANAGMT SVCS UNITED STATES 36944 CERTICO ENGINEERING VIRGIN ISLANDS (UK) 26842 CFPR FRANCE 35242 CFS AIR LLC (N228KT) UNITED STATES 20711 CGTM FRANCE 35943 CHALLENGE AERO LLC A UKRAINE 29049 CHC HELICOPTERS INTL CANADA 29834 CHINA CARGO AIRLINES CHINA 12141 CHINA EASTERN CHINA 31087 CHURCHILL AVIATION UNITED STATES 31221 CHURCHILL FINANCE FRANCE 35640 CINER HAVA TASIMACIL TURKEY f11398 CLEVELAND PEAK LLC UNITED STATES 35400 CLUB 17 S.A. RUSSIAN FEDERATION 36697 CNRS-SAFIRE FRANCE 799 COCA COLA UNITED STATES 35668 COLT INTL EUROPE SWITZERLAND 36110 COLT TAXI AEREO LTDA BRAZIL 36701 COMFORT JET AVT UNITED KINGDOM 4796 COMILOG GABON f826 COMMANDEMENT DU TRANSPORT AERIEN MILITAIRE FranÃ §ais Unknown 28584 COMPANY TAWIQ SWITZERLAND 28585 COMPAR FOUNDATION MONTENEGRO 6535 CONSOLIDATED CONTRTS UNITED KINGDOM 8338 COPLEY NEWSPAPERS UNITED STATES 26244 CORPORATE AIR UNITED STATES 36029 CORPORATE JETS CA UNITED STATES 31680 CORP JET MGMT VIRGIN ISLANDS (UK) 6369 CORSAIR FRANCE FRANCE 10054 CORSE MEDITERRANEE FRANCE 12219 COX ENTERPRISES UNITED STATES 35062 CPI AVIATION LLC UNITED STATES 31073 CP MANAGEMENT UNITED STATES 3513 CROWN EQUIPMENT UNITED STATES 35631 CSC TRANSPORT UNITED STATES 862 CUBANA CUBA f10134 Dankjold Reed Aviation LLC UNITED STATES 27183 Dartswift Aviation, Inc. UNITED STATES 1139 Dassault falcon jet UNITED STATES 35657 DÃ ©dalus AdministraÃ §Ã £o e ParticipaÃ §Ã µes Ltda. BRAZIL 27974 DAALLO AIRLINES 2 DJIBOUTI 33242 DALCAM LLC UNITED STATES 36063 DALIA AIR MOROCCO 31467 DALIA AIRLINES LUXEMBOURG 3932 DALLAH AL BARAKA SAUDI ARABIA 32855 DANA EXECUTIVE JETS SYRIA 34168 DARTE HOLDINGS RUSSIAN FEDERATION 18972 DASSAULT AVIATION FRANCE 1058 DASSAULT FALCON SERV FRANCE f11471 DCI CONSULTANTS LLC UNITED STATES 32809 DEAN PHILLIPS INC UNITED STATES 11638 DECAUX FRANCE 35752 DECCAN CARGO THAILAND 35353 DELMUN AVIATION SVCS BAHRAIN 31582 DE ROUBIN JEAN FRANCE 27665 DIAMAIR SWITZERLAND 32494 DIEXIM EXPRESSO AV. ANGOLA 35356 DISTANT HORIZON ISRAEL 22389 DOUANES FRANCAISES FRANCE 7028 DOW CHEMICAL UNITED STATES 24571 DSWA UNITED STATES 30876 DUBROVNIK AIRLINES CROATIA 31133 DUNMORE HOMES UNITED STATES 35069 DUPONT FABROS DEV UNITED STATES 31577 D & D AVIATION UNITED KINGDOM f10175 Emax Oil Company UNITED STATES 35820 EAGLES AVTN MGNT UNITED ARAB EMIRATES 35705 EAGLE AVIATION EUROP FRANCE 9703 EARTH STAR UNITED STATES 34303 EASTINDO INDONESIA 31743 EAST STAR AIRLINES CHINA 33902 EASYFLY SA COLOMBIA 2850 EASYJET SWITZERLAND SWITZERLAND 33728 EASY FLY VIP CHARTER LEBANON 32591 EBONY SHINE CAYMAN ISLANDS (UK) 29279 ECUATORIAL CARGO EQUATORIAL GUINEA 31985 EGYPT JET AVIATION EGYPT 36277 ELAN FINANCE MNGT VIRGIN ISLANDS (UK) 25120 ELBRUS-AVIA AIR ENT. RUSSIAN FEDERATION 23028 ELI'S BREAD UNITED STATES 32311 ELYSAIR-OPENSKIES FRANCE 1013 EMERSON ELECTRIC UNITED STATES 36295 ENHANCE AERO FRANCE 36764 EOLO PLUS MEXICO 32775 EQUAFLIGHT SERVICE CONGO 34778 EQUAJET CONGO 32084 EQUATORIAL GUINEA EQUATORIAL GUINEA 30005 EURL JC DARMON FRANCE 34293 EUROEXEC AVTN SVCS UNITED KINGDOM 34741 EUROPEAN FLIGHT SWEDEN 27518 EUROPE AIRPOST FRANCE 35725 EURO JET INTL LTD UNITED KINGDOM 35054 EVOLEM AVIATION SAS FRANCE f10181 EWA Holdings LLC UNITED STATES 36448 EXECUTIVE AIRSHARE UNITED STATES 28587 EXECUTIVE JET A/C CAYMAN ISLANDS (UK) 25073 EXECUTIVE JET CHRTR GERMANY 29282 EXECUTIVE JET SRVCS DENMARK 26060 EXECUTIVE WINGS HE EGYPT 32827 EXEC JET SOLUTIONS UNITED STATES 31131 EXPRESS CAMEL SAUDI ARABIA f10194 Fjet Management, LLC UNITED STATES f10203 Fletcher Jones Management Group UNITED STATES 25553 FALCON AIR EXPRESS UNITED STATES 15665 FAL HOLDINGS ARABIA SAUDI ARABIA 31310 FARNER AIRWINGS SWITZERLAND 34313 FA 116 OU FA 137 INC SWITZERLAND 15911 FC AVIATION FRANCE 1147 FEDERAL EXPRESS UNITED STATES 34667 FELIX AIRWAYS YEMEN f10191 FHC Flight Services LLC UNITED STATES 28540 FIA (PARIS) FRANCE 34669 FIREFLY MALAYSIA 32846 FIRST COMMERCIAL UNITED STATES 21075 FISHER SCIENTIFIC UNITED STATES f10762 FJ20-166, dba Peregrine Jet, LLC UNITED STATES 31665 FLEET INT AVTN & FIN UNITED KINGDOM 35764 FLEET MGT AIRWAYS SA SWITZERLAND 21504 FLICAPE PTY LTD SOUTH AFRICA 27942 FLIGHTEXEC CANADA 31640 FLIGHTINVEST LUXEMBOURG 8542 FLIGHT LEVELS UNITED STATES 31058 FLIGHT TEST CONSULT. SWITZERLAND 30136 FLYBABOO SWITZERLAND 30343 FLYING BIRD FRANCE 29223 FLYING FINN OY FINLAND 31775 FLYING M UNITED STATES 33632 FLYMEX MEXICO 30372 FLY AIR SA FRANCE 34874 FLY AVIATION SVCS UNITED ARAB EMIRATES 28511 FLY EXEC LEBANON 33626 FLY 18 SWITZERLAND 31116 FOCUS AIR USA UNITED STATES 32322 FORTUNE AIR SOUTH AFRICA 29147 FOX AVIATION CANADA CANADA f11353 FRC HOLDING INC V UNITED STATES f10651 FREESCALE CORP AVIATION Unknown 35426 FTC CONSULTING AG SWITZERLAND 2804 FUTURA TRADING FRANCE 27867 FUTURE ELECTRONICS CANADA f10223 Glacial Energy UNITED STATES 32621 GABON AIRLINES GABON 36117 GAETAIR SWITZERLAND 31746 GALAXY AIRLINES JAPAN 32749 GEASA EQUATORIAL GUINEA 36630 GEM AVIATION AVV UNITED KINGDOM 17928 GENEL HAVACILIK TURKEY 34971 GEORGETOWN INTERSTAT UNITED STATES 23693 GEORGIAN AIRWAYS GEORGIA 35885 GEORGIAN STAR GEORGIA 9002 GIE ATR FRANCE 22850 GIORI ROBERTO MONACO f11804 GLOBAL CHALLENGER LLC UNITED STATES 30539 GLOBAL FLIGHT SRVS UNITED STATES 32997 GLOBAL JET INTL AUSTRALIA 36576 GLOBAL THIRTEEN VIRGIN ISLANDS (UK) 22659 GOVERNMENT MONTENEGR MONTENEGRO 36865 GO AIRLINES (INDIA) INDIA f11352 GREAT BUY INC UNITED STATES f11448 GYPSY BABY LLC UNITED STATES f11426 G & L AVIATION UNITED STATES f10238 Harrinford Ltd UNITED STATES f1434 Horta, LLC UNITED STATES 31731 HALCYONAIR CAPE VERDE ISLANDS 5362 HALLIBURTON UNITED STATES 33959 HASSANCO S.A. SWITZERLAND 33342 HEAVYLIFT CONGO CONGO f11024 HENDRICK MOTORSPORTS UNITED STATES 36374 HERMES EXECUTIVE VIRGIN ISLANDS (UK) 25570 HESNES AIR NORWAY 21365 HILDENBRAND INDUSTRI UNITED STATES 26436 HOLIDAY RETIREMENT UNITED STATES 36615 HONG KONG AIRLINES CHINA f10659 HSBC Unknown f11464 HYPERION AIR INC UNITED STATES f10263 Ithaca LLC UNITED STATES 31795 IBL AVIATION MAURITIUS 21442 IGN INST GEO NAT LF FRANCE 29661 IKAROS AVIATION AVV UKRAINE 36740 IMD AIRWAYS SPAIN 31965 INDIGO (VI) INDIA 34829 INDONESIA AIRASIA INDONESIA 36832 INDUSTRY EAST EUROPE SWITZERLAND 33071 INDUSTR. AERONAUTICA COLOMBIA 33559 INDYCAR AVIATION UNITED STATES 34222 INLOGS INTERNATIONAL UNDEFINED 33212 INTELLECTUAL VENTURE UNITED STATES 23792 INTERCON USA UNITED STATES 31081 INTERFACE OPS LLC UNITED STATES 32801 INTERJET ABC MEXICO 33654 INTER AMERICAN ANGOLA 32524 INVESTAVIA KAZAKHSTAN 30463 IRAQI AIRWAYS (2) IRAQ 33890 ISLENA AIRLINES (2) HONDURAS 21879 ISRAIR LTD ISRAEL 30038 IXAIR FRANCE f10277 Jereissati Participacoes S/A BRAZIL 28006 JAPAT SWITZERLAND 31296 JAZEERA AIRWAYS KUWAIT 32986 JBS CONSULTING LLC UNITED STATES 31772 JCAS SWITZERLAND 26998 JDP FRANCE FRANCE 36413 JEREISSATI CENTROS BRAZIL 30566 JETSTAR ASIA SINGAPORE 31137 JETS RENT AVTN FRANCE 30713 JET AVIATION BASEL SWITZERLAND 30385 JET AVIATION FZCO UNITED ARAB EMIRATES 26911 JET BLUE AIRWAYS UNITED STATES 32217 JET CRUISING LUXEMBOURG 34614 JET DIRECT AVIATION UNITED STATES 33651 JET LITE INDIA LTD INDIA 33015 JET MANAGEMENT SA SWITZERLAND 33769 JET ONE JSC KAZAKHSTAN 32848 JET PREMIER ONE SWITZERLAND 26479 JET 2000 RUSSIAN FEDERATION 31581 JET4YOU MOROCCO 29395 JR EXECUTIVE LEBANON 31595 JSC Premier Avia RUSSIAN FEDERATION 6510 KALAIR LTD. UNITED STATES 34887 KALDERON LTD UNITED KINGDOM 28504 KARTHAGO AIRLINES TUNISIA 34348 KARTHAGO PRIVATE JET TUNISIA 30709 KAZAVIA KAZAKHSTAN 29190 KBBD UNITED STATES 32381 KB HOME UNITED STATES 12778 KELOWNA FLIGHTCRAFT CANADA 11467 KFC MANAGEMENT UNITED STATES 7129 KINGDOM HOLDING CO SAUDI ARABIA 34843 KOSTAR AIRLINES REPUBLIC OF KOREA 35727 KREDEL INTERNATIONAL VIRGIN ISLANDS (UK) 9858 KROLL G SWITZERLAND f10290 KW Flight, LLC / Central Missouri Aviation, Inc. UNITED STATES f10875 Layla Jet BERMUDA (UK) f10304 Luciano Antonio Zogbi BRAZIL 1971 LABORATOIRE ASL FRANCE 30455 LAS VEGAS JET UNITED STATES 33111 LAYAN INTL. VIRGIN ISLANDS (UK) 30595 LEACH CAPITAL UNITED STATES 13358 LIBYAN AIR CARGO LIBYA 4489 LIMITED STORES UNITED STATES f904 LINEAS AEREAS SUDAMERICANAS COLOMBIA f10301 LKM, Inc. UNITED STATES 25272 LOTUS AIR EGYPT 33450 LOV'AIR AVIATION FRANCE 24211 LOWA LTD UNITED STATES 28079 LOYD'S BUSINESS JETS POLAND f10303 LR Enterprises Management LLC UNITED STATES 31034 LUKOIL-AVIA SWISS SWITZERLAND 29070 LUXFLIGHT EXECUTIVE LUXEMBOURG 19696 LYRECO FRANCE f11360 LYS LLC UNITED STATES f10306 Macbens Patrimonial Ltda BRAZIL 30280 Marsico Aviation, LLC UNITED STATES f10313 Mendota Aircraft Management UNITED STATES 28010 Mondoil UNITED STATES 34423 MACAU JET INTL MACAU SAR 26383 MAGIC CONDOR LTD BERMUDA (UK) f11359 MAGIC JOHNSON ENTERTAINMENT INC UNITED STATES 29993 MAG AVIATION UNITED STATES 34992 MAINSAIL TRADING 93 SOUTH AFRICA 32078 MALIBU CONSULTING UNITED STATES 34975 MALU AVIATION CONGO 34019 MANO RIVER UNITED STATES 36263 MAROC TELECOM MOROCCO 1831 MARTIN BAKER UNITED KINGDOM 32707 MASC AIR LTD CAYMAN ISLANDS (UK) 35100 MASTERJET SWITZERLAND 27014 MASTERJET SWITZ. SWITZERLAND 34840 MASWINGS SDN. BHD. MALAYSIA 33238 MAURITANIA AIRWAYS MAURITANIA 30315 MCKINLEY ACFT HLDNG UNITED STATES 31545 MDA SAS FRANCE 1855 MEA AIR LIBAN LEBANON 9689 MELVIN SIMON UNITED STATES 21443 METEO-FRANCE FRANCE 31140 ME LEASING UNITED STATES 28986 MHS AVIATION SDN BHD MALAYSIA 36859 MIDAS AIR UNITED STATES 29971 MIDDLE EAST JET SVCS LEBANON 24019 MID EAST JET SAUDI ARABIA 34821 MILLETREIZE FRANCE 26724 MILLION AIR SALT LAK UNITED STATES 1098 MIL FRANCE FRANCE 35609 MINISTRY DEF SLOVENI SLOVENIA 36033 MISH AVIATION SVCS GHANA 31556 MISTRAL AEREO CANADA 31331 MITRE AVIATION LTD UNITED KINGDOM 7764 MOET HENNESSY FRANCE 35060 MOISEEV ALEX MONACO 32755 MONTROSE GLOBAL UNITED KINGDOM 35455 MONT BLANC AVIATION BERMUDA (UK) 7058 MORRIS COMMUNICATION UNITED STATES f11405 MOSS JERONE S TRUSTEE UNITED STATES f11373 MOUNTAIN SHADOW VENTURES LLC UNITED STATES 33834 M. SQUARE AVIATION BERMUDA (UK) f1000 NAM AIRLINES UNITED STATES 31025 NATASHA ESTABLISMENT UNITED ARAB EMIRATES f11816 NATIONAL AIR CARGO GROUP INC UNITED STATES 26668 NATIONAL AIR SERVICE SAUDI ARABIA 28966 NATIONAL AVIATION 2 EGYPT 34727 NATIONAL CITY COMM UNITED STATES f11468 NAVAIR LLC UNITED STATES 31097 NEBULA LTD. BERMUDA (UK) 32626 NEWCASTLE AIRCRAFT UNITED STATES 32424 NEW AXIS AIRWAYS FRANCE 34651 NEW CAIRO REAL EST EGYPT 35373 NEXT GENERATION VENT UNITED STATES 31199 NISSAN C/O ACI PACIF UNITED STATES 32959 NOFA UNITED ARAB EMIRATES 32963 NORDEX AIR RUSSIAN FEDERATION 27993 NORTHERN JET MGMT UNITED STATES 10326 NOUVELAIR TUNISIE TUNISIA 30574 NOVARTIS GROUP UNITED STATES 22190 NWT AIRCRAFT UNITED STATES 36629 NW NORDWEST SWITZERLAND 32861 NY JETS TRANSPORTER BERMUDA (UK) 31770 N304RJ UNITED STATES 32270 N349BA UNITED STATES 32370 N72RK UNITED STATES f10505 Oakmont Holdings, LLC UNITED STATES f10340 Oakwood Books, Inc. UNITED STATES 31395 Outpost International, LLC UNITED STATES 32859 Ovlas sa NIGERIA 29465 OAKMONT HOLDINGS UNITED STATES 30908 OCANA ASSETS LTD UNITED STATES 28984 OLDBURY HOLDINGS UNITED ARAB EMIRATES 35132 OMEGA VII FRANCE 34603 OMYA INTERNATIONAL SWITZERLAND 36166 ONEXP DENMARK 30957 ONE THIRTY NINE LUXEMBOURG 34623 OPEN SKY AVIATION LEBANON 31341 ORIENT GLOBAL AVTN SINGAPORE 36943 ORION AIR GROUP UNITED STATES 31976 OTTER INSPIRATIONS UNITED STATES 28050 OUTFITTER AVIATION UNITED STATES 4139 OYONNAIR FRANCE 31264 O AIR FRANCE f10350 Pacific Coast Feather Company UNITED STATES 30188 Pacific Connection Inc. UNITED STATES 25856 PACE CARGO ENTERRP UNITED STATES 31966 PALMAIR AVIATION MOROCCO 23365 PALMALI HAVA TASI TURKEY 36039 PARADOX SECURITY SYS CANADA 26289 PARAFFIN AIR UNITED STATES 29999 PARC AVIATION BERMUDA (UK) 12312 PARTNERSHIP 35 55 UNITED STATES 35524 PETRO AIR LIBYA 34403 PHEEBE LIMITED UNITED KINGDOM 33969 PHENOMAIR FRANCE 29691 PINNACLE AIR GROUP UNITED STATES 32252 PLANET AVIATION UU RUSSIAN FEDERATION f11455 PLEASANT AIRCRAFT LEASING LLC UNITED STATES 35779 POONAWALLA AVIATION INDIA 2176 PPG INDUSTRIES UNITED STATES 32060 PREMIER AIR UNITED STATES 36197 PRESTIGE JET JORDAN JORDAN 32374 PRINCELY JETS LTD. PAKISTAN 35401 PRINCESS AVIATION DT TUNISIA 24429 PRIVATAIR SA SWITZERLAND 35093 PRIVATE JETS LUXEMB. LUXEMBOURG 28189 PROAIR CHARTER GERMANY 28212 PROVINCIAL AIRLINES CANADA 36931 PSD FRANCE f11206 PVM Management LLC UNITED STATES 22432 QATAR AMIRI FLIGHT QATAR f10380 Redleaf Management Company, LLC UNITED STATES 35828 Related Companies UNITED STATES f10385 Rex Realty Co UNITED STATES f10387 Rio Bonito Comunicacao Ltda BRAZIL f10391 Roux Investment Mngt Co UNITED STATES 31967 RADIOACTIVE UNITED STATES 1427 RAININ AIR UNITED STATES 36817 RCR JETS AG SWITZERLAND f11026 RD HUBBARD ENTERPRISES INC. UNITED STATES 34087 REAL EXECUTIVE GMBH SWITZERLAND 31655 REATEX INVEST VIRGIN ISLANDS (UK) 36241 REC HAVACILIK TURKEY 28265 REGIONAL CAE FRANCE 2232 REGOURD AVIATION FRANCE 23719 RIDA AVIATION LTD BERMUDA (UK) 34680 RJH ADVISORY UNITED STATES 31630 RJM EXPLOITATION CHAD f10973 RJ CORMAN Aviation Services LLC UNITED STATES 32627 RNV ENTERPRISES UNITED STATES 31978 ROMEO MIKE AVTN UNITED STATES 30374 RONSO SA DE CV MEXICO 31808 ROTOR TRADE 2 UNITED STATES 31026 ROUST TRADING UNITED ARAB EMIRATES 36887 ROUTE 450 INVESTMENT BRAZIL 27737 ROXBURY TECHNOLOGIES SWITZERLAND 258 ROYAL AIR MAROC MOROCCO 35879 RUBICON AVIATION UNITED KINGDOM f10403 Skye Gryphon, LLC UNITED STATES f10419 Stephens Investment Holdings LLC UNITED STATES f10420 Steven P. Jobs UNITED STATES f11008 Success Master Ltd. VIRGIN ISLANDS (UK) 33152 SAAD AIR LTD BAHRAIN 22756 SABRINA FISHERIES UNITED STATES f11791 SAF FLIGHT LLC UNITED STATES 34967 SAINTEX AERO SARL FRANCE 25946 SALEM AVIATION SAUDI ARABIA 5373 SATENA COLOMBIA 36114 SAUCAR LIMITED UNITED KINGDOM 5432 SAUDI OGER SAUDI ARABIA 20462 SBD BRETONNE DEVELOP FRANCE 31959 SBM GROUP UNITED STATES 32560 SCD BV NETHERLANDS 36518 SCHILKE ADRIAN CANADA 28744 SCHREINER CAMEROUN CAMEROON 12316 SCI MANAGEMENT CORP UNITED STATES 31358 SCM ARUBA A.V.V. ARUBA, NETHERLANDS ANTILLES 32411 SCOTTS MIRACLE-GRO UNITED STATES 22328 SECURITE CIVILE LF FRANCE 22291 SEFA FRANCE FRANCE 36018 SEGERIS CAPITAL LTD BRAZIL 1249 SELIA FRANCE 31182 SENTINEL AIR UNITED STATES 27881 SERLUX LUXEMBOURG 32928 SEVENAIR TUNISIA 33112 SEVENTH SENSE STAR BERMUDA (UK) 35652 SFD RUSSIA RUSSIAN FEDERATION 24337 SHAR INK RUSSIAN FEDERATION 30513 SICHUAN AIRLINES (3) CHINA 5468 SIGAIR LTD BERMUDA (UK) 34418 SIGMAR AVIATION IRELAND 32728 SILVER VENTURES INC UNITED STATES 32892 SIRTE OIL COMPANY LIBYA 24200 SIT-SET AG SWITZERLAND 35424 SJ MANAGEMENT LLC UNITED STATES 6508 SKYBIRD AVIATION UNITED STATES 30105 SKYTRADERS PTY AUSTRALIA 34050 SKYWAY LTD RUSSIAN FEDERATION 32244 SKY JET AVTN UGANDA UGANDA 32799 SKY KING INC UNITED STATES 27489 SKY RIVER MANAGEMENT UNITED STATES 27746 SK TRAVEL UNITED STATES 35371 SL Management UNITED STATES 32149 SMART AVIATION FRANCE 32805 SMART AVIATION HE EGYPT 29738 SNC BOETOS FRANCE 30770 SNC CAVOK FRANCE 31695 SN AIR MALI MALI 33859 SOBEYS GROUP CANADA 3517 SOFAXIS FRANCE 22730 SOGERMA FRANCE 26645 SONNIG SWITZERLAND 26378 SOUTHERN AIRLINES NIGERIA 21791 SOUTHERN CROSS INTL NETHERLANDS 5752 SOUTHERN CROSS USA UNITED STATES 35993 SPACEWING COMPANY SAUDI ARABIA 17921 SPECIALISED TRANSP. UNITED KINGDOM 27840 SPHINX WINGS SWITZERLAND 32789 SPRINGWAY LTD RUSSIAN FEDERATION 34595 SPRING MOUNTAIN (2) UNITED STATES 32899 SRIWIJAYA WORLD FUEL SINGAPORE 26231 STAFF AIR SERVICE FRANCE 2574 STARJET AVIATION SWITZERLAND 24204 STARLING AVIATION UNITED ARAB EMIRATES 32368 STARLINK AVIATION CANADA 31400 STARR EQUIPMENT UNITED STATES 35477 STAR AIRWAYS ALBANIA ALBANIA 31596 STAR FLYER INC JAPAN 35421 STAR JET LTD UNITED STATES 28169 STATE AIR BERKUT KAZAKHSTAN 28156 STEELCASE UNITED STATES 32436 STENSRUD VENTURES UNITED STATES 33040 STORMJETS SA SWITZERLAND 4488 STRASBOURG AVIATION FRANCE 35602 STRATEGIC AIR. SAS FRANCE 35339 SUKHOI CIVIL ACFT RUSSIAN FEDERATION 32592 SULTAN AVIATION UNITED ARAB EMIRATES 23210 SUNRISE (ALSHOROOK) EGYPT 31657 SUN AIR (EGYPT) EGYPT 30157 SUPER CONSTELLATION SWITZERLAND 36708 SUPREME AIR LLC UNITED STATES 25392 SWIFT-AERO, JSC RUSSIAN FEDERATION 33125 SW BUSINESS AV. AZERBAIJAN 30257 SYMPHONY MASTER SWITZERLAND 33362 SYMPHONY MASTER UAE UNITED ARAB EMIRATES 5967 SYNTHES UNITED STATES 22439 S ALGERIE ALGERIA 13351 S BURKINA FASO BURKINA FASO 22442 S CONGO (KIN) CONGO 22426 S GABON GABON 32125 S GAMBIA (2) GAMBIA 22438 S MONACO MONACO 22767 S NAMIBIA NAMIBIA 22524 S NIGERIA NIGERIA 22576 S SENEGAL SENEGAL 22977 S TCHAD CHAD 22656 S EGYPT EGYPT f10437 Target Corporation UNITED STATES f10497 The Yucaipa Companies LLC UNITED STATES f10498 Tracinda Corporation UNITED STATES f10449 Transportacion Aerea del Norte S.A. de C.V. MEXICO f11188 Trian Fund Management UNITED STATES 31437 TAG AVIATION GWCIN UNITED KINGDOM 159 TAG AVIATION SUISSE SWITZERLAND 26148 TAG AVIATION (MNGT) SWITZERLAND 26797 TAK AVIATION UK LTD UNITED KINGDOM 4386 TAM LINHAS AEREAS BRAZIL 35843 TANELA VENTURES LTD RUSSIAN FEDERATION 31687 TAPAJ UNITED STATES 26582 TASSILI AIRLINES SA ALGERIA 31962 TAT LEASING FRANCE 24156 TAXI AIR JET-FRET FRANCE 33270 THAI AIRASIA LTD THAILAND 28634 THALES FRANCE 32042 THE FUTURA CORP CANADA 36405 THRESHOLD TECH. UNITED STATES 30353 TIGER AIRWAYS SINGAPORE 31882 TIKO AIR (2) MADAGASCAR 24764 TOTAL LINHAS AEREAS BRAZIL 31535 TOUMAI AIR TCHAD SA CHAD 31676 TOWER HOUSE CONSULT. GAMBIA 29860 TPS UNITED STATES 26086 TRADLUX LUXEMBOURG 8921 TRANCHANT GAMING FRANCE 34062 TRANSAIR CARGO SVC CONGO 32673 TRANSAVIA FRANCE SAS FRANCE f11432 TRANSWESTERN TRANSPORTS LLC UNITED STATES 35158 TRIBECA AVT PARTNERS UNITED STATES 30112 TRIGANA AIR SERVICE INDONESIA f10450 TRT Leasing, Inc. UNITED STATES 21666 TUDOR SALIBA UNITED STATES 2752 TUNIS AIR TUNISIA 31018 TURNBERRY MANAGEMENT UNITED STATES 28467 TY AIR UNITED STATES 28221 UAS UNITED AVIATION UNITED ARAB EMIRATES f10814 UETA, Inc. UNITED STATES 24099 UKRAINE AVTN STATE UKRAINE 34820 UNIFOX HOLDINGS LTD BELIZE 32094 UNION PACIFIC CORP UNITED STATES 28092 UNITED HEALTHGROUP UNITED STATES 3329 UNITED TECHNOLOGIES UNITED STATES 24318 VALAVIA FRANCE 28829 VALIANT AVIATION BERMUDA (UK) 33962 VALLJET FRANCE 10637 VALMONT UNITED STATES 30253 VENTURA AVIATION MONACO 1976 VENUS SHIPPING COMP BERMUDA (UK) 34280 VEREIN DC3 SWITZERLAND 19445 VIETNAM AIRLINES VIETNAM 33703 VIKING AVIATION LTD. UNITED KINGDOM 31635 VIRGIN AMERICA UNITED STATES 23952 VOLARE UKRAINE UKRAINE 33500 VOLO AVIATION UNITED STATES 33249 VOYAGE INTERNATIONAL UNITED ARAB EMIRATES 27628 VULCAN AVIATION UNITED KINGDOM 23592 VULCAN FLIGHT OPS UNITED STATES f10661 Watersedge Aviation LLC Unknown f10481 Williams-Sonoma, Inc. UNITED STATES 30891 WAF LTD CAYMAN ISLANDS (UK) 34990 WAHA CAPITAL UNITED ARAB EMIRATES 36777 WALKER AIR SVCS AUSTRALIA 34886 WATANIA AIRWAYS KUWAIT 35351 WAVES JET LEBANON 6924 WEDGE AVIATION UNITED STATES 29491 WELLS AVIATION UNITED STATES 34317 WESTJET FALCON 50061 VIRGIN ISLANDS (UK) f10476 WGL Capital Corporation UNITED STATES f11422 WHAM LEASING CORP UNITED STATES 31779 WHISKEY ROMEO OWNER UNITED STATES 31064 WHITE LOTUS UNITED STATES 32294 WILKES AND MCHUGH UNITED STATES 34191 WILLIAMS INTL CO LLC UNITED STATES 31765 WINDS AWAY UNITED STATES 36782 WINGS AIR INDONESIA 32929 WINGS OVER AFRICA NAMIBIA 32063 WIP TRADING SWITZERLAND 31938 WREN ACQUISITIONS UNITED STATES 23330 XL AIRWAYS FRANCE FRANCE f10823 Yet Again, Inc. UNITED STATES 2941 YEMENIA YEMEN f11307 YONA AVIATION II LLC UNITED STATES 31488 YYA AVIATION BERMUDA (UK) 35471 ZEST AIR PHILIPPINES 32665 ZYMAN AVIATION LLC UNITED STATES 26915 171JC UNITED STATES 34029 2M EXECUTIVE AVTN VIRGIN ISLANDS (UK) f11472 2 TS LLC UNITED STATES 24008 223RD FLIGHT UNIT RUSSIAN FEDERATION 29177 900NB UNITED STATES a789 Operator using ICAO_CODE:AAE Unknown a791 Operator using ICAO_CODE:AJT Unknown a793 Operator using ICAO_CODE:AME Unknown a794 Operator using ICAO_CODE:AMF Unknown a795 Operator using ICAO_CODE:AMJ Unknown a799 Operator using ICAO_CODE:BCN Unknown a800 Operator using ICAO_CODE:BHS Unknown a802 Operator using ICAO_CODE:BKS Unknown a806 Operator using ICAO_CODE:BRS Unknown a808 Operator using ICAO_CODE:BSQ Unknown a809 Operator using ICAO_CODE:BUL Unknown a811 Operator using ICAO_CODE:CEY Unknown a812 Operator using ICAO_CODE:CFC Unknown a814 Operator using ICAO_CODE:CFX Unknown a816 Operator using ICAO_CODE:CGC Unknown a818 Operator using ICAO_CODE:CGQ Unknown a819 Operator using ICAO_CODE:CGT Unknown a821 Operator using ICAO_CODE:CPT Unknown a823 Operator using ICAO_CODE:CSQ Unknown a825 Operator using ICAO_CODE:CTL Unknown a829 Operator using ICAO_CODE:CUT Unknown a830 Operator using ICAO_CODE:CXP Unknown a833 Operator using ICAO_CODE:DEL Unknown a834 Operator using ICAO_CODE:DOS Unknown a835 Operator using ICAO_CODE:DRA Unknown a837 Operator using ICAO_CODE:EUF Unknown a838 Operator using ICAO_CODE:EVO Unknown a839 Operator using ICAO_CODE:FAC Unknown a840 Operator using ICAO_CODE:FAD Unknown a841 Operator using ICAO_CODE:FAE Unknown a842 Operator using ICAO_CODE:FAF Unknown a843 Operator using ICAO_CODE:FAV Unknown a845 Operator using ICAO_CODE:FGH Unknown a846 Operator using ICAO_CODE:FGI Unknown a850 Operator using ICAO_CODE:FIW Unknown a851 Operator using ICAO_CODE:FMI Unknown a852 Operator using ICAO_CODE:FNY Unknown a854 Operator using ICAO_CODE:FOF Unknown a855 Operator using ICAO_CODE:FOG Unknown a856 Operator using ICAO_CODE:FOH Unknown a857 Operator using ICAO_CODE:FOI Unknown a858 Operator using ICAO_CODE:FOT Unknown a1553 Operator using ICAO_CODE:FRA Unknown a864 Operator using ICAO_CODE:FWO Unknown a865 Operator using ICAO_CODE:FWR Unknown a866 Operator using ICAO_CODE:FWU Unknown a867 Operator using ICAO_CODE:FWX Unknown a868 Operator using ICAO_CODE:FWY Unknown a860 Operator using ICAO_CODE:FW0 Unknown a870 Operator using ICAO_CODE:GAF Unknown a871 Operator using ICAO_CODE:GFI Unknown a874 Operator using ICAO_CODE:GUF Unknown a875 Operator using ICAO_CODE:GUI Unknown a876 Operator using ICAO_CODE:GUT Unknown a878 Operator using ICAO_CODE:GWX Unknown a879 Operator using ICAO_CODE:HBJ Unknown a880 Operator using ICAO_CODE:HDF Unknown a881 Operator using ICAO_CODE:HHD Unknown a888 Operator using ICAO_CODE:HPJ Unknown a889 Operator using ICAO_CODE:HUG Unknown a893 Operator using ICAO_CODE:INC Unknown a901 Operator using ICAO_CODE:KSB Unknown a902 Operator using ICAO_CODE:KTM Unknown a903 Operator using ICAO_CODE:LAC Unknown a905 Operator using ICAO_CODE:LAV Unknown a906 Operator using ICAO_CODE:LDU Unknown a919 Operator using ICAO_CODE:MAR Unknown a920 Operator using ICAO_CODE:MAW Unknown a921 Operator using ICAO_CODE:MEI Unknown a922 Operator using ICAO_CODE:MPC Unknown a924 Operator using ICAO_CODE:MTN Unknown a1001 Operator using ICAO_CODE:NAF Unknown a1002 Operator using ICAO_CODE:NCB Unknown a1004 Operator using ICAO_CODE:NOA Unknown a1009 Operator using ICAO_CODE:PAT Unknown a1011 Operator using ICAO_CODE:PJW Unknown a1013 Operator using ICAO_CODE:PLY Unknown a1015 Operator using ICAO_CODE:PRS Unknown a1016 Operator using ICAO_CODE:PSE Unknown a1017 Operator using ICAO_CODE:PSV Unknown a1019 Operator using ICAO_CODE:PTL Unknown a1023 Operator using ICAO_CODE:RGF Unknown a1024 Operator using ICAO_CODE:RHI Unknown a1028 Operator using ICAO_CODE:ROR Unknown a1029 Operator using ICAO_CODE:ROY Unknown a1031 Operator using ICAO_CODE:RUC Unknown a1034 Operator using ICAO_CODE:SBH Unknown a1035 Operator using ICAO_CODE:SBU Unknown a1036 Operator using ICAO_CODE:SER Unknown a1038 Operator using ICAO_CODE:SKZ Unknown a1039 Operator using ICAO_CODE:SPC Unknown a1040 Operator using ICAO_CODE:SSS Unknown a1041 Operator using ICAO_CODE:SVD Unknown a1042 Operator using ICAO_CODE:TAF Unknown a1044 Operator using ICAO_CODE:TIF Unknown a1047 Operator using ICAO_CODE:TKE Unknown a1053 Operator using ICAO_CODE:TPQ Unknown a1056 Operator using ICAO_CODE:TSD Unknown a1063 Operator using ICAO_CODE:VEC Unknown a1067 Operator using ICAO_CODE:WAJ Unknown a1068 Operator using ICAO_CODE:WBS Unknown a1069 Operator using ICAO_CODE:WDA Unknown a1071 Operator using ICAO_CODE:WIA Unknown a1073 Operator using ICAO_CODE:WML Unknown a1570 Operator using TAIL NB:AC960 Unknown a1794 Operator using TAIL NB:AF3943 Unknown a1795 Operator using TAIL NB:AF3965 Unknown a1796 Operator using TAIL NB:AF3967 Unknown a2022 Operator using TAIL NB:AHJT833 Unknown a1507 Operator using TAIL NB:ARBV021 Unknown a2023 Operator using TAIL NB:ARBV217 Unknown a1509 Operator using TAIL NB:BULG001 Unknown a1104 Operator using TAIL NB:CFFEV Unknown a1582 Operator using TAIL NB:CFGOV Unknown a1105 Operator using TAIL NB:CFXCN Unknown a1107 Operator using TAIL NB:CGCGS Unknown a1108 Operator using TAIL NB:CGCMP Unknown a1110 Operator using TAIL NB:CGJLN Unknown a1586 Operator using TAIL NB:CGKTM Unknown a1111 Operator using TAIL NB:CGLBB Unknown a1112 Operator using TAIL NB:CGRPM Unknown a1589 Operator using TAIL NB:CGTDE Unknown a1590 Operator using TAIL NB:CGTKM Unknown a1798 Operator using TAIL NB:CG1501 Unknown a1800 Operator using TAIL NB:CG1707 Unknown a1802 Operator using TAIL NB:CG1712 Unknown a1803 Operator using TAIL NB:CG1719 Unknown a1583 Operator using TAIL NB:CG201 Unknown a1804 Operator using TAIL NB:CG2105 Unknown a1805 Operator using TAIL NB:CG2114 Unknown a1806 Operator using TAIL NB:CG2131 Unknown a1591 Operator using TAIL NB:CJ950 Unknown a1592 Operator using TAIL NB:CONDE Unknown a1571 Operator using TAIL NB:C1501 Unknown a1574 Operator using TAIL NB:C1707 Unknown a1575 Operator using TAIL NB:C1712 Unknown a1576 Operator using TAIL NB:C1719 Unknown a1577 Operator using TAIL NB:C2001 Unknown a1578 Operator using TAIL NB:C2102 Unknown a1579 Operator using TAIL NB:C2105 Unknown a1580 Operator using TAIL NB:C2127 Unknown a1594 Operator using TAIL NB:DAJGK Unknown a1305 Operator using TAIL NB:EV0065 Unknown a1306 Operator using TAIL NB:EV0068 Unknown a1809 Operator using TAIL NB:EV0681 Unknown a1511 Operator using TAIL NB:FAV4402 Unknown a1597 Operator using TAIL NB:FBUSN Unknown a1598 Operator using TAIL NB:FBVSE Unknown a1599 Operator using TAIL NB:FBZCF Unknown a1600 Operator using TAIL NB:FD833 Unknown a1601 Operator using TAIL NB:FGATD Unknown a1602 Operator using TAIL NB:FGHPS Unknown a1119 Operator using TAIL NB:FGIEI Unknown a1603 Operator using TAIL NB:FGIZV Unknown a1604 Operator using TAIL NB:FGJAN Unknown a1606 Operator using TAIL NB:FGOXA Unknown a1608 Operator using TAIL NB:FGUSN Unknown a1122 Operator using TAIL NB:FGXES Unknown a1610 Operator using TAIL NB:FHCBM Unknown a1611 Operator using TAIL NB:FHFBY Unknown a2043 Operator using TAIL NB:FLINT43 Unknown a1613 Operator using TAIL NB:FODSM Unknown a1614 Operator using TAIL NB:FODZH Unknown a1615 Operator using TAIL NB:FOFLY Unknown a1616 Operator using TAIL NB:FOFQV Unknown a1617 Operator using TAIL NB:FOGEI Unknown a1619 Operator using TAIL NB:FOGHZ Unknown a1621 Operator using TAIL NB:FOGNJ Unknown a1622 Operator using TAIL NB:FOGOL Unknown a1625 Operator using TAIL NB:FOGQX Unknown a1627 Operator using TAIL NB:FOGVA Unknown a1628 Operator using TAIL NB:FOGXA Unknown a1629 Operator using TAIL NB:FOGXB Unknown a1630 Operator using TAIL NB:FOHQV Unknown a1631 Operator using TAIL NB:FOHQX Unknown a1632 Operator using TAIL NB:FOHQY Unknown a1124 Operator using TAIL NB:FOIJB Unknown a1633 Operator using TAIL NB:FOIJE Unknown a1125 Operator using TAIL NB:FOIJF Unknown a1634 Operator using TAIL NB:FOIJG Unknown a1635 Operator using TAIL NB:FOIJI Unknown a1636 Operator using TAIL NB:FOIJP Unknown a1638 Operator using TAIL NB:FOIJS Unknown a1639 Operator using TAIL NB:FOIJU Unknown a1640 Operator using TAIL NB:FOIJY Unknown a1642 Operator using TAIL NB:FOIXA Unknown a1128 Operator using TAIL NB:FOIXD Unknown a1643 Operator using TAIL NB:FOIXP Unknown a1644 Operator using TAIL NB:FOJGL Unknown a1645 Operator using TAIL NB:FOJSR Unknown a1646 Operator using TAIL NB:FONLY Unknown a1129 Operator using TAIL NB:FOPTP Unknown a1130 Operator using TAIL NB:FORTE Unknown a1647 Operator using TAIL NB:FOSUD Unknown a1131 Operator using TAIL NB:FOTAG Unknown a1132 Operator using TAIL NB:FOTKE Unknown a1135 Operator using TAIL NB:FRAAD Unknown a1136 Operator using TAIL NB:FRAAG Unknown a1137 Operator using TAIL NB:FRADA Unknown a1138 Operator using TAIL NB:FRADB Unknown a1139 Operator using TAIL NB:FRADC Unknown a1142 Operator using TAIL NB:FRAGL Unknown a1143 Operator using TAIL NB:FRAGX Unknown a1086 Operator using TAIL NB:FRAI Unknown a1145 Operator using TAIL NB:FRAIE Unknown a1309 Operator using TAIL NB:FRAIIN Unknown a1146 Operator using TAIL NB:FRAIJ Unknown a1147 Operator using TAIL NB:FRAIL Unknown a1148 Operator using TAIL NB:FRAIN Unknown a1149 Operator using TAIL NB:FRAIO Unknown a1150 Operator using TAIL NB:FRAIQ Unknown a1151 Operator using TAIL NB:FRAIT Unknown a1152 Operator using TAIL NB:FRAIZ Unknown a1153 Operator using TAIL NB:FRAJA Unknown a1154 Operator using TAIL NB:FRAJB Unknown a1157 Operator using TAIL NB:FRAPO Unknown a1088 Operator using TAIL NB:FRAZ Unknown a1162 Operator using TAIL NB:FRAZP Unknown a1164 Operator using TAIL NB:FRAZZ Unknown a1133 Operator using TAIL NB:FRA10 Unknown a1134 Operator using TAIL NB:FRA12 Unknown a1165 Operator using TAIL NB:FRBFA Unknown a1166 Operator using TAIL NB:FRBFB Unknown a1810 Operator using TAIL NB:FR7495 Unknown a1556 Operator using TAIL NB:FUWF Unknown a1171 Operator using TAIL NB:FWFBW Unknown a2044 Operator using TAIL NB:FWIO1FA Unknown a2045 Operator using TAIL NB:FWIO3FC Unknown a2046 Operator using TAIL NB:FWIO4FD Unknown a1651 Operator using TAIL NB:FWIPG Unknown a1811 Operator using TAIL NB:FW23GW Unknown a1648 Operator using TAIL NB:FW231 Unknown a1812 Operator using TAIL NB:FW25GZ Unknown a1649 Operator using TAIL NB:FW301 Unknown a1650 Operator using TAIL NB:FW311 Unknown a1813 Operator using TAIL NB:FW44HL Unknown a1174 Operator using TAIL NB:FZBCF Unknown a1652 Operator using TAIL NB:FZBCJ Unknown a1653 Operator using TAIL NB:GU109 Unknown a2047 Operator using TAIL NB:GU109ME Unknown a1815 Operator using TAIL NB:GU3675 Unknown a2048 Operator using TAIL NB:GU3677A Unknown a2049 Operator using TAIL NB:GU65745 Unknown a2051 Operator using TAIL NB:GY109BP Unknown a1181 Operator using TAIL NB:HBIUX Unknown a1182 Operator using TAIL NB:HBJEI Unknown a1656 Operator using TAIL NB:HHDCT Unknown a1184 Operator using TAIL NB:HHDMX Unknown a1658 Operator using TAIL NB:HI657 Unknown a1513 Operator using TAIL NB:HI719CT Unknown a1516 Operator using TAIL NB:HI746CA Unknown a2055 Operator using TAIL NB:HI746CT Unknown a1186 Operator using TAIL NB:HI772 Unknown a1517 Operator using TAIL NB:HI772CT Unknown a1659 Operator using TAIL NB:HI776 Unknown a1660 Operator using TAIL NB:HI816 Unknown a2056 Operator using TAIL NB:HI816CT Unknown a1661 Operator using TAIL NB:HI819 Unknown a1662 Operator using TAIL NB:HI820 Unknown a2057 Operator using TAIL NB:HI820CT Unknown a1663 Operator using TAIL NB:HI830 Unknown a2058 Operator using TAIL NB:HI830CT Unknown a1187 Operator using TAIL NB:HI840 Unknown a1188 Operator using TAIL NB:HI851 Unknown a1519 Operator using TAIL NB:HK4492X Unknown a1520 Operator using TAIL NB:HK4493X Unknown a1664 Operator using TAIL NB:HU772 Unknown a1666 Operator using TAIL NB:IA370 Unknown a1667 Operator using TAIL NB:J6AAA Unknown a1668 Operator using TAIL NB:J6UVF Unknown a1670 Operator using TAIL NB:J8KIM Unknown a1671 Operator using TAIL NB:J8SLU Unknown a1672 Operator using TAIL NB:J8SUN Unknown a1674 Operator using TAIL NB:J8VAM Unknown a1676 Operator using TAIL NB:J8VBI Unknown a1677 Operator using TAIL NB:J8VBJ Unknown a1678 Operator using TAIL NB:J8VBK Unknown a1679 Operator using TAIL NB:J8VBL Unknown a1682 Operator using TAIL NB:J8VBQ Unknown a1683 Operator using TAIL NB:J8VBS Unknown a1819 Operator using TAIL NB:LCGTDE Unknown a2060 Operator using TAIL NB:LIAT558 Unknown a1689 Operator using TAIL NB:LI347 Unknown a2061 Operator using TAIL NB:LLIA558 Unknown a1821 Operator using TAIL NB:LN30LJ Unknown a1311 Operator using TAIL NB:LN35DL Unknown a1823 Operator using TAIL NB:LN40PK Unknown a2066 Operator using TAIL NB:LN444WB Unknown a1824 Operator using TAIL NB:LN77NJ Unknown a2069 Operator using TAIL NB:LN989AL Unknown a1691 Operator using TAIL NB:LVMEM Unknown a1190 Operator using TAIL NB:LVRED Unknown a1237 Operator using TAIL NB:NASA4 Unknown a1746 Operator using TAIL NB:NA011 Unknown a1238 Operator using TAIL NB:NXF61 Unknown a1696 Operator using TAIL NB:N093Z Unknown a1089 Operator using TAIL NB:N1DG Unknown a1192 Operator using TAIL NB:N10SA Unknown a1313 Operator using TAIL NB:N109JZ Unknown a1312 Operator using TAIL NB:N1093Z Unknown a1314 Operator using TAIL NB:N110HA Unknown a1316 Operator using TAIL NB:N111WB Unknown a1827 Operator using TAIL NB:N114AX Unknown a2074 Operator using TAIL NB:N1144AX Unknown a1829 Operator using TAIL NB:N115BR Unknown a1828 Operator using TAIL NB:N1157A Unknown a1698 Operator using TAIL NB:N122U Unknown a1319 Operator using TAIL NB:N128AB Unknown a1321 Operator using TAIL NB:N129WA Unknown a1699 Operator using TAIL NB:N13PA Unknown a1322 Operator using TAIL NB:N139CF Unknown a1193 Operator using TAIL NB:N14CG Unknown a1834 Operator using TAIL NB:N140WC Unknown a1323 Operator using TAIL NB:N143GA Unknown a1835 Operator using TAIL NB:N146CS Unknown a1324 Operator using TAIL NB:N150LR Unknown a1837 Operator using TAIL NB:N1547B Unknown a1838 Operator using TAIL NB:N155AC Unknown a1523 Operator using TAIL NB:N1610PR Unknown a1326 Operator using TAIL NB:N163PA Unknown a1702 Operator using TAIL NB:N17CD Unknown a1842 Operator using TAIL NB:N170PC Unknown a1194 Operator using TAIL NB:N173S Unknown a1843 Operator using TAIL NB:N176WS Unknown a1328 Operator using TAIL NB:N177EL Unknown a1330 Operator using TAIL NB:N182GX Unknown a1195 Operator using TAIL NB:N184R Unknown a1197 Operator using TAIL NB:N19QC Unknown a1090 Operator using TAIL NB:N2JR Unknown a1703 Operator using TAIL NB:N20WN Unknown a1847 Operator using TAIL NB:N200LJ Unknown a1331 Operator using TAIL NB:N201CR Unknown a1849 Operator using TAIL NB:N211BC Unknown a1850 Operator using TAIL NB:N212BA Unknown a1333 Operator using TAIL NB:N218EC Unknown a1198 Operator using TAIL NB:N22EM Unknown a1334 Operator using TAIL NB:N221AL Unknown a1335 Operator using TAIL NB:N221DG Unknown a1704 Operator using TAIL NB:N226W Unknown a1851 Operator using TAIL NB:N228RM Unknown a1337 Operator using TAIL NB:N229BP Unknown a1852 Operator using TAIL NB:N2321T Unknown a1199 Operator using TAIL NB:N24ET Unknown a1200 Operator using TAIL NB:N24KW Unknown a1201 Operator using TAIL NB:N24UD Unknown a1706 Operator using TAIL NB:N24YS Unknown a1339 Operator using TAIL NB:N243CH Unknown a1340 Operator using TAIL NB:N245US Unknown a1202 Operator using TAIL NB:N260V Unknown a1856 Operator using TAIL NB:N262FX Unknown a1342 Operator using TAIL NB:N267BB Unknown a1857 Operator using TAIL NB:N270AX Unknown a1707 Operator using TAIL NB:N283S Unknown a1343 Operator using TAIL NB:N285CP Unknown a1858 Operator using TAIL NB:N288KA Unknown a1708 Operator using TAIL NB:N296L Unknown a1370 Operator using TAIL NB:N3DMRT Unknown a1709 Operator using TAIL NB:N30LJ Unknown a1862 Operator using TAIL NB:N303CJ Unknown a1345 Operator using TAIL NB:N305EJ Unknown a1206 Operator using TAIL NB:N31GA Unknown a1865 Operator using TAIL NB:N3120U Unknown a1348 Operator using TAIL NB:N315FV Unknown a1349 Operator using TAIL NB:N316NE Unknown a1869 Operator using TAIL NB:N317PC Unknown a1352 Operator using TAIL NB:N323LB Unknown a1207 Operator using TAIL NB:N326N Unknown a1355 Operator using TAIL NB:N328JK Unknown a1874 Operator using TAIL NB:N329FX Unknown a1711 Operator using TAIL NB:N33NJ Unknown a1875 Operator using TAIL NB:N330FX Unknown a1876 Operator using TAIL NB:N336AD Unknown a1357 Operator using TAIL NB:N339BA Unknown a1358 Operator using TAIL NB:N344AA Unknown a1877 Operator using TAIL NB:N344CC Unknown a1359 Operator using TAIL NB:N345AA Unknown a1209 Operator using TAIL NB:N35DL Unknown a1360 Operator using TAIL NB:N350JS Unknown a1361 Operator using TAIL NB:N358WC Unknown a1882 Operator using TAIL NB:N362MC Unknown a1883 Operator using TAIL NB:N36688 Unknown a1884 Operator using TAIL NB:N36742 Unknown a1885 Operator using TAIL NB:N36883 Unknown a1886 Operator using TAIL NB:N36994 Unknown a1889 Operator using TAIL NB:N377GA Unknown a1887 Operator using TAIL NB:N3776A Unknown a1890 Operator using TAIL NB:N381MQ Unknown a1892 Operator using TAIL NB:N386MQ Unknown a1366 Operator using TAIL NB:N393BD Unknown a1893 Operator using TAIL NB:N395MY Unknown a1895 Operator using TAIL NB:N398DL Unknown a1211 Operator using TAIL NB:N398W Unknown a1091 Operator using TAIL NB:N4EA Unknown a1212 Operator using TAIL NB:N40PK Unknown a1371 Operator using TAIL NB:N4009L Unknown a1374 Operator using TAIL NB:N404JW Unknown a1896 Operator using TAIL NB:N404TL Unknown a1898 Operator using TAIL NB:N410MN Unknown a1899 Operator using TAIL NB:N411WB Unknown a1375 Operator using TAIL NB:N414RF Unknown a1378 Operator using TAIL NB:N41972 Unknown a1380 Operator using TAIL NB:N426RJ Unknown a1901 Operator using TAIL NB:N428SC Unknown a1381 Operator using TAIL NB:N4297N Unknown a1902 Operator using TAIL NB:N430JT Unknown a2077 Operator using TAIL NB:N4324SB Unknown a1382 Operator using TAIL NB:N434SB Unknown a1903 Operator using TAIL NB:N4345B Unknown a1907 Operator using TAIL NB:N444WB Unknown a1715 Operator using TAIL NB:N45UP Unknown a1908 Operator using TAIL NB:N458DA Unknown a1385 Operator using TAIL NB:N458PE Unknown a1910 Operator using TAIL NB:N467JK Unknown a1911 Operator using TAIL NB:N4797N Unknown a1717 Operator using TAIL NB:N48HF Unknown a1912 Operator using TAIL NB:N487UE Unknown a1915 Operator using TAIL NB:N49OCC Unknown a1913 Operator using TAIL NB:N490CC Unknown a1914 Operator using TAIL NB:N490EC Unknown a1391 Operator using TAIL NB:N491AN Unknown a1394 Operator using TAIL NB:N502JL Unknown a1918 Operator using TAIL NB:N508CB Unknown a1399 Operator using TAIL NB:N515LR Unknown a1919 Operator using TAIL NB:N524FS Unknown a1719 Operator using TAIL NB:N53HJ Unknown a1214 Operator using TAIL NB:N54CC Unknown a1404 Operator using TAIL NB:N544LR Unknown a1405 Operator using TAIL NB:N547LR Unknown a1406 Operator using TAIL NB:N555GL Unknown a1924 Operator using TAIL NB:N5561F Unknown a1407 Operator using TAIL NB:N561CM Unknown a1925 Operator using TAIL NB:N56672 Unknown a1722 Operator using TAIL NB:N59CJ Unknown a1410 Operator using TAIL NB:N590FA Unknown a1941 Operator using TAIL NB:N6VAFW Unknown a1412 Operator using TAIL NB:N601JE Unknown a1414 Operator using TAIL NB:N601VH Unknown a1416 Operator using TAIL NB:N604HC Unknown a1725 Operator using TAIL NB:N61MA Unknown a1417 Operator using TAIL NB:N610PR Unknown a1418 Operator using TAIL NB:N614BA Unknown a1419 Operator using TAIL NB:N614FX Unknown a1929 Operator using TAIL NB:N616MR Unknown a1930 Operator using TAIL NB:N61788 Unknown a1216 Operator using TAIL NB:N64MP Unknown a1217 Operator using TAIL NB:N65RZ Unknown a1421 Operator using TAIL NB:N650AL Unknown a1218 Operator using TAIL NB:N66NJ Unknown a2078 Operator using TAIL NB:N66715R Unknown a1935 Operator using TAIL NB:N6678F Unknown a1422 Operator using TAIL NB:N668MP Unknown a1726 Operator using TAIL NB:N67GH Unknown a1219 Operator using TAIL NB:N67GW Unknown a1424 Operator using TAIL NB:N671RW Unknown a1936 Operator using TAIL NB:N675MP Unknown a1425 Operator using TAIL NB:N676GH Unknown a1426 Operator using TAIL NB:N682DB Unknown a1428 Operator using TAIL NB:N684QS Unknown a1940 Operator using TAIL NB:N688JB Unknown a1728 Operator using TAIL NB:N70LJ Unknown a1429 Operator using TAIL NB:N700MP Unknown a1430 Operator using TAIL NB:N700NY Unknown a1942 Operator using TAIL NB:N700SL Unknown a1221 Operator using TAIL NB:N71NK Unknown a1222 Operator using TAIL NB:N71PG Unknown a1431 Operator using TAIL NB:N711NK Unknown a1432 Operator using TAIL NB:N719JP Unknown a1943 Operator using TAIL NB:N721RM Unknown a1437 Operator using TAIL NB:N729TA Unknown a1945 Operator using TAIL NB:N733TA Unknown a1731 Operator using TAIL NB:N75LA Unknown a1732 Operator using TAIL NB:N75MC Unknown a1946 Operator using TAIL NB:N764XJ Unknown a1441 Operator using TAIL NB:N7643U Unknown a1442 Operator using TAIL NB:N767FA Unknown a1947 Operator using TAIL NB:N769SK Unknown a1734 Operator using TAIL NB:N77FA Unknown a1735 Operator using TAIL NB:N77NJ Unknown a1736 Operator using TAIL NB:N782T Unknown a1949 Operator using TAIL NB:N783ML Unknown a1445 Operator using TAIL NB:N797CB Unknown a1446 Operator using TAIL NB:N799WW Unknown a1950 Operator using TAIL NB:N800AL Unknown a1447 Operator using TAIL NB:N800EL Unknown a1951 Operator using TAIL NB:N800NS Unknown a1449 Operator using TAIL NB:N800WA Unknown a1450 Operator using TAIL NB:N801PN Unknown a1952 Operator using TAIL NB:N811AM Unknown a1953 Operator using TAIL NB:N815MA Unknown a1956 Operator using TAIL NB:N828KD Unknown a1453 Operator using TAIL NB:N841WS Unknown a1737 Operator using TAIL NB:N860S Unknown a1961 Operator using TAIL NB:N863PA Unknown a1561 Operator using TAIL NB:N87V Unknown a1962 Operator using TAIL NB:N874JD Unknown a1562 Operator using TAIL NB:N88D Unknown a1738 Operator using TAIL NB:N8862 Unknown a1965 Operator using TAIL NB:N8862F Unknown a1460 Operator using TAIL NB:N888AQ Unknown a1461 Operator using TAIL NB:N889NC Unknown a1462 Operator using TAIL NB:N890CW Unknown a1463 Operator using TAIL NB:N898EW Unknown a1563 Operator using TAIL NB:N9UP Unknown a1226 Operator using TAIL NB:N90AJ Unknown a1971 Operator using TAIL NB:N901PC Unknown a2079 Operator using TAIL NB:N901QDS Unknown a1466 Operator using TAIL NB:N9053T Unknown a2080 Operator using TAIL NB:N9098JB Unknown a1975 Operator using TAIL NB:N915GM Unknown a1470 Operator using TAIL NB:N916LX Unknown a1976 Operator using TAIL NB:N9176S Unknown a1471 Operator using TAIL NB:N921CC Unknown a1473 Operator using TAIL NB:N929JH Unknown a1977 Operator using TAIL NB:N929KD Unknown a1742 Operator using TAIL NB:N93RS Unknown a1978 Operator using TAIL NB:N933DR Unknown a2081 Operator using TAIL NB:N9339CK Unknown a1979 Operator using TAIL NB:N939CK Unknown a1980 Operator using TAIL NB:N940AE Unknown a1981 Operator using TAIL NB:N940CC Unknown a1477 Operator using TAIL NB:N951DB Unknown a1232 Operator using TAIL NB:N96NB Unknown a1984 Operator using TAIL NB:N972QJ Unknown a1234 Operator using TAIL NB:N98CG Unknown a1986 Operator using TAIL NB:N988SB Unknown a1486 Operator using TAIL NB:N989AL Unknown a1236 Operator using TAIL NB:N99CN Unknown a1744 Operator using TAIL NB:N99NJ Unknown a1235 Operator using TAIL NB:N990M Unknown a1987 Operator using TAIL NB:N991AL Unknown a1487 Operator using TAIL NB:N995CR Unknown a1747 Operator using TAIL NB:OEHUB Unknown a1240 Operator using TAIL NB:OYWET Unknown a2082 Operator using TAIL NB:PASTEUR Unknown a2083 Operator using TAIL NB:PEGASUS Unknown a2084 Operator using TAIL NB:PEGASUZ Unknown a1748 Operator using TAIL NB:PJWEB Unknown a1246 Operator using TAIL NB:PPEIC Unknown a1248 Operator using TAIL NB:PPETR Unknown a1251 Operator using TAIL NB:PPMIS Unknown a1754 Operator using TAIL NB:PPXVJ Unknown a1252 Operator using TAIL NB:PRAIN Unknown a1255 Operator using TAIL NB:PRDRI Unknown a1755 Operator using TAIL NB:PRGKJ Unknown a1257 Operator using TAIL NB:PRODT Unknown a1258 Operator using TAIL NB:PRSCE Unknown a1756 Operator using TAIL NB:PRSPR Unknown a1757 Operator using TAIL NB:PRTNA Unknown a1263 Operator using TAIL NB:PTLMS Unknown a1264 Operator using TAIL NB:PTLNC Unknown a1266 Operator using TAIL NB:PTLUK Unknown a1267 Operator using TAIL NB:PTORA Unknown a1269 Operator using TAIL NB:PTSCR Unknown a1274 Operator using TAIL NB:PTWJS Unknown a1278 Operator using TAIL NB:PTXGS Unknown a1280 Operator using TAIL NB:PTZMA Unknown a1760 Operator using TAIL NB:PZTST Unknown a1761 Operator using TAIL NB:PZTSV Unknown a1241 Operator using TAIL NB:P4FLY Unknown a1992 Operator using TAIL NB:RECTO1 Unknown a2085 Operator using TAIL NB:RECTO21 Unknown a1282 Operator using TAIL NB:RSSA1 Unknown a2089 Operator using TAIL NB:SEBATOR Unknown a1525 Operator using TAIL NB:SHELL01 Unknown a1762 Operator using TAIL NB:TIBBN Unknown a1526 Operator using TAIL NB:TIF375A Unknown a2094 Operator using TAIL NB:TN733TA Unknown a2095 Operator using TAIL NB:TN890CW Unknown a1994 Operator using TAIL NB:TX9512 Unknown a1284 Operator using TAIL NB:TZTAC Unknown a1285 Operator using TAIL NB:UJT17 Unknown a1490 Operator using TAIL NB:UJT300 Unknown a1286 Operator using TAIL NB:UN450 Unknown a1763 Operator using TAIL NB:UY209 Unknown a1777 Operator using TAIL NB:VPAAA Unknown a1778 Operator using TAIL NB:VPAAF Unknown a1288 Operator using TAIL NB:VPBDB Unknown a1289 Operator using TAIL NB:VPBJV Unknown a1779 Operator using TAIL NB:VPBLR Unknown a1290 Operator using TAIL NB:VPBMS Unknown a1780 Operator using TAIL NB:VPBVG Unknown a1781 Operator using TAIL NB:VPBZE Unknown a1294 Operator using TAIL NB:VPCVI Unknown a1765 Operator using TAIL NB:V2LDI Unknown a1766 Operator using TAIL NB:V2LDL Unknown a1769 Operator using TAIL NB:V2LDU Unknown a1770 Operator using TAIL NB:V2LEL Unknown a1771 Operator using TAIL NB:V2LFC Unknown a1772 Operator using TAIL NB:V2LFL Unknown a1775 Operator using TAIL NB:V2LFT Unknown a1776 Operator using TAIL NB:V2LGH Unknown a2097 Operator using TAIL NB:WARLOC1 Unknown a1295 Operator using TAIL NB:XAAEX Unknown a1297 Operator using TAIL NB:XAESC Unknown a1786 Operator using TAIL NB:XAYYY Unknown a1997 Operator using TAIL NB:X6VAFW Unknown a1301 Operator using TAIL NB:YRCJF Unknown a1528 Operator using TAIL NB:YV1004C Unknown a1491 Operator using TAIL NB:YV1005 Unknown a1492 Operator using TAIL NB:YV1008 Unknown a1493 Operator using TAIL NB:YV1009 Unknown a1494 Operator using TAIL NB:YV1010 Unknown a1495 Operator using TAIL NB:YV1083 Unknown a2000 Operator using TAIL NB:YV1212 Unknown a2001 Operator using TAIL NB:YV128T Unknown a1496 Operator using TAIL NB:YV1401 Unknown a2002 Operator using TAIL NB:YV1456 Unknown a2003 Operator using TAIL NB:YV1518 Unknown a2004 Operator using TAIL NB:YV155T Unknown a2104 Operator using TAIL NB:YV174CP Unknown a2005 Operator using TAIL NB:YV174T Unknown a2006 Operator using TAIL NB:YV1844 Unknown a1499 Operator using TAIL NB:YV1850 Unknown a2007 Operator using TAIL NB:YV188T Unknown a1500 Operator using TAIL NB:YV1929 Unknown a1502 Operator using TAIL NB:YV2073 Unknown a2008 Operator using TAIL NB:YV218T Unknown a2010 Operator using TAIL NB:YV2286 Unknown a1505 Operator using TAIL NB:YV2421 Unknown a1506 Operator using TAIL NB:YV2422 Unknown a2011 Operator using TAIL NB:YV268T Unknown a1533 Operator using TAIL NB:YV292CP Unknown a1789 Operator using TAIL NB:YV401 Unknown a2012 Operator using TAIL NB:YV42CP Unknown a1534 Operator using TAIL NB:YV450CP Unknown a1535 Operator using TAIL NB:YV455CP Unknown a1537 Operator using TAIL NB:YV778CP Unknown a2110 Operator using TAIL NB:YV815CP Unknown a1302 Operator using TAIL NB:ZSEPB Unknown a1303 Operator using TAIL NB:ZSOEE Unknown a1304 Operator using TAIL NB:ZSPZA Unknown a11760 Operator using TAIL NB: GWABB Unknown a11478 Operator using TAIL NB: LVBHP Unknown a11506 Operator using TAIL NB: N829CS Unknown a11512 Operator using TAIL NB: N915AV Unknown a11525 Operator using TAIL NB: PRAGP Unknown a11527 Operator using TAIL NB: PRDNZ Unknown a11533 Operator using TAIL NB: VPBBO Unknown a11541 Operator using TAIL NB: VPCTA Unknown a11542 Operator using TAIL NB: VPCZK Unknown a11545 Operator using TAIL NB: VQBFN Unknown a11546 Operator using TAIL NB: VQBFP Unknown a11547 Operator using TAIL NB: VQBFQ Unknown a11551 Operator using TAIL NB: VQBMC Unknown a11554 Operator using TAIL NB: XAAVZ Unknown a11562 Operator using TAIL NB: XAPIL Unknown a11748 Operator using TAIL NB: 5YJLF Unknown a11476 Operator using TAIL NB: 8PMSD Unknown a1564 Operator using TAIL NB:3BSSD Unknown a1097 Operator using TAIL NB:3DMRW Unknown a1098 Operator using TAIL NB:3DRMW Unknown a1791 Operator using TAIL NB:3S9402 Unknown a1100 Operator using TAIL NB:4XCMY Unknown a1102 Operator using TAIL NB:6VAFW Unknown a1085 Operator using TAIL NB:6152 Unknown a1792 Operator using TAIL NB:7V2LGH Unknown a1567 Operator using TAIL NB:8RGFI Unknown IRELAND CRCO Identification No Operator Name State of the Operator f10007 Air Reese, LLC UNITED STATES f10765 Alaska Eastern Partners UNITED STATES f11001 Avemex, S.A. de C.V. MEXICO 35023 ACFT FINANCE TRUST IRELAND f11447 ADC AVIATION LLC UNITED STATES f10775 ADP Aviation, LLC UNITED STATES 33725 ADVANCED AIR MGMT UNITED STATES 28509 AEROLINEAS DAMOJH MEXICO 7265 AEROLINEAS MARCOS MEXICO 28752 AEROMANAGMENT GROUP UNITED STATES 36928 AERO JET SVCS (AZ) UNITED STATES 29293 AERO TIMBER PARTNERS UNITED STATES 23714 AERO TOY STORE LLC UNITED STATES 29670 AERO WAYS UNITED STATES 131 AER ARANN IRELAND 132 AER LINGUS IRELAND 30118 AIRCRAFT INTL RENT IRELAND 35098 AIRLINK AIRWAYS IRELAND 32813 AIR BLESSING UNITED STATES 298 AIR CONTRACTORS IRELAND 7057 AIR SHAMROCK UNITED STATES 32218 AIR TAHOMA UNITED STATES 28432 AIR TREK UNITED STATES 34285 ALCHEMIST JET AIR LLC UNITED STATES 34407 ALCI AVIATION CANADA 26140 ALLTECH UNITED STATES 30995 ALPHA ONE FLIGHT SCV UNITED STATES 33277 ALTBRIDGE PROJECTS RUSSIAN FEDERATION 36324 ALTIS IRELAND 33209 ALTIVIA FLIGHT SINGAPORE 363 AMERICAN TRANS AIR UNITED STATES 27173 APACHE CORP UNITED STATES 29953 APPLERA CORP UNITED STATES 36123 ASHEVILLE JET CHTR UNITED STATES 29280 ASTOR STREET ASSET UNITED STATES f11358 ATC AVIATION INC UNITED STATES 33136 ATLANTIC AV KTEB UNITED STATES 9252 ATMOS RESEARCH UNITED STATES 36309 AVIANOVA (RUSSIA) RUSSIAN FEDERATION 33008 AVIA PARTNER DENMARK DENMARK f11798 AVION SALES LLC UNITED STATES 36619 AXIOM AIR NIGERIA 36888 Boston Scientific Corp UNITED STATES 34053 BANK OF NOVA SCOTIA CANADA 1868 BARD UNITED STATES 31686 BARNARD AVIATION UNITED STATES 1537 BAXTER HEALTH CARE UNITED STATES 34487 BAZIS INTL INC. CANADA 33090 BEACON AVIATION IRELAND f11361 BEAUTY CENTRAL LLC UNITED STATES 25114 BECKER GROUP UNITED STATES 32660 BEDEK AVIATION ISRAEL 33557 BIG PLAY FLIGHT SVCS UNITED STATES 35372 BINDLEY CAPITAL PART UNITED STATES f11790 BISTATE OIL CO INC UNITED STATES 27616 BLUEBIRD CARGO ICELAND 33247 BLUE CITY HOLDINGS UNITED STATES f11410 BORG HOLDINGS LLC UNITED STATES 31975 BOULDER US UNITED STATES 26369 B&G LEASING UNITED STATES 31783 Cap Star Radio UNITED STATES f10129 Corporate Flight Services, LLC UNITED STATES f10987 Cozzens and Cudahy Air UNITED STATES 30615 CARLISLE HOLDINGS LLC UNITED STATES 30896 CCA AIR CHARTER UNITED STATES 29250 CENTURION AVTN SRVCS UNITED STATES 36860 CESSNA FINANCE CORP UNITED KINGDOM f11418 CESSNA FINANCE CORP UNITED KINGDOM 23597 CHC IRELAND LTD IRELAND 5078 CINTAS UNITED STATES 36845 CITATIONAIR UNITED STATES 21455 CITYJET IRELAND 36082 CMC GROUP INC UNITED STATES 32509 COOK AIRCRAFT LEASNG UNITED STATES 19036 CORPORATE JETS PA UNITED STATES 28444 CROSS AVTN UNITED KINGDOM f11386 CUNA MUTUAL INSURANCE SOCIETY UNITED STATES 35160 C. Dot Aviation, LLC UNITED STATES f10650 DARBY HOLDINGS Unknown f11469 DELAWARE GLOBAL OPERATION LLC UNITED STATES 31690 DELTA JET USA UNITED STATES 24235 DENISTON ENTERPRISES UNITED STATES 30715 DMB AVIATION UNITED STATES 35370 DOMINOS PIZZA (2) UNITED STATES 28485 DOW CORNING UNITED STATES 32515 DPMG UNITED STATES 27997 DYNAMIC AVIATION SERVICES INC UNITED STATES f10176 Energy Corporation of America UNITED STATES f10599 Estrella Aviation UNITED STATES f10183 Executive Flight Solutions, LLC UNITED STATES 35072 EAC AIR LLC UNITED STATES 8339 EATON UNITED STATES 32005 ELITE AIRCRAFT HOLDG UNITED STATES 1009 ELI LILLY UNITED STATES 23828 EMC IRELAND IRELAND 33649 ENCORE 684 LLC UNITED STATES f11381 ENCORE/SB AVIATION LLC UNITED STATES f11450 ENGLEHART AIRCRAFT LEASING LLC UNITED STATES f10208 Flightstar Corporation UNITED STATES 33361 FAGEN INC UNITED STATES 29521 FAIRMONT AVIATION SE CANADA 34792 FASTNET JET ALLIANCE IRELAND 32271 FAST LINK EGYPT EGYPT 21578 FEDERAL MOGUL UNITED STATES 28181 FERRO CORP UNITED STATES 30469 FIRST VIRTUAL AIR UNITED STATES 31774 FLYING SQUIRREL UNITED STATES 34371 FREEBIRD MNGMT LTD. IRELAND 3826 FRIEDKIN INTL UNITED STATES f10229 Goodman Real Estate, Inc. UNITED STATES f10231 Graham Brothers Construction Co., Inc UNITED STATES 26624 GENERAL MILLS SALES UNITED STATES 22286 GE CAPITAL-GECAS EI IRELAND 36512 GLOBAL JETCARE UNITED STATES 23814 GLOBAL WINGS LTD SWITZERLAND 3964 GOODYEAR UNITED STATES f10230 GPAir Limited CANADA 29449 GRANT EXECUTIVE JETS CANADA 26847 GREENHILL AVTN UNITED STATES f11374 GREEN CHAIR PRODUCTIONS INC UNITED STATES 22958 GROUP HOLDINGS UNITED STATES 31561 GULF PACIFIC AVTN SV UNITED STATES f10901 Hormel Foods Corporation UNITED STATES 28219 HARLEY-DAVIDSON UNITED STATES 31054 HEAVYLIFT INT. UNITED ARAB EMIRATES 35241 HIGHFIELDS CAP MGMT UNITED STATES 31013 HOTELES DINAMICOS SA MEXICO 33420 HOWARD HOLDINGS PLC IRELAND 5170 HUMANA UNITED STATES f11202 International Jet Aviation Services Inc. UNITED STATES 35682 Investair 300, LLC UNITED STATES f11193 IAMAW UNITED STATES 24747 IFFTG UNITED STATES 32500 ILFC IRELAND LTD IRELAND f11378 INDIGO MANAGEMENT CO UNITED STATES 31075 INTERFACE OPERATIONS UNITED STATES 21409 IRVING AIR SERVICE CANADA 34314 Jet Direct Aviation (filed for bankruptcy on 25.2.2009) UNITED STATES f10282 John M. Connors, Jr. UNITED STATES 35520 Jones International Aviation LLC UNITED STATES 31850 JARDEN CORP UNITED STATES 22094 JEPPESEN UK LTD UNITED KINGDOM 27861 JEP LEASING UNITED STATES 32549 JET CLIPPER JOHNNY UNITED STATES 35926 JET LOGISTICS INC UNITED STATES 35981 JET SHARES ONLY UNITED STATES 32652 JET SMART INC UNITED STATES 30210 JET-A-WAY CHARTERS UNITED STATES 34915 JKB JET HOLDINGS LLC UNITED STATES 1584 JOHNSON & JOHNSON UNITED STATES f10287 Kenair, Inc. UNITED STATES f11016 Kendall Jackson Wine Estates UNITED STATES f10713 Konfara Company UNITED STATES f10702 KEB Aircraft Sales, Inc. UNITED STATES 8180 KELLOGG UNITED STATES f11431 KEY EQUIPMENT FINANCE INC UNITED STATES f11341 KKN TRANSPORTATION LEASING LLC UNITED STATES f10295 Leco Corporation UNITED STATES f10845 Letica Leasing LLC UNITED STATES f10302 Lower Cross Aircraft Corp. UNITED STATES 31706 LCG ENTERPRISES UNITED STATES 35616 LEONARD GREEN & PART UNITED STATES 32207 LISBON LIMITED BERMUDA (UK) 28852 LONDON CITY JET UNITED KINGDOM 36958 LUNA ENTERTAINMENT UNITED STATES f10968 Mozart Investments, Inc. UNITED STATES f11458 MAJESTIC EQUIPMENT SERVICES LLC UNITED STATES 30454 MAJJEC JHETT UNITED STATES 32345 MANDALA AIRLINES 3 INDONESIA 26422 MANDAN UNITED STATES 32248 MARRON VENTURES SWITZERLAND f11387 MELLON SEWARD PROSSER UNITED STATES 27630 MERCURY ENGINEERING IRELAND 30050 MHS CONSULTING UNITED STATES 1104 MIL IRELAND IRELAND 23627 MIN.OF EXTREME SIT RUSSIAN FEDERATION f10317 MMB Management Advisory Services UNITED STATES 31703 MMRB SERVICES UNITED STATES 35625 MODESTO EXEC AIR CHR UNITED STATES f11411 MONAVIE AIRCRAFT LEASING LLC UNITED STATES 36426 MPW INDUSTRIAL SVCS UNITED STATES 32479 MVA AVIATION LTD. UNITED KINGDOM f10919 Noble Energy, Inc. UNITED STATES f10334 Noel Group Aviation UNITED STATES f10328 NCR Corporation UNITED STATES 18352 NESTLE PURINA PETCAR UNITED STATES 29867 NEXT FLIGHT JETS UNITED STATES 32930 NINETY EIGHT AVTN UNITED STATES 11930 NORTH AMERICAN AIRL UNITED STATES f10962 NORTH AMERICAN FLIGHT SERVICES UNITED STATES 18796 N728LW LLC UNITED STATES f11106 Orange Crimson Aviation, LLC UNITED STATES 32397 OFFICE DEPOT UNITED STATES 9116 OMEGA AIR (USA) UNITED STATES 7079 ORBIS INTL UNITED STATES 35897 OSLO EXPRESS UNITED STATES 2079 OWENS ILLINOIS UNITED STATES 33261 PACIFIC SKY CANADA 8792 PALMER A UNITED STATES 29783 PEGASUS AVIATION CA UNITED STATES 3252 PEPSICO UNITED STATES 32055 PIONEER ADVENTURES NEW ZEALAND f10361 PNC Financial Services Group UNITED STATES f11419 POLAR BEAR EXPRESS II LLC UNITED STATES 34422 PREMIER EXEC. JET IRELAND 30165 PRIMARIS AIRLINES UNITED STATES 32096 PRIME AVIATION JSC KAZAKHSTAN 31045 PRIVATE SKY AVTN UNITED STATES 34180 PROFESSIONAL CARE UNITED STATES 10012 P & E PROPERTIES UNITED STATES 26605 QUEST AVTN UNITED STATES f10381 Regent Air, Inc. UNITED STATES 32706 RBGT LLC UNITED STATES f10978 REAUD MORGAN QUINN UNITED STATES 31234 RED BARN FARMS UNITED STATES f10389 RKK Management, Inc. UNITED STATES f11777 ROBINSON LEASING INC UNITED STATES 29788 RORO 212 UNITED STATES 31502 ROTOR TRADE (ARC) UNITED STATES 2292 ROWAN DRILLING UNITED STATES 33652 RUMELI HOLDING INC 2 TURKEY 8651 RYANAIR IRELAND f10397 Select Management Resources, LLC UNITED STATES f10824 Seminole Tribe of Florida UNITED STATES f10501 Sunoco Inc. UNITED STATES 28054 SAFEWAY UNITED STATES 31347 SAFE FLIGHT INSTRMT UNITED STATES 36640 SAS SIM FRANCE f11772 SAXON COPY AIR INC UNITED STATES 36816 SCB AIR II LLC UNITED STATES 34898 SD VERMOGENSVERWALT GERMANY 871 SEAGULL AIRCRAFT CORP UNITED STATES 24869 SIERRA PACIFIC IND UNITED STATES 32653 SMOKELESS TOBACCO UNITED STATES 31192 SOUTHERN JET MGMT UNITED STATES 31823 STARSHIP ENTERPRISE UNITED STATES 31861 SUNCAL MANAGEMENT UNITED STATES f10874 Tashi Corporation UNITED STATES f10441 The Sherwin-Williams Company UNITED STATES f10447 Town Fair Tires UNITED STATES f10965 True Aviation Charter Services, LLC UNITED STATES 32156 TALLWOOD MANAGEMNT UNITED STATES 3696 TEXAS INSTRUMENTS UNITED STATES f11309 THIRD SECURITY LLC UNITED STATES 21766 TIMBERLAND UNITED STATES 9788 TRANSIT AIR SRVC UNITED STATES 36922 TRANS EJECUTIVO AERE MEXICO 26406 TRANS WEST AIR SRVCS UNITED STATES 29623 TRICYCLE AVIATION UNITED STATES 30753 TYCO HEALTH CARE UNITED STATES 35071 T2 Aviation Management, LLC UNITED STATES 2797 UNITED STATES STEEL UNITED STATES 9275 VALLEJO UNITED STATES f11803 VALLEY JET LLC UNITED STATES 29120 VEN AIR IRELAND 32119 VIA FELIZ II UNITED STATES 24690 VICTORY AVTN FLORIDA UNITED STATES 28043 VILLAGE EQUIPMENT UNITED STATES 29580 VOYAGER JET CENTER UNITED STATES 36447 VTB LEASING (EUROPE) RUSSIAN FEDERATION f10815 Washington Penn Plastic Company UNITED STATES f10789 Wells Fargo Bank Northwest, c/o Morgan & Morgan UNITED STATES f10792 Werner Enterprises Inc. UNITED STATES f10784 Wilmington Trust UNITED STATES 36499 WARNER CHILCOTT UNITED STATES 5187 WELDBEND UNITED STATES 35439 WELLS FARGO BANK NW UNITED STATES 31125 WESTON LTD IRELAND 28282 WINGEDFOOT AVTN UNITED STATES 32453 WINGS OF LEBANON LEBANON 33542 WING FINANCIAL LLC UNITED STATES 29233 WRENAIR IRELAND 32454 XJET USA UNITED STATES 31649 Z1 HOLDINGS UNITED STATES 32901 142955 ONTARIO LTD CANADA a11477 Operator using TAIL NB: HP1A Unknown a11491 Operator using TAIL NB: N415MX Unknown a11492 Operator using TAIL NB: N428CC Unknown ITALY CRCO Identification No Operator Name State of the Operator f10307 AirBar LLC UNITED STATES f10004 Air Mercury, Ltd. BERMUDA (UK) f10022 Alcoa, Inc. UNITED STATES 24650 ABU DHABI AVIATION UNITED ARAB EMIRATES 23200 AERODYNAMICS USA UNITED STATES 35991 AEROKALUZ SA DE CV MEXICO 29651 AEROMANAGEMENT EUROP ITALY 31391 AERONORD-GROUP REPUBLIC OF MOLDOVA 36738 AEROPA S.R.L. ITALY 30371 AEROPORTUL MARCULEST REPUBLIC OF MOLDOVA 19195 AEROTRANSPORTES PRIV MEXICO 35660 AEROYACHT INVESTMENT ITALY 22368 AGUSTA SPA ITALY 29450 AIC CANADA CANADA 30283 AIRCRAFT PROPERTIES UNITED STATES 32513 AIRCRAFT SYSTEM SOUTH AFRICA 27328 AIRSTARS AIRWAY RUSSIAN FEDERATION 36443 AIRVALLEE S.P.A. ITALY 33930 AIR BEE ITALY 11479 AIR DOLOMITI ITALY 32715 AIR FOUR S.P.A. ITALY 30965 AIR ITALY ITALY 23557 AIR MEMPHIS NETHERLANDS 31896 AIR ONE CITYLINER ITALY 31884 AIR PRESTIGIO UNITED STATES 35312 AIR SPEA S.R.L. ITALY 36050 AIR TEAM EXCUTIVE ITALY 34676 AIR UGANDA UGANDA 9953 AIR VALLEE ITALY 33278 AIR WING S.P.A. ITALY 23132 ALBANIAN AIRLINE ALBANIA 30526 ALBATROS AIRWAYS ALBANIA 9303 ALBERTO CULVER UNITED STATES 163 ALENIA AERMACCHI ITALY 31568 ALENIA DIV AERONAUT ITALY 34831 ALITALIA C.A.I. SPA ITALY 28123 AMRASH UNITED STATES 36508 AVIATION CAPITAL SOL UNITED KINGDOM 36451 AXSOA S.P.A. ITALY 32830 AZA AIR LLC UNITED STATES f10790 Bank of America Leasing UNITED STATES f10086 Black Diamond Aviation UNITED STATES 29878 BALMORAL AIR PTY AUSTRALIA 34857 BB FLY S.R.L. ITALY 20198 BELAVIA AIRLINES BELARUS 31421 BELLE AIR ALBANIA 36730 BELLE AIR EUROPE SRL ITALY 32891 BERJAYA AIR SDN (2) MALAYSIA 36408 BLUEBAIR JET SWITZERLAND 32734 BLUE JET UNITED STATES 26015 BLUE PANORAMA LI ITALY f11338 BLUE STAR MANAGEMENT SERVICES CORP UNITED STATES 31928 BLU MERCURY SRL ITALY 35243 BRAATHENS TRAINING SWEDEN 32566 BRENZIL PTY AUSTRALIA 28620 BURAQ AIR LIBYA 35914 BUSINESS AIR PARTS UNITED STATES f10102 Cambridge Flight Support, LLC UNITED STATES 19019 CABLEAIR UNITED STATES 5083 CAI ITALY 33307 CANADIAN NORTH CANADA f11308 CANDYBAR AVIATION LLC UNITED STATES 32079 CAREMARK AVIATION UNITED STATES 31766 CARGOITALIA ITALY 35318 CARGOLUX ITALIA ITALY 26954 CARNIVAL CORP UNITED STATES 31898 CATEX USA UNITED STATES 36292 CERAMICA CLEOPATRA EGYPT 36770 CHEMIPLASTICA UNITED KINGDOM 32604 CLOSE AIR UNITED KINGDOM 27899 CLUB AIR SPA ITALY 24759 CNH AMERICA UNITED STATES 35645 CN AVIATION UNITED STATES 30812 CONSOLIDATED INVESTM UNITED STATES f11771 CORNING INC UNITED STATES 35761 CORPO FORRESTALE ITALY f10100 C. Cary Patterson UNITED STATES 32598 DELIA A/S DENMARK 36591 DELMAR SYSTEMS INC. UNITED STATES 36268 DELTON GROUP INC. RUSSIAN FEDERATION 36211 DENIM AIR ACMI BV NETHERLANDS 27358 DI AIR MONTENEGRO 18428 DOLE FOODS UNITED STATES 28426 DOLPHIN AIR EXPRESS ITALY 9322 DOMUS ITALY f11470 DOUBLE V RESOURCES LLC UNITED STATES 30245 DRAX GROUP UNITED STATES 31864 DS AVIATION ISRAEL 23676 DUDMASTON LTD SWITZERLAND 36588 EAGLES AIRLINES ITALY 24307 ELITICINO SA SWITZERLAND 27824 ELIWORK SRL ITALY 8149 ENAV ITALIA ITALY 34700 EP AVIATION LLC UNITED STATES 28552 ERS SRL ITALY 1039 ETHIOPIAN AIRLINES ETHIOPIA 5051 EUROFLY SERVICE ITALY 9861 EUROJET ITALIA ITALY 31744 EUROPEAN AIR CRANE ITALY 29693 EUTELIA S.P.A. ITALY 33586 E+A AVIATION SWITZERLAND f10608 Flight Management Services UNITED STATES f10871 Fort Calumet Company UNITED STATES 31996 FIBA AIR HAVA TURKEY 24342 FININVEST ITALY 32391 FLIGHTPARTNER UNITED KINGDOM 31464 FLIGH TEST ASSOCIATE UNITED STATES 21557 FLYNOR JET ITALY 36118 FLY540 KENYA f10228 Golden Gaming UNITED STATES 34858 GALAXY AIRWAYS INC. CANADA 23782 GEDEAM SERVICES LUXEMBOURG 35213 GEDEAM TOURISM S.A. LUXEMBOURG 30273 GEFA LEASING GMBH GERMANY 29961 GENERAL WORK GUINEA EQUATORIAL GUINEA 36315 GEO LOGISTICA ITALY 33783 GLOBUS LLC RUSSIAN FEDERATION 27805 GMG AIRLINES LTD BANGLADESH 32024 GMR INDUSTRY LTD INDIA 29615 GOLDEN AIR SRL ITALY 32887 GP AVIATION SVCS UNITED STATES 36873 GRASKOP AVIATION LLC BRAZIL f11463 GR1040 INC UNITED STATES 31017 GULF AVIATION UNITED ARAB EMIRATES 32263 GUTMEN INC. BRAZIL 32161 G350 LEASING LLC UNITED STATES 31089 Hawker Aviation LLC UNITED STATES 32296 HANSUNG AIRLINES REPUBLIC OF KOREA 34031 HAWKER 700LTD UNITED KINGDOM f10248 HGA, LLC UNITED STATES 22863 HUBBARD ENTERPRISES UNITED STATES f10259 Inversiones Far West Inc. UNITED STATES 11898 ICARO ITALY 25061 INAER HELICOPTER ITALY 36788 INDONESIA AIR TRA(2) INDONESIA 26580 INTERFLY SRL ITALY 36455 INTL AVIATION LLC UNITED STATES 27510 ITALEASE ITALY 35007 ITALIATOUR AIRLINES ITALY 16284 ITALI AIRLINES SPA ITALY 34334 ITTAG LLC UNITED STATES 32677 JETALLIANCE EAST JSC RUSSIAN FEDERATION 34346 JETDIRECT AVTN INC UNITED STATES 32062 JETEX FLIGHT SUPPORT LIBYA 30695 JETLINK EXPRESS KENYA 34576 JETPLANET S.R.L. ITALY 35564 JET AVIATION (VA) UNITED STATES 25029 JET PLANE CORP DENMARK 31941 JET SUPPORT GROUP CAYMAN ISLANDS (UK) f10283 JSM at FALCON, LLC UNITED STATES 35444 Koch Industries UNITED STATES 29205 KND AIRCRAFT LEASING UNITED KINGDOM 32068 K & M AVIATION UNITED STATES f10902 Landow 101 Inc. UNITED STATES f10999 LatAm LLC UNITED STATES f10839 Leonard Green and Partners, L.P. UNITED STATES f10781 Lucky Fives LLC UNITED STATES 32713 LAUTHER-PHILLIPS UNITED STATES 29027 LEADING EDGE UNITED STATES 30044 LEMOINE INVESTMENTS UNITED STATES 31451 LENNAR UNITED STATES 35667 LFG AVIATION AUSTRALIA 36390 LIBO AIR CARGO LIBYA 23188 LIBYAN AIR AMBULANCE LIBYA 33253 LINUS AIRWAYS INDONESIA 29351 LIVINGSTON SPA ITALY 28628 LUKOIL AVIA RUSSIAN FEDERATION 22416 LVOV AIRLINES UKRAINE f11389 L & L LEASING IV LLC UNITED STATES f10828 Marnell Corrao Associates UNITED STATES 11698 Meridana Fly s.p.a. ITALY f10320 Mutual of Omaha UNITED STATES 35314 MAE AIRCRAFT MGMT. BAHRAIN 36367 MAGELLAN AVIATION IRELAND 36491 MANAGEMENT SERVICES UNITED STATES 36421 MARCPLAN CHARTER AUSTRALIA 27891 MASS MUTUAL LIFE UNITED STATES 35469 MAZAG CAYMAN ISLANDS (UK) 36064 MERIDIANA FLY ITALY 32051 MERIDIAN AIRCOMPANY UKRAINE 1106 MIL ITALY ITALY 24266 MINISTERO INTERNO ITALY 36406 MISTER JET GERMANY 8487 MISTRAL AIR ROMA ITALY 31311 MSC AVIATION SWITZERLAND f10769 MSS Falcon 900LLC UNITED STATES 30625 MYAIR.COM ITALY 26129 New World Aviation, Inc. UNITED STATES f10633 Northwestern Mutual Life Ins. Co. UNITED STATES 33889 NAVELLIER & ASSOCS UNITED STATES 28484 NEOS ITALY 35377 NETJETS MIDDLE EAST SAUDI ARABIA 33201 NEWCO MANAGEMENT GRP UNITED STATES 8924 NEWSFLIGHT CALIFORNI UNITED STATES 26030 NEXT CENTURY AVTN UNITED STATES 31499 NIKAIR SRL ITALY 29756 NOEVIR AVIATION UNITED STATES 28892 N90BJ UNITED STATES 27302 OAK MANAGEMENT UNITED STATES 35934 ODYSSEY ADVENTURES UNITED STATES 36149 OZARK MANAGEMENT (2) UNITED STATES f10557 Penobscot Properties, LLC UNITED STATES f10357 Pinehurst Meadows LLC UNITED STATES 32200 PABLO AIR LINE SRL ITALY 32786 PACIFIC INFORMATION ARUBA, NETHERLANDS ANTILLES 31079 PAFO UNITED STATES 35642 PELICAN DEVELOPMENT UNITED STATES 32710 PENN NATIONAL GAMING UNITED STATES 31232 PETROFF AIR RUSSIAN FEDERATION 36592 PFP ASSOCIATES LLC UNITED STATES 36071 PHOENIX AVTN MNGMENT EGYPT 28946 PITTCO UNITED STATES f11406 PLATINUM EQUITY LLC UNITED STATES 34770 PL LOGISTICS CORP SOUTH AFRICA 30442 PRECISIONAIR SVCS REPUBLIC OF TANZANIA 23692 PRECISION AIR SVCS. REPUBLIC OF TANZANIA 23730 PRINCE AVIATION SERBIA f10373 Raptor Group Holdings LP UNITED STATES f10390 Rochester Aviation, Inc. UNITED STATES f11465 RAMSEY ASSET MANAGEMENT LLC UNITED STATES 33019 REALI TAXI AEREO BRAZIL 22653 RENCO USA UNITED STATES 27572 RHEA VENDORS ITALY 32661 ROONEY HOLDINGS INC UNITED STATES 33695 ROSS AVIATION INC UNITED STATES 33024 ROYAL FALCON JORDAN f11347 RSI HOLDING LLC UNITED STATES 36748 RWANDAIR EXPRESS RWANDA f10372 R.O.P. Aviation, Inc. UNITED STATES f10399 Sentry Insurance a Mutual Company DBA Sentry Aviation Services LLC UNITED STATES f10400 Servicios Aereos Sudamericanos S.A. ARGENTINA f10643 Servicios Aereos Surtep S.A. de C.V. MEXICO 31505 Springway RUSSIAN FEDERATION 29126 Star Aircraft Leasing S.A. UNITED STATES f10414 State Farm Mutual Automobile Insurance Co. UNITED STATES 35774 SASO AIR LLC BRAZIL 28283 SCS SERVICES UNITED STATES 25882 SEQUOIA MILLENNIUM UNITED STATES 36271 SERVICE CORP INTL UNITED STATES 23243 SERVIS AIR HAVA TURKEY 28179 SEVASTOPOL AVIA UKRAINE 36742 SILVER BIRD INT. GERMANY 8484 SIRIO ITALY 31917 SIRIO EXECUTIVE ITALY 31624 SKYKAR AVIATION UNITED STATES 10748 SKYSERVICE AIRLINES CANADA 35899 SKY LINE SRL ITALY 34027 SOPHIA AIRLINES COTE D'IVOIRE 25237 SOREM S.R.L. ITALY 34631 SORENA EXPORT LTD. UKRAINE 30462 SOUTHERN AIR SYSTEM UNITED STATES 36438 SOUTH AFRICAN EXP. SOUTH AFRICA 36112 SPAN AIR PVT LTD INDIA 30747 SPRINGLINE RUSSIAN FEDERATION 34744 STAR UP S.A. PERU 25832 STEPHENSON AIR SVCS UNITED STATES 31740 SUNSTATE AVIATION UNITED STATES 36101 SWEPT WING LTD UNITED KINGDOM 31789 SYDNEY JET CHARTER AUSTRALIA f10435 SYMAX LLC UNITED STATES 29524 S.K.M. BERMUDA (UK) 36364 Time Warner Cable Inc. UNITED STATES f11186 Trinity Broadcasting of FL., Inc. UNITED STATES 22663 TAVISTOCK AVTN BAHAMAS 9255 TECHNO SKY S.R.L. ITALY 31381 TRIP LINHAS AEREAS 2 BRAZIL 33685 TRT AERONAUTICAL INC UNITED STATES 35594 UNITED AIRGROUP COR. VIRGIN ISLANDS (UK) 35073 UNITED AVIATION LIBYA f11404 UNITED HEALTHCARE SERVICES INC UNITED STATES 29468 U S ALPHA UNITED STATES f11414 VERDE CAPITAL CORP UNITED STATES 29884 VIZAVI-AVIA LTD RUSSIAN FEDERATION 32561 VK AVIATION USA UNITED STATES 32987 VOLIAMO SWITZERLAND 20609 VOLKSWAGEN USA UNITED STATES f10568 Westbury Group Ltd. BERMUDA (UK) f10872 Westwind Aquisition UNITED STATES 35634 WALKER AIR AUSTRALIA 34937 WELLARD AVIATION AUSTRALIA f11301 WELLS FARGO DELAWARE TRUST CO NA TRUSTEE UNITED STATES 30275 WESTERN STONE &METAL UNITED STATES 8586 WHIRLPOOL UNITED STATES f11029 WHITE LODGING SERVICES UNITED STATES 26545 WIDEWORLD SRVCS ARGENTINA 33364 WINDROSE AVIATION UK UKRAINE 36735 WINDSOR JET MGMT UNITED STATES 29423 WIND JET SPA ITALY f10841 W&J Air, LLC UNITED STATES 35438 XLA AVIATION SWITZERLAND 28383 YAKUTIA AIRCOMPANY J RUSSIAN FEDERATION a11756 Operator using TAIL NB: GJETF Unknown a11498 Operator using TAIL NB: N577DA Unknown a11520 Operator using TAIL NB: N99FG Unknown a11535 Operator using TAIL NB: VPBEJ Unknown a11555 Operator using TAIL NB: XAAZT Unknown CYPRUS CRCO Identification No Operator Name State of the Operator 35731 AGREVIA HOLDINGS GREECE 34989 AIR EXECUTIVE CYPRUS 32393 AIR ONE CORP SWITZERLAND 33059 ALLIANCE AIR INDIA 31661 AL-MORRELL DEVELOPMT UNITED STATES 36209 ARK AIRWAYS ARMENIA 34668 AR AIRWAYS PVT LTD INDIA 31856 AVIATION SVCS GUAM UNITED STATES 25193 AVIATORS INDIA INDIA 33683 A&S WORLD AIRCRAFT UNITED STATES 31999 BASHKORTOSTAN AIR RUSSIAN FEDERATION 31603 BRITISH GULF INTNL UNITED ARAB EMIRATES 31988 BUSINESS-AERO OOO RUSSIAN FEDERATION 33580 CENTRAFRIQUE AIR EXP CENTRAL AFRICAN REPUBLIC 12148 CHIM NIR AVIATION ISRAEL 34081 COMAIR (KULULA) SOUTH AFRICA 20324 CSM AVIATION CYPRUS 866 CYPRUS AIRWAYS CYPRUS 33534 DOIYATEC COMMS LTD NIGERIA 27554 EDT SHIPMANAGEMENT CYPRUS 16417 EUROCYPRIA CYPRUS 31008 FALCON EXPRESS CARGO UNITED ARAB EMIRATES 34679 FALLBROOK PTY LTD AUSTRALIA 34823 FIRST KUWAITI KUWAIT 31112 FLAIR AVIATION GMBH GERMANY 34355 FLYJET KAZAKHSTAN KAZAKHSTAN 8214 FUNAIR UNITED STATES f10827 Glenn Eagles Research LLP UNITED KINGDOM 36929 GLOBAL JET DUBAI UNITED ARAB EMIRATES 35606 GLOBAL PROJECTS INDIA 7978 GLOBE AERO (3) UNITED STATES 31245 GLOBE JET LEBANON 32491 GOAIRLINES INDIA INDIA 30939 GRIXONA REPUBLIC OF MOLDOVA 34421 GULF JET (DUBAI) UNITED ARAB EMIRATES 29619 HAMRA AIR UNITED ARAB EMIRATES 36429 HINDUSTAN CONSTRUCT. INDIA 35562 INTEGRATED AVIATION JORDAN 31523 INTERLINK AIRLINES SOUTH AFRICA 5292 JENSON & NICHOLSON SINGAPORE 7132 JOANNOU PARASKEVAIDE UNITED KINGDOM 36427 JSW STEEL LTD INDIA 30932 KINGFISHER AIRLINES INDIA 32955 MACAU LANDMARK MGMT MACAU SAR 30973 MARSLAND AVIATION SUDAN 36326 MATINI JET CHINA 31441 MEGA KAZAKHSTAN 1090 MIL DENMARK DENMARK 1102 MIL NETHERLANDS NETHERLANDS 26103 NEFTEYUGANSK AVIA RUSSIAN FEDERATION 31143 Orion-X Ltd. RUSSIAN FEDERATION 24788 ORIENT THAI AIRLINES THAILAND 24229 PANKH RUSSIAN FEDERATION 32162 PARAMOUNT AIRWAYS VI INDIA f10384 Reliance Transport & Travels Pvt Ltd INDIA f10401 Shotgun Ranch UNITED STATES f10393 SAIB LLC UNITED STATES 26471 SAKAVIA SERVICE GEORGIA 32298 SCANDI HIST FLIGHT NORWAY 26898 SIRIUS AERO RUSSIAN FEDERATION 29833 SKY GATE JORDAN 33512 TAHMID AIR KAZAKHSTAN 29649 UB AIR PVT LTD UNITED STATES 30383 UKRAINIAN HELICOPTER UKRAINE 26821 VERTICAL-T COMPANY RUSSIAN FEDERATION LATVIA CRCO Identification No Operator Name State of the Operator 28309 AEROKLUB AIST RUSSIAN FEDERATION 35251 AIRCOMPANY GRODNO BELARUS 31983 AIR ALMATY JSC KAZAKHSTAN 23085 AIR BALTIC COORPORATION LATVIA 28457 EXPRESSAVIA UKRAINE 31027 FERAFORT INVESTMENT UNITED ARAB EMIRATES 35448 HENNY, J BELGIUM 24839 RUSAIR JOINT STOCK RUSSIAN FEDERATION 29306 RUSLINE JSC RUSSIAN FEDERATION 33986 SELVA LTDA. COLOMBIA 21470 SMARTLYNX AIRLINES LATVIA 35294 TRI STAR AVTN CO UNITED STATES 29984 UNIVERSAL JET AVTN UNITED STATES LITHUANIA CRCO Identification No Operator Name State of the Operator 26887 AEROCENTRUM SPOL CZECH REPUBLIC 23729 AURELA LITHUANIA 15533 LITHUANIAN AIRLINES LITHUANIA 34813 MERIDIAN AIRWAYS NIGERIA 22249 MIL LITHUANIA LITHUANIA 31219 QANOT-SHARQ UZBEKISTAN 35831 SAKHALINSKIE (SAT) RUSSIAN FEDERATION 32679 SAMAL AIR KAZAKHSTAN 25815 SCAT KAZAKHSTAN 34582 SMALL PLANET (EY) LITHUANIA 30296 STAR UP PERU 32583 STAR1 AIRLINES LITHUANIA 27781 TRITON AVTN SERVICES UNITED STATES a11521 Operator using TAIL NB: P4TCO Unknown LUXEMBOURG CRCO Identification No Operator Name State of the Operator 36598 AERO NORTH INTL LTD CHINA 24391 AERO-CHARTER UKRAINE UKRAINE 36613 BULLFINCH LTD BERMUDA (UK) 724 CARGOLUX LUXEMBOURG f11328 EBAY INC UNITED STATES 26356 EMERALD AVTN USA UNITED STATES 26052 GLOBAL JET LUXEMBOUR LUXEMBOURG 25247 HUSKY CANADA 1781 LUXAIR LUXEMBOURG 6051 RANGE FLYERS UNITED STATES 36672 RAYYAN AIR PAKISTAN 25108 TRADEWINDS AIRLINES UNITED STATES 29957 WEST AIR LUXEMBOURG LUXEMBOURG HUNGARY CRCO Identification No Operator Name State of the Operator 25569 ABC AIR HUNGARY HUNGARY 32787 AEROLIMOUSINE RUSSIA RUSSIAN FEDERATION 28215 AIR DOKTOR KFT. HUNGARY 34259 AIR HIGHNESSES LTD. ARMENIA 34786 AIR TRANSPORT SERV HUNGARY 36490 ALBION HOLDINGS LTD UNITED KINGDOM 29545 AVIA CREW LEASING UNITED STATES 31616 BALTYKA LTD. UKRAINE 21621 BLACKBURN INTL.HU HUNGARY 29227 CITYLINE HUNGARY KFT HUNGARY 32389 EASTERN EXPRESS KAZAKHSTAN 20273 FARNAIR AIR HUNGARY HUNGARY 32455 GREENFIELD AVIATION UNITED STATES 36479 JETEX FLT SUP. DUBAI UNITED ARAB EMIRATES 24336 KRUNK AVIATION UKRAINE 1803 MALEV HUNGARY 31411 PLAZA CENTERS LTD. HUNGARY 36375 SKY JET EUROPE HUNGARY 34627 SWIFTJET INC. CANADA 27948 TAM AIR JSC GEORGIA 34398 TOTAL AERO SVCS LTD UNITED KINGDOM 27768 TRAVEL SERVICE KFT. HUNGARY 34636 UKRSPETSEXPORT UKRAINE 22148 VALKYRIE AVTN UNITED STATES 30078 WIZZ AIR HUNGARY LTD HUNGARY 34351 YAS AIR IRAN MALTA CRCO Identification No Operator Name State of the Operator 31495 AIRBLUE LTD PAKISTAN 256 AIR MALTA MALTA 27512 AIR-TEC MAURITIUS MAURITIUS 34461 COMLUX AVTN MALTA MALTA 34875 CONTRACTAIR LTD. UNITED KINGDOM 32146 DAVID FRIEND AUSTRALIA 32274 DBF AVIATION SERV 2 AUSTRALIA 33271 EUROPE EXEC JET SVCS MALTA f11335 FLYING T LLC UNITED STATES 30537 HEAVYLIFT CARGO SIERRA LEONE 25799 KHARKOV AIRCRAFT UKRAINE 32978 NEVILLE DUNN'S AVIAT AUSTRALIA 31897 PAY S AIR SERVICE AUSTRALIA 34775 ROYAL AIRLINES LTD PAKISTAN 32979 SRD AVIATION AUSTRALIA 31989 SUKHOY OAO OKB RUSSIAN FEDERATION 22960 S TOGO TOGO f10459 Turner Enterprises, Inc. UNITED STATES f11796 THRESHOLD VENTURES INC UNITED STATES 27137 WASHINGTON TIMES AVT UNITED STATES 36435 WELLHOME AIR CARRIER SOUTH AFRICA NETHERLANDS CRCO Identification No Operator Name State of the Operator 30998 AEROVERTIGO 2 UNITED STATES 34951 AFRICAINE DAVIATION CONGO 36307 AIRBULANCE NETHERLANDS 29998 AIR UNIVERSAL LTD JORDAN 36902 AIS AIRLINES NETHERLANDS 33613 AMSTERDAM AIRLINES NETHERLANDS 21363 ANGOLA AIR CHARTER ANGOLA 29335 ASPEN I LLC UNITED STATES 35323 AVIODROME LELYSTAD NETHERLANDS 31611 BLUE AIRWAYS LLC ARMENIA 33759 BLUE BIRD AVTN LTD SUDAN 34080 BRASILIAN AIRCRAFT NETHERLANDS 33147 BUSINESS AIR (TX) UNITED STATES 34199 CANAL AIR LLC UNITED STATES f11794 CARPAU CORP UNITED STATES 2386 CHC AIRWAYS NETHERLANDS 6984 CHINA AIRLINES NETHERLANDS 24134 CHINA SOUTHERN CHINA 30777 CORENDON AIRLINES TURKEY 34761 COVENTRY FIRST UNITED STATES f10613 C&E Holdings Inc. UNITED STATES 31592 DAC-AVIATION CANADA 28015 DC-YHDISTYS FINLAND 7398 DYNAMIC AIRLINES NETHERLANDS 25536 DYNAMIC AVLEASE UNITED STATES 22713 Eastman Chemical Company UNITED STATES 33648 Emerson Climate Technologies UNITED STATES 1005 ELAL ISRAEL 21725 EMERGO FINANCE CANADA 36313 ENERJET CANADA 20588 EXECUJET S AFRICA SOUTH AFRICA 35663 FIRST PROP AVIATION GREECE 29640 FLORIDA WEST INTL AW UNITED STATES 8034 FOKKER AIRCRAFT SERV NETHERLANDS 30803 FOKKER HERITAGE NETHERLANDS 11556 GABON AIR TRANSPORT GABON 24666 GCB BEHEER NETHERLANDS 34347 GHASSAN AHMED KUWAIT 28885 GLOBAL ACFT SERVICES UNITED STATES 12137 GOLDEN EUROPE JET GERMANY 31759 GREAT WALL AIRLINES CHINA 3707 HEEREMA VLIEGBEDRIJF NETHERLANDS f10255 Idaho Investments Inc. UNITED STATES 31163 INTERSTATE AIRLINE NETHERLANDS 19232 Jetaway Air Service UNITED STATES 31955 JADE CARGO INTL CHINA 31085 JETSUPPORT NETHERLANDS 5131 JM Aviation Holdings UNITED STATES 12573 Keycorp Aviation Center UNITED STATES 1640 KLM NETHERLANDS 12405 KOM ACTIVITY NETHERLANDS f10294 LBN, LLC / Central Missouri Aviation, Inc. UNITED STATES 29439 LIBERTY GLOBAL EUROP NETHERLANDS 35893 LINEA AER. CARGUERA COLOMBIA 35336 LODGINGS 2000 GIBRALTAR (UK) 1833 MARTINAIR NETHERLANDS 23109 MEISNER AIRCRAFT UNITED STATES 34026 MIL NETH TRANSPORT NETHERLANDS 1770 Nationaal Lucht- en Ruimtevaartlaboratorium NETHERLANDS 278 NIPPON CARGO JAPAN 2023 NORTHWEST AIRLINES UNITED STATES f10349 Oshkosh Corporation UNITED STATES f10928 Oxbow Falcon LLC UNITED STATES f10346 OMI Management US LP UNITED STATES f11010 Prime City Holdings Ltd. VIRGIN ISLANDS (UK) 34344 PARADIGM JET MGMT UNITED STATES 449 PATH UNITED STATES 22139 POLAR AIR CARGO WW UNITED STATES 22345 POLITIE LUCHTVAART NETHERLANDS 32167 Sama LelTayaran Company Limited SAUDI ARABIA f10433 Sunset Aviation LLC UNITED STATES 35234 SAMCO AIRCRAFT CORP NETHERLANDS 32631 SEXTANT HOLDINGS UNITED STATES 2440 SHELL AIRCRAFT UNITED KINGDOM 31729 SILVER AIR LTD UNITED ARAB EMIRATES 20544 SKYLINE AVIATION NETHERLANDS 6050 SKYWEST AIRLINES AUSTRALIA 31449 SOC. DE CONSERVATION NETHERLANDS 34530 SUMMER SUN TRADING SOUTH AFRICA 2723 TRANSAVIA AIRLINES NETHERLANDS 30852 TUI NED. ARKEFLY NETHERLANDS 19198 UNIVERSAL WEATHER UK UNITED KINGDOM 36680 VISTA GEORGIA GEORGIA 23316 WILMINGTON TRUST CY UNITED STATES 31532 XOJET INC UNITED STATES AUSTRIA CRCO Identification No Operator Name State of the Operator 33061 Avcon Jet AG AUSTRIA 28314 AAA - AIR ALPS AVTN AUSTRIA 209 AIR CHARTER LTD SWITZERLAND 35091 AIR SYLHET AG AUSTRIA 30222 AMIRA AIR AUSTRIA 27885 AUSTIN JET HOLDING AUSTRIA 440 AUSTRIAN AIRLINES AUSTRIA 35521 AVIATION SVC. MNGT UNITED ARAB EMIRATES 35434 AVIATION-LOWW GMBH AUSTRIA 32825 AVTN PARTNERS INC UNITED STATES f11781 BCOM AIR LLC UNITED STATES 31562 BFS BUSINESS FLIGHT AUSTRIA 27000 CENTRE-AVIA AIRLINES RUSSIAN FEDERATION 3813 CHARTER AIR AUSTRIA 36370 FEWOTEL BERTRIEBS AUSTRIA 1178 FLICK, INGRID AUSTRIA 8620 FLY JET ITALY 15451 GEORGETOWN MNGMNT UNITED STATES 31326 GLOBAL JET AUSTRIA AUSTRIA 194 GLOCK GMBH AUSTRIA 36057 GLOCK SERVICES GMBH AUSTRIA 30486 HADID INTNL SERVICES UNITED ARAB EMIRATES 30323 INTERNATIONAL JET AUSTRIA 28512 INTERSKY LUFTFAHRT AUSTRIA 34493 Jetlines GERMANY 27702 JETALLIANCE AUSTRIA 25637 KRONO AIR AUSTRIA 32335 LARET AVIATION LTD. SWITZERLAND f10771 LK Air, Inc. UNITED STATES 9965 MAGNA INTERNATIONAL CANADA 1083 MIL AUSTRIA AUSTRIA 22617 MIL SLOVENIA SLOVENIA 28808 M.A.P. Management + Planning AUSTRIA 35685 M.A.S.H SERVICE AUSTRIA 29932 NIKI LUFTFAHRT GMBH AUSTRIA 8582 OMY AVIATION SUISSE SWITZERLAND 35956 PEGASUS JETS LTD SWITZERLAND 32975 PLANE FOLK LLC UNITED STATES 2168 PORSCHE KONSTRUKTION AUSTRIA 3858 SCHAFFER AUSTRIA 27384 SCHAFFER GMBH SWITZERLAND 13030 STRASSER GMBH AUSTRIA 35104 SWAN VIEW AUSTRIA 25989 THE FLYING BULLS AUSTRIA 28567 TUPACK AUSTRIA 8421 TYROLEAN JET SERVICE AUSTRIA 19210 UKRAINE INTL AIRLINE UKRAINE 32040 VISTAJET AUSTRIA 26443 VOLGA AVIAEXPRESS RUSSIAN FEDERATION f10472 Weeks-Davies Aviation, Inc. UNITED STATES 36939 XENTRA PHARM LTD IRELAND POLAND CRCO Identification No Operator Name State of the Operator 31588 AERO POWER UK UNITED KINGDOM 33187 AIR ITALY POLSKA POLAND 35191 ALMASRIA EGYPT 21406 AMC AVIATION EGYPT 27743 AWAS AVTN SRVC UNITED STATES 36500 A&S WORLD ACFT INC RUSSIAN FEDERATION 31322 BLUE JET SP.Z.O.O. POLAND 33876 CEZAR PRZEDSIEBIORST POLAND 36143 ENTER AIR POLAND 20264 EXIN COMPANY POLAND 32532 HAWKER PARTNERSHIP UNITED KINGDOM 36115 HZ AVIATION LTD ISRAEL 31237 JETAIR SP.Z.O.O. POLAND 24631 J S AVIATION UNITED KINGDOM 32562 KORAL BLUE AIRLINES EGYPT 33079 LC ENGINEERING POLAND 1763 LOT POLAND 30797 MAGELLAN PRO-SERVICE POLAND 15423 MARITIME OFFICE POLAND 35190 MIDWEST AIRLINES UNITED KINGDOM 1082 MIL ALGERIA ALGERIA 15686 MIL BULGARIA BULGARIA 1097 MIL FINLAND FINLAND 35863 MIL HUNGARY NAMA HUNGARY 6310 MIL NATO NAPMA UNITED STATES 1113 MIL POLAND POLAND 11555 MIL ROMANIA ROMANIA 32968 POLISH AIR NAVIG POLAND 29333 PYRLANDIA BOOGIE SP. POLAND 30603 PZL MIELEC POLAND 31179 RB AVTN USA UNITED STATES 24855 ROVNO UNIVERSAL AVIA UKRAINE 35551 SAUDI MEDICAL SERV. SAUDI ARABIA 36308 SMALL PLANET EP POLAND 33010 SPRINTAIR CARGO SP POLAND 30192 SPRINTAIR SA POLAND 36858 TELE-FONIKA KABLE POLAND 26078 TURAN AIR AZERBAIJAN 35851 YOLENAL LIMITED POLAND a11519 Operator using TAIL NB: N999EH Unknown a11761 Operator using TAIL NB: VPBMM Unknown PORTUGAL CRCO Identification No Operator Name State of the Operator 33236 AERONAUTIC SOLUTIONS SOUTH AFRICA 26220 AERONORTE PORTUGAL 34994 AFRICAIR USA (2) UNITED STATES 28947 AGROAR PORTUGAL 34315 AIRALT SL SPAIN f11466 AIRCRAFT TRUST & FINANCING CORP TRUSTEE UNITED STATES 35358 AIRES S.A. COLOMBIA 32873 AIRLOG INTL LTD UNITED STATES 9568 AIR BEAR UNITED STATES 35406 AIR BY JET LLC UNITED STATES 33625 AIR CARGO CARRIERS UNITED STATES 29662 AIR LUXOR GB LDA GUINEA-BISSAU 4931 AIR LUXOR S.A. PORTUGAL 12500 AIR TRACTOR UNITED STATES 35522 AMERICAN JET INTL 2 UNITED STATES 35973 AMERICAN LOGISTICS ARGENTINA 33621 ANGOLA AIR SERVICE ANGOLA 23852 ARIES AVIATION SERV CANADA 29535 ASSOCIATED AVTN UNITED KINGDOM 31591 ASSOCIATED AV (NIG) NIGERIA 31919 AVIATION COMPANY SOUTH AFRICA 10055 AVIATION SRVCS INTL UNITED STATES 36487 AVIONCO CANADA 35174 Banco Pine SA BRAZIL 25881 BARNETT INVESTMENTS UNITED STATES 3935 BASLER TURBO UNITED STATES f10078 BASURVENCIA UNITED STATES 32957 BORDER SECURITY INDIA 28573 BRA TRANSP AEREOS BRAZIL 27477 BROAD RIVER AVTN UNITED STATES 34501 BUFFINI & COMPANY 2 UNITED STATES f11215 Casas Bahia Comercial LTDA BRAZIL f10986 Challenger Air Corp., LLC UNITED STATES f10117 Channellock, Inc. UNITED STATES f11394 CAMAC AVIATION LLC UNITED STATES 35613 CELESTIAL AV TRADING IRELAND f11421 CHALLENGER 1073 LLC UNITED STATES 29700 CHARTERTECH PARTNER SOUTH AFRICA 32199 CHERRY AIR AVIATION UNITED STATES 27516 CIELOS DEL PERU SA PERU 33653 CJ AIR SAFARIS SOUTH AFRICA 24811 CLOS DE BERRY MGMT UNITED STATES 35501 COHEN RICARDO UNITED STATES 24378 COMAIR SALES LTD SOUTH AFRICA 32983 COMAIR (2) UNITED STATES 30053 CONSORCIO UNIBANCO BRAZIL 28991 CONSTRUCTORA ANDRADE PORTUGAL 33062 CONSTRUCTORA SAMBIL VENEZUELA 36787 CONSTRUTORA COWAN BRAZIL 33176 CRYSTAL AIR AVTN UNITED STATES 32382 CURVES INTL UNITED STATES 31528 DISTRIBUIDORA PHARMA BRAZIL 27988 EAGLE MOUNTAIN INTL UNITED STATES 33867 EMBASSY OF INDIA PORTUGAL 34414 EMPR.DE MEIOS AEREOS PORTUGAL 25289 EUROATLANTIC AIRWAYS PORTUGAL 30179 EXECUTIVE TURBINE SOUTH AFRICA f10727 Falcon Executive Aviation, Inc. UNITED STATES 23864 FAITH LANDMARK UNITED STATES 31214 FALCONCREST AVTN UNITED STATES f11371 FALCON LEASING OF SOUTH FLORIDA LLC UNITED STATES 24973 FLIGHT MANAGEMENT UNITED STATES 30684 FLUIRDADOS SA PORTUGAL 27761 GAMBIA INTL (2) GAMBIA 8760 GAVILAN UNITED STATES 36437 GEMINI MOON TRADING SOUTH AFRICA 30178 GLOBAL EQUITIES SOUTH AFRICA 31572 GLOBAL FLIGHT SUPPRT UNITED STATES f11793 GLOBAL MISSION LLC UNITED STATES f11434 GROSFELD INVESTORS LLC UNITED STATES 36257 GYROCAM SYSTEMS UNITED STATES 35289 G 137 LLC UNITED STATES 34888 HAMPTON CRYSTAL NIGERIA 29394 HELIBRAVO AVIACO PORTUGAL 29095 HMY AIRWAYS INC CANADA 36346 HM LLC UNITED STATES 31879 HUGHES AIR CORP CANADA 34593 IAL CORP UNITED STATES 32417 IBIS ParticipaÃ §Ã µes e ServiÃ §os Ltda. BRAZIL 35528 ICTSI LTD PHILIPPINES 35961 IGREJA UNIVERSAL BRAZIL 32833 INDIGO TRANSPORT UNITED STATES 32173 INTERWINGS AIRCHRTR SOUTH AFRICA f11407 IT AVIATION LLC UNITED STATES 34763 Joyce Meyer Ministries UNITED STATES 31628 JDL Aviation LLC UNITED STATES 33382 JETFLY SUISSE SARL SWITZERLAND 33637 JET MANAGEMENT INC UNITED STATES f10281 JMI Services Inc. UNITED STATES 27707 JORDAN AVIATION JORDAN 34683 KANDO JET LLC UNITED STATES 32122 KJ AIR UNITED STATES 32488 KNIGHTS ARILINES LTD NIGERIA 36622 KOGGEN LTDA BRAZIL f11799 KTI INCORP UNITED STATES 32523 K&P AVIATION LLC UNITED STATES 26001 LADS AUSTRALIA f11429 LEAR 006 HOLDING LTD UNITED STATES f11784 LIVING WORD CHRISTIAN CENTER UNITED STATES 34911 L3 COMMUNICATIONS ADVANCED AVIATION LLC UNITED STATES 31396 Mariner Management LLC BARBADOS 25266 Mente L.L.C. UNITED STATES 35273 MALAYSIAN DCA MALAYSIA 28388 MANACA TAXI AEREA BRAZIL 32546 MBF HEALTCARE MGMT UNITED STATES 32317 MCC AVIATION SOUTH AFRICA 34766 MED-VIEW AIRLINES NIGERIA 35632 MERIDIAN AVTN (CO) UNITED STATES 33303 MH AVIATION UNITED STATES 1114 MIL PORTUGAL PORTUGAL 31810 MINISTRY TRANSPORT NIGERIA 29463 MORGAN FLIGHT UNITED STATES 32691 MOURITEEN FAMILY TR SOUTH AFRICA 32137 MOURITZEN FAMILY SOUTH AFRICA 35533 M. DIAS BRANCO S.A. BRAZIL 23781 Netjets Transportes AÃ ©reos, S.A. PORTUGAL 28772 NATURELINK AVIATION SOUTH AFRICA 33092 NICON AIRWAYS NIGERIA 33140 NOLINOR AVIAT (NLN) CANADA f10339 NWW Excel II Inc. UNITED STATES 30008 OCEANAIR LINHAS AER BRAZIL 36786 PACIFIC FLIER 29678 PARTNERSHIP SOUTH AFRICA 25069 PASSAREDO SA BRAZIL 33232 PEACON ASSOCIATES UNITED STATES 8058 PILOT INTERNATIONAL UNITED STATES 28105 PROFESSIONAL MAINTNC UNITED STATES f10830 Reyes Holdings, LLC UNITED STATES 31995 RANI S AVIATION UNITED STATES 31003 RB SPORTS INTL CAYMAN ISLANDS (UK) 7732 RICH PRODUCTS UNITED STATES 31958 ROSTON AVIATION UNITED STATES 35338 ROYAL JET INC UNITED STATES 32614 RSE COMPANY UNITED STATES 31277 R & R AIRCRAFT UNITED STATES 2354 Sata Air AÃ §ores, S.A. PORTUGAL 25573 Sata Internacional, S.A. PORTUGAL f10406 Spectator, Inc. and Kalco Corporation UNITED STATES 28661 SAHARA AVIATION SOUTH AFRICA 36028 SIERRA NEVADA SNC. UNITED STATES 34940 SIGNIA JETS SPAIN 31892 SKYROS PROPERTIES SOUTH AFRICA 36707 SPARTAN ORGANISATION UNITED STATES 9295 SPECIALIZED AIRCRAFT UNITED STATES 31178 SPECTREM AIR SOUTH AFRICA 19821 SPORTO SNC FRANCE 33551 STAR AIR CARGO SOUTH AFRICA 31587 STORM AVTN CANADA CANADA 32785 STP SAO TOME AND PRINCIPE 35493 STRATEGIC AIRLINES AUSTRALIA 22689 S IVORY COAST COTE D'IVOIRE 34375 Toby Limited CAYMAN ISLANDS (UK) 388 TAAG - Linhas AÃ ©reas de Angola - Angola Airlines ANGOLA 2649 TACV-Transportes AÃ ©reos de Cabo Verde, S.A. CAPE VERDE ISLANDS 34229 TAK CONTINENTAL LTD UNITED STATES 2656 TAP-Transportes AÃ ©reos Portugueses, S.A. PORTUGAL 21003 TAXI AEREO WESTON BRAZIL f11806 THREE VALLEYS RANCH LLC UNITED STATES 27408 TINAIRLINES PORTUGAL 30033 TRANS CAPITAL AIR CANADA 32712 TRAYTON AVIATION UNITED STATES 31334 TRIDENT AVIATION HK KENYA 32974 TRIUMPH AIRWAYS LTD CANADA 31496 TRUSH AIRCRAFT UNITED STATES 11938 UAC AIR CHARTER GERMANY 35718 UNITED BANK CARD UNITED STATES 32229 US AVIATION CORP UNITED STATES 31833 US EUROPE AFRICA TR UNITED STATES 32025 VALLEYSOFT ANGOLA 34256 VIP AERO (LUX) LUXEMBOURG 30481 VITESSE AVIATION BRAZIL 30887 VOYAGEUR AIRWAYS (2) CANADA f10773 Wells Fargo Bank NW NA UNITED STATES 31801 WACHOVIA FINANCIAL UNITED STATES 32618 WC FERRIES SOUTH AFRICA 35256 WEBJET LINHAS AEREAS BRAZIL 30546 WEST CENTRAL AIR CANADA 36343 WEST COAST CHARTERS UNITED STATES 36810 WHITEJETS BRAZIL 27218 WHITE-AIRWAYS SA PORTUGAL f11379 WILLOW CREEK ASSOCIATION UNITED STATES 30536 WINGS AVTN NIGERIA NIGERIA 26904 WINGS OF EAGLES 3 UNITED STATES 7965 WORLDWIDE FERRYING CANADA f11443 X PEGASUS LLC UNITED STATES a11481 Operator using TAIL NB: N167AA Unknown a11502 Operator using TAIL NB: N636GA Unknown a11745 Operator using TAIL NB: N686AL Unknown a11746 Operator using TAIL NB: N83PP Unknown a11524 Operator using TAIL NB: PPPRR Unknown a11526 Operator using TAIL NB: PRCAO Unknown a11537 Operator using TAIL NB: VPCBA Unknown a11543 Operator using TAIL NB: VQBAA Unknown a11548 Operator using TAIL NB: VQBGG Unknown ROMANIA CRCO Identification No Operator Name State of the Operator 31492 AIRCRAFT TRADERS BELGIUM 31265 AIRJET ANGOLA ANGOLA 31871 AIR JET LDA UNITED ARAB EMIRATES 26569 ARP 410 AIRLINES UKRAINE 26750 AVE.COM FZC UNITED ARAB EMIRATES 30600 BLUE AIR TRANSPORT AERIAN ROMANIA 27344 BUKOVYNA UKRAINE 34021 CAGDAS INSAAT TURKEY 26254 CARPATAIR ROMANIA 30028 CHALLENGE AERO UKRAI UKRAINE 31415 DETA AIR KAZAKHSTAN 34143 GLOBAL ACFT SOLUTION UNITED STATES 2349 JETRAN UNITED STATES 31627 JETRAN AIR S.R.L. ROMANIA 30390 LIBYAVIA AVIATION LIBYA 31716 MAX AVIA RUSSIAN FEDERATION 35518 MDLR AIRLINES INDIA 28204 MIA LEBANON 32236 MIDDLE EAST AVIATION LEBANON f10719 Riata Management LLC UNITED STATES 32327 RED STAR (FZE) UNITED ARAB EMIRATES 26019 ROMANIAN CIVIL AERONAUTICAL AUTHORITY ROMANIA 12320 ROMAVIA ROMANIAN ROMANIA 24932 ROSTVERTOL RUSSIAN FEDERATION 26056 SANTAY AIR TURKEY 10864 S CAMEROON CAMEROON 2658 TAROM ROMANIA 33564 VEGA AIR COMPANY UKRAINE 28579 VICTORIA AVTN UNITED KINGDOM 27298 VISION AIRLINES UNITED STATES SLOVENIA CRCO Identification No Operator Name State of the Operator 129 ADRIA AIRWAYS SLOVENIA 32878 ARTHEL SARL FRANCE 31601 AURORA AIRLINES SLOVENIA 32720 CITIC GA G. AVIATION CHINA 35546 CSI AVIATION SVCS UNITED STATES 35867 REGION AVIA AIRLINES RUSSIAN FEDERATION 34395 ZAPOLARYE RUSSIAN FEDERATION SLOVAKIA CRCO Identification No Operator Name State of the Operator 36800 AELIS GROUP A.S. SLOVAKIA 29083 AEROMIST KHARKIV UKRAINE 20805 AIR SLOVAKIA BWJ SLOVAKIA 36260 AVIA ASSET MNGMT LITHUANIA 23803 BERIEV ACRFT COMPANY RUSSIAN FEDERATION 34446 BOTTLESPRING LTD CYPRUS 23544 CAA SLOVAK REPUBLIC SLOVAKIA 29582 DUBNICA AIR LTD SLOVAKIA 31950 EAGLE AIR (SL) LTD SIERRA LEONE 31730 EASTERN SLOVAKIA 30601 EASTERN AIRWAYS (FD) SWAZILAND 30547 FILAIR 2 CONGO 22395 GOVERNMENT SLOVAKIA SLOVAKIA 30935 ILYICH IRON & STEEL UKRAINE 33181 JUMP-TANDEM S.R.O. SLOVAKIA 30337 KAM AIR AFGHANISTAN 20528 MIL SLOVAKIA SLOVAKIA 36456 MOKRANCE STEEL MILLS SLOVAKIA 23224 SEAGLE AIR SLOVAKIA 28436 SKY EUROPE AIRLINES SLOVAKIA 25176 SLOVAK AIRLINES SLOVAKIA 35142 SSIM, A.S. SLOVAKIA 27064 STEEL KOSICE SLOVAKIA 36243 TRAVEL SERVICE SLOV SLOVAKIA 35083 UTAIR EUROPE S.R.O. SLOVAKIA 36521 VETERAN AVIA ARMENIA 28497 VIP WINGS A.S. SLOVAKIA 36633 VJEKOSLAV MIHAJLOVIC SERBIA FINLAND CRCO Identification No Operator Name State of the Operator 31987 ACME OPERATING UNITED STATES 34802 AIR AMBULANCE SPEC UNITED STATES 29266 AIR FINLAND FINLAND 3167 AIR NIAMEY NIGER 380 ALTICOR UNITED STATES 24494 ATYRAU AUE JOLY KAZAKHSTAN f10892 Best Friends Air UNITED STATES f10084 Bindley Capital Partners UNITED STATES 838 BLUE1 FINLAND 31399 CARLBAD ENTERPRISES UKRAINE 24681 COPTERLINE OY FINLAND 35898 EXTREME CRAFTS LLC UNITED STATES 1167 FINNAIR OY FINLAND 27086 FINNISH COMMUTER FINLAND 9834 FIN AVIATION ACADEMY FINLAND 26295 GAZAVIA JOINT STOCK RUSSIAN FEDERATION 5922 JETFLITE FINLAND 25610 KAZAIR WEST KAZAKHSTAN 26102 MAGADANAVIALISING RUSSIAN FEDERATION 8930 METROPOLITAN LIFE UNITED STATES 32127 RIVER AVIATION FINLAND 35811 STARRFLITE GLOBAL LLC UNITED STATES 36338 STRATEGIC MOVES UNITED STATES 30246 TUPOLEV OAO RUSSIAN FEDERATION 33207 UTAIR-EXPRESS LTD RUSSIAN FEDERATION 35884 UTAIR-UKRAINE UKRAINE 33661 WINNER 614 JH LLC UNITED STATES 28491 ZAO AK BYLINA RUSSIAN FEDERATION a11515 Operator using TAIL NB: N966E Unknown SWEDEN CRCO Identification No Operator Name State of the Operator 32769 Aerosyncro Aviation AB SWEDEN 455 Avia Express Sweden AB SWEDEN 31883 AIR NELSON (2) NEW ZEALAND 35376 AIR SWEDEN AVIATION SWEDEN 35786 AJ PRODUKTER AB SWEDEN 36103 ALLEGIANT AIR LLC UNITED STATES 30326 AMAPOLA FLYG AB SWEDEN 21131 ATRAN-AVIATRANS RUSSIAN FEDERATION 29292 AVITRANS NORDIC AB SWEDEN 23804 BH AIRLINES BOSNIA-HERZEGOVINA 12084 BIRGMA SWEDEN AB SWEDEN 32341 BLUE AERO FRANCE 24912 BLUE CHIP JET SWEDEN f10123 Comcast Corporation / Classic Services UNITED STATES f10545 Corning Incorporated UNITED STATES f10112 CCI Pilot Services II, LLC UNITED STATES f11023 CHAILEASE FINANCE (BVI) Corp. VIRGIN ISLANDS (UK) 32004 CINGULAR WIRELESS UNITED STATES 26939 CITY AIRLINE AB SWEDEN 36076 COMTRAN INTL UNITED STATES 32128 CRESCINI G UNITED STATES 30875 DLS AIR UNITED STATES 22647 EASTAIR KB SWEDEN 31463 EXPO AVIATION PVT 2 SRI LANKA 31837 EZNIS AIRWAYS MONGOLIA 23513 Fly Logic SWEDEN 35824 FLEETLEADER AB SWEDEN 8697 FLYGANDE VETERANER SWEDEN 35907 FORSCHUNGSZENTRUM GERMANY 31506 GLOBAL AVTN PARTNERS RUSSIAN FEDERATION 22830 GOLDEN AIR FLYG AB SWEDEN 23882 HASTENS SANGAR AB SWEDEN 27706 INTERNAL MINISTRY UK UKRAINE 34845 JET ARROW SWITZERLAND 32414 JORDAN CONSULTING UNITED STATES 36618 JPATS UNITED STATES 3839 KINNARPS SWEDEN 5790 KUSTBEVAKNINGEN SWEDEN 35590 K/S HAWKER DENMARK 34960 LARGUS AVIATION AB SWEDEN 21450 MalmÃ ¶ Aviation AB SWEDEN 17698 MARINE R CORP UNITED STATES 35390 MCA AIRLINES SWEDEN f11780 MCDONNELL DOUGLAS AIRCRAFT CO UNITED STATES 1103 MIL HUNGARY HUNGARY 1116 MIL SWEDEN SWEDEN 23589 MIL/CIV SWEDEN SWEDEN 30511 Norwegian Air Shuttle Sweden AB SWEDEN 24970 Nova Airlines AB SWEDEN 30120 NEX TIME JET AB SWEDEN 32571 NORSK HELIKOPTER AS NORWAY 2041 OCCIDENTAL PETROLEUM UNITED STATES f11817 PEGASUS AVIATION II INC UNITED STATES f11449 PEPSIAMERICAS VENDING LLC UNITED STATES 33709 PMI GLOBAL SVCS INC UNITED STATES 24567 RAINIER AVTN UNITED STATES 25966 SAAB AB SWEDEN 29518 SAAB ACFT OF AMERICA UNITED STATES 13488 SAAB AEROTECH SWEDEN 35916 SAMOA TECHNOLOGIES UNITED STATES 2351 SAS SWEDEN 25043 SA EXPRESS SOUTH AFRICA 30470 SCANDINAVIAN MEDICOP SWEDEN 34500 SFS HOLDING AB SWEDEN 7491 SNAS COURIERS BAHRAIN 21918 SOUTH AFRICAN EXPRES SOUTH AFRICA 35483 SPITFIRE INVESTMENTS UNITED KINGDOM 30863 TABY AIR MAINTENANCE SWEDEN 36334 TAM AB SWEDEN 30408 TANDORO SWITZERLAND 29020 TRANSMILE AIR SVCS 2 MALAYSIA 23235 TUIFLY NORDIC AB SWEDEN 29367 Viking Airlines AB SWEDEN 33688 VAPSI SWEDEN 7778 VARTIOLENTOLAIVUE FINLAND 32740 VASTGOTA SWEDEN 32336 WADE AIR AUSTRALIA 20170 WEST AIR SWEDEN AB SWEDEN 6357 WORLD WIDE AIRCRAFT CANADA a11753 Operator using TAIL NB: GCGPT Unknown UNITED KINGDOM CRCO Identification No Operator Name State of the Operator 10342 Aero Air, LLC UNITED STATES 33319 Aircraft Associates Inc UNITED STATES f10008 AirBill Inc. UNITED STATES f10023 Alpha Technologies, Inc. UNITED STATES f11014 American Resources UNITED STATES f10803 American Seafood's Group UNITED STATES 35644 Amy's Kitchen Inc. UNITED STATES f10035 Anadarko Petroleum Corporation UNITED STATES 35895 Andromeda Ltd. BERMUDA (UK) 32958 Avenir Worldwide. UNITED ARAB EMIRATES 35933 AvMet UNITED KINGDOM 8740 ABBOTT LABORATORIES UNITED STATES 27976 ABCO AVIATION UNITED STATES 32962 ABG AIR LTD UNITED KINGDOM 35561 ACASS USA UNITED STATES f11788 ACASS USA INC UNITED STATES 29096 ACE-INA FLIGHT OPS UNITED STATES 30786 ACFT SARL LUXEMBOURG f11778 ACG ACQUISITION 169 LLC UNITED STATES 35080 ACROPOLIS AVNT LTD UNITED KINGDOM 35443 AC TRAVEL LLC UNITED STATES 31406 ADL LEASING UNITED STATES 27832 ADVENTAIR UNITED STATES 24201 AEC INTERN. LTD SWITZERLAND 30690 AERGO BETA LEASING IRELAND 27739 AEROMEDICAL EVAC SAUDI ARABIA 31549 AERONAVAL UNITED STATES 36365 AERORUTAS SATA ARGENTINA 29326 AEROSERVICIOS EJE MEXICO 21273 AEROSMITH PENNY UNITED STATES 36773 AFRICAN AIRLINES INV SOUTH AFRICA 29559 AGILE AVTN UNITED STATES 31032 AIM AVTN UNITED STATES 33754 AIRCRAFT AFRICA CO SOUTH AFRICA f11330 AIRCRAFT PROPERTIES LLC C/O GOODMAN PROPERTIES UNITED STATES 35078 AIRLIFT INTL (GHANA) GHANA 33856 AIRMID AVTN SVCS LTD INDIA 10639 AIRSTAR GROUP UNITED STATES 33141 AIRTIME LLC UNITED STATES 30308 AIRWING AS NORWAY 28150 AIR ALPHA JEDDAH SAUDI ARABIA 29508 AIR AMBULANCE SUPPRT UNITED STATES 35354 AIR ASIA X MALAYSIA 1502 AIR ATLANTA ICELAND 201 AIR CANADA CANADA 34225 AIR CHARTER PROFSNL UNITED STATES 551 AIR GROUP (VAN NUYS) UNITED STATES 24148 AIR HARRODS LTD UNITED KINGDOM 237 AIR INDIA INDIA 241 AIR JAMAICA JAMAICA 26351 AIR KILROE LTD T/A EASTERN AIRWAYS UNITED KINGDOM 264 AIR NEW ZEALAND NEW ZEALAND 31662 AIR NOVA INC UNITED STATES 33259 AIR PARTNERS CORP CANADA 25802 AIR PARTNER PRIVATE JETS LTD UNITED KINGDOM 29716 AIR SOUTHWEST LTD UNITED KINGDOM 5633 AIR TRANSAT CANADA 21690 ALG TRANSP UK OFFICE UNITED STATES 30184 ALII AVIATION UNITED STATES 31951 ALLEGIANCE AIR SOUTH AFRICA 34807 ALMOJIL AVIATION UNITED ARAB EMIRATES f11420 ALTEX LLC UNITED STATES 33143 AL RUSHAID AVIATION UNITED STATES 31508 AL SALAM 319 LTD. CAYMAN ISLANDS (UK) 36145 AL SHOHRA PVT JET JORDAN 23373 AL TAMEER SAUDI ARABIA 33938 AMAC AEROSPACE SWITZERLAND 35757 AMBER AVTN (UK) LTD. UNITED KINGDOM 364 AMBRION AVIATION UNITED KINGDOM 369 AMERICAN AIRLINES UNITED STATES f11382 AMERICAN AIR LLC UNITED STATES 372 AMERICAN EXPRESS UNITED STATES 375 AMERICAN INT GROUP UNITED STATES 31782 AMERIPRISE FINANCIAL UNITED STATES 31943 AMGEN UNITED STATES f11442 AM & JB CORP UNITED STATES 31016 ANDAMAN AVIATION UNITED ARAB EMIRATES 36383 ANDERSON AIR LTD. CANADA 4944 ANHEUSER BUSCH UNITED STATES 25743 ANSCHUTZ UNITED STATES f11413 ANZA AVIATION NA LLC UNITED STATES f11351 APC AVIATION INC UNITED STATES 35836 APEC ASSETS LIMITED VIRGIN ISLANDS (UK) 28676 APRILIA HOLDINGS INC CAYMAN ISLANDS (UK) 28325 ARAMARK UNITED STATES 4999 ARAMCO SAUDI ARABIA UNITED STATES 32054 ARIK AIR LTD NIGERIA 31512 ARINC DIRECT UNITED STATES 34018 ARKIVA LTD. IRELAND 33376 ARMAD BERMUDA (UK) 36765 ARM INVESTMENT MNG NIGERIA 35425 ARTOC EGYPT 35141 ASHOK LEYLAND LTD INDIA 31554 ASIA UNIVERSAL JET RUSSIAN FEDERATION 28558 ASTRAEUS LTD UNITED KINGDOM 34730 ASTRA FIRE LTD UNITED KINGDOM 35917 ASTROJET LTD UNITED KINGDOM 31345 ATLANTIC AIRLINES LTD UNITED KINGDOM 27139 ATLANTIC AVTN 2 UNITED STATES 32213 ATLANTIC BRIDGE AV 2 UNITED KINGDOM 35166 AT&T INC UNITED STATES 436 AURIGNY AIR UNITED KINGDOM 31623 AVALON CAPITAL GROUP UNITED STATES 32163 AVCARD UK UNITED KINGDOM 31940 AVIACOR - AIRCRAFT RUSSIAN FEDERATION 30645 AVIAMAX GERMANY 35661 AVIATION DYNAMIX LLC UNITED STATES 35868 AVIA FUNDS MNGMT LITHUANIA 27087 AVIONETA UNITED STATES 36095 AVION LLC UNITED STATES 36193 AVITRANS INC UNITED STATES 26701 AVMAX GROUP CANADA 35910 AVMET INTERNATIONAL UNITED STATES 29445 AVN AIR UNITED STATES 27329 AVPLAN TRIP SUPPORT UNITED STATES 33188 AVTN DEVLPMENT INTL IRELAND 33050 AVTRADE UK UNITED KINGDOM 35255 AVX TAXI AEREO BRAZIL 18980 AZERBAIJAN AIRLINES AZERBAIJAN 29496 A J WALTER AVIATION UNITED KINGDOM f11440 A & C BUSINESS SERVICES INC UNITED STATES f10075 BankNote Aviation Corp. UNITED STATES 35068 Beacon Capital Partners, LLC UNITED STATES f11005 Best Flourish Ltd. HONG KONG SAR 32764 Bharat Forge Limited INDIA f10977 BioTek Instruments, Inc. UNITED STATES f10089 Bloomberg Services LLC UNITED STATES f10801 Blue Ridge Air, Inc. UNITED STATES 629 Bristow Helicopters Ltd UNITED KINGDOM f200001 British Midland Regional Limited UNITED KINGDOM 32705 BAA JET MANAGEMENT CHINA 32767 BAC LEASING LTD UNITED KINGDOM 481 BAE SYSTEMS (OPERATIONS) LTD UNITED KINGDOM 22433 BAHRAIN AMIRI FLIGHT BAHRAIN 31555 BAKEWELL INDUSTRIES UNITED KINGDOM f11305 BANC OF AMERICA LEASING & CAPITAL LLC UNITED STATES 498 BANGLADESH BIMAN BANGLADESH 6323 BANLINE AVIATION UNITED KINGDOM 1015 BASEOPS UNITED STATES 6989 BASS ENTERPRISES UNITED STATES 36153 BAYHAM LIMITED SAUDI ARABIA 12669 BA CITYFLYER LTD UNITED KINGDOM 21482 BECHTEL UNITED STATES 6890 BECTON DICKINSON UNITED STATES 27039 BEEHAWK AVIATION UNITED STATES 32447 BEGAL AIR UNITED KINGDOM 34866 BELL GEOSPACE UNITED KINGDOM 9170 BEL AIR UNITED KINGDOM 33770 BENSLOW BERMUDA LTD. SWITZERLAND 36587 BENTLEY FORBES UNITED STATES 550 BERGEN AIR TRANSPORT NORWAY 8974 BERWIND AVIATION UNITED STATES 31598 BETA LEASING IRELAND 36482 BGST LLC UNITED STATES 36410 BHARAT HOTELS LTD INDIA 31303 BIG DOG AVTN UNITED STATES f11350 BISSELL LEASING CO LLC UNITED STATES f10656 BJS JET SOLUTION (FLEXJET) Unknown f11785 BKF AVIATION LIMITED UNITED STATES 31242 BLACK DIAMOND AVTN UNITED STATES 3166 BLACK & DECKER UNITED STATES 36940 BLUE SKY LEASING LTD CAYMAN ISLANDS (UK) f200002 BMIBaby Limited UNITED KINGDOM f11795 BOMBARDIER AEROSPACE CORP UNITED STATES 5169 BOMBARDIER CANADAIR CANADA 342 BOMBARDIER INC CANADA 30590 BOND OFFSHORE HELICOPTERS LTD UNITED KINGDOM 29396 BOOTH CREEK MGMT UNITED STATES 35778 BOREH INTERNATIONAL UNITED ARAB EMIRATES 31732 BOULTBEE AVTN 2 UNITED KINGDOM 32750 BOULTBEE AVTN 3 UNITED KINGDOM 32952 BPG PROPERTIES UNITED STATES 32635 BRAMPTONIA LTD UNITED KINGDOM 32340 BRAVO AVIATION UNITED KINGDOM 22234 BRECO INTL UNITED KINGDOM 34320 BRIARWOOD PROD. LTD UNITED KINGDOM 30940 BRIDGE AVIATION UNITED KINGDOM 29373 BRIDGTOWN PLANT UNITED KINGDOM 36768 BRILLIANT MEDIA UNITED KINGDOM 33190 BRISTOL AIR LTD. SAUDI ARABIA 590 BRITISH AIRWAYS PLC UNITED KINGDOM 634 BRITISH MIDLAND AIRWAYS LTD UNITED KINGDOM 29157 BROKERAGE & MANAGMT UNITED STATES 22676 BROOME WELLINGTON UNITED KINGDOM 29940 BROOM P AVTN SVCS UNITED STATES 9701 BRUNSWICK UNITED STATES 31448 BUCKHEAD UNITED STATES f11800 BUSINESS AIRCRAFT LEASING INC UNITED STATES 36409 BUSINESS JET CONSULT UNITED STATES 36607 BUSINESS UNIVERSE VIRGIN ISLANDS (UK) f10174 BVG VIAJES SA DE CV MEXICO 33472 BYECROSS IOM LTD UNITED KINGDOM 29107 BZL BERMUDA (UK) 36342 BZ AIR LTD UNITED KINGDOM 31878 B&D AVIATION UNITED STATES 36004 B2 MANAGMENT LTD. BAHRAIN f10103 Canadian Utilities Limited CANADA f10770 Charles Schwab UNITED STATES f10119 Chris James BAHAMAS f10121 Cleveland Browns Transportation LLC UNITED STATES f10995 Clinton J Fereday UNITED STATES 11816 Coca Cola Refreshments UNITED STATES f11184 Columbus Networks USA Inc. UNITED STATES f10778 Computer Sciences Corporation UNITED STATES f10124 Conanicut Aviation UNITED STATES f10895 Cooper Industries UNITED STATES 35440 Crescent Heights, Inc. UNITED STATES 33215 CALIFORNIA JET SHARE UNITED STATES 12499 CALSPAN UNITED STATES 32717 CAMERON HENKIND UNITED STATES 4018 CAMPBELL SOUP UNITED STATES 29956 CAN PACIFIC RAILWAY CANADA 22953 CAPE CLEAR CAPITAL UNITED STATES 36478 CAPITAL A/LINES (ZB) CHINA 22724 CARDINAL HEALTH AVTN UNITED STATES 4029 CARGILL UNITED STATES 32273 CASBAH SWITZERLAND 34066 CASTLE 2003-2 IRELAND LTD IRELAND 6625 CATERPILLAR UNITED STATES 5800 CATHAY PACIFIC CHINA 24738 CATHTON HOLDINGS LTD CANADA 34930 CATREUS LIMITED UNITED KINGDOM 34153 CAYLEY AVIATION BERMUDA (UK) 31570 CBAIR UNITED STATES 29199 CBAS (PVT) LTD INDIA 33257 CBMM BRAZIL f10110 CBS Mass Media Corporation UNITED STATES f11409 CBX AVIATION LLC UNITED STATES 28483 CB APPLICATIONS UNITED STATES f10927 CEF 2002 Aircraft LLC d/b/a Ceridian Corporation UNITED STATES 31445 CELESTIAL AIRWAYS UNITED KINGDOM 34118 CELEUS INVESTMENTS BRAZIL 36333 CELLO AVIATION LTD UNITED KINGDOM f10114 CFG Service Corp, Inc. UNITED STATES 23394 CHAMARAC UNITED STATES 28796 CHARTWELL AVIATION UNITED STATES 1808 CHC SCOTIA LTD UNITED KINGDOM 3769 CHEVRONTEXACO UNITED STATES 35823 CHILDRESS KLEIN MGMT UNITED STATES 31541 CHRISTIE AVTN AUSTRALIA 7526 CIGNA UNITED STATES 33272 CIRRUS AIR CLUB UNITED STATES 27210 CITIGROUP UNITED STATES 31361 CIT AEROSPACE INT. IRELAND 31867 CLEARWATER AVIATION UNITED KINGDOM 28482 CLEARWATER FINE FOOD CANADA 33553 CLOUDSCAPE INC UNITED STATES 31057 CLOUD AIR SERVICE BERMUDA (UK) 32365 CNL GROUP SERVICES UNITED STATES f11105 COCA COLA ENTERPRISE UNITED STATES 34041 COLDSTREAM SARL LUXEMBOURG 9049 COLLEEN UNITED STATES 27981 COLT INTL CANADA 28719 COLT INTL HOUSTON UNITED STATES 30312 COMLUX AVTN SWITZERLAND 2577 COMPUTAPLANE UNITED KINGDOM f11810 COMSTOCK ASSET MANAGEMENT LC UNITED STATES 36189 CONCIERGE AVIATION UNITED KINGDOM 4742 CONDOR AVTN UNITED KINGDOM 2138 CONOCOPHILLIPS AVTN UNITED STATES 31320 CONSOLIDATED CHARTER UNITED STATES 32850 CONSOLIDATED PRESS 2 AUSTRALIA 35826 CONSTELLATION LEASING LLC UNITED STATES 8187 CONTINENTAL AIRLINES UNITED STATES 33096 COPART INC UNITED STATES 33877 CORACLE AVIATION SWITZERLAND 23765 CORPORATE FLIGHT MGT UNITED STATES 34548 CORPORATE JET REALI. UNITED KINGDOM 31929 COR AVIATION UNITED STATES 36493 COSMOS AIR LLC UNITED STATES 30051 COSTA AZZOURA SAUDI ARABIA 26988 COSTCO WHOLESALE UNITED STATES 25039 COUGAR HELICOPTERS CANADA 29350 COUNTRYWIDE HOME UNITED STATES 9248 CRANE COMPANY UNITED STATES 5071 CROIX ROUGE SWITZERLAND 31211 CSC TRANSPORTATION UNITED STATES 33204 CTC AVTN JET SVCS UNITED KINGDOM 33082 CUMULUS INV. HOL.LTD UNITED KINGDOM 33885 CYBER SPACE NIGERIA 11175 CZAR AVIATION LTD UNITED KINGDOM 36790 C2C AIR CHARTERS UNITED STATES 30955 Dal Briar Corporation UNITED STATES f10140 Devon Realty Advisors, LLC UNITED STATES f10171 Dominion Resources Services Inc. UNITED STATES f10700 Dwight Management, LLC UNITED STATES 30922 DAIDALOS AVIATION UKRAINE 36557 DANGOTE INDUSTRIES NIGERIA 29548 DARTASSAN IRELAND 30278 DARWIN AIRLINE SWITZERLAND 36006 DAR JANA GROUP SAUDI ARABIA 27123 DATEL DIRECT LTD UNITED KINGDOM 34560 DEAN FOODS (UK) UNITED KINGDOM f11325 DELAWARE CHALLENGER OPERATIONS LLC UNITED STATES 35844 DELEAUD GILBERT UNITED STATES 2808 DENNIS VANGUARD INTL UNITED KINGDOM 32849 DESERT AIR CHTR INC UNITED STATES 35715 DHL Air Ltd. UNITED KINGDOM 32847 DIAGO CONTINENTAL UNITED ARAB EMIRATES 35507 DIAMOND AIR CHARTER UNITED KINGDOM 36177 DIRECTV GROUP UNITED STATES 34630 DIRECT AVIATION MNGT UNITED KINGDOM 31504 DIRECT TV GROUP UNITED STATES 35923 DISNEY AVIATION UNITED STATES 8334 DITCO SA BERMUDA (UK) 36176 DOLAN FAMILY OFFICE UNITED STATES 34559 DOMINION AIR LTD NIGERIA 944 DONINGTON AVIATION UNITED KINGDOM 30049 DOVE AIR UNITED STATES 34956 DSC INFRASTRUCTURE UNITED ARAB EMIRATES 31583 DTC LLC UNITED STATES 6064 DUBAI AIR WING UNITED ARAB EMIRATES 11968 DUKE OF WESTMINSTER UNITED KINGDOM 9784 DUNAVANT ENTERPRISES UNITED STATES 28590 DUNVIEW SWITZERLAND f10178 Enterprise Rent-A-Car, Enterprise Holdings UNITED STATES f11204 Essar Shipping Ports & Logistics Ltd (ESPL) INDIA 22252 EAGLE AIRCRAFT UNITED STATES 35754 EASSDA UNITED KINGDOM 31330 EASSDA IRELAND LTD IRELAND 35500 EASTAR JET REPUBLIC OF KOREA 32095 EASTWAY AVIATION LLC UNITED STATES 23226 EASYJET AIRLINE COMPANY LTD UNITED KINGDOM 32462 EASY AVIATION UNITED KINGDOM 10068 EDREES MUSTAFA SAUDI ARABIA 13008 EDS USA UNITED STATES 29883 EFB AVIATION UNITED STATES 996 EGYPTAIR EGYPT 29824 EIE EAGLE UNITED KINGDOM 27085 ELAS PROFESSIONAL NETHERLANDS 29935 ELMET AVTN UNITED STATES 29879 EL-SEIF ENGINEERING SAUDI ARABIA 4025 EMBRAER BRAZIL 36502 EMBRAER AAF AIRCRAFT SOUTH AFRICA 9807 EMIRATES INTL UNITED ARAB EMIRATES 34060 EMPECOM CORPORATION CYPRUS 33488 ENBRIDGE CANADA 30014 ENERGEM AVIATION SOUTH AFRICA 23576 ENNA - ALGERIE ALGERIA 27894 ENTREPRENEURIAL ASST UNITED STATES 35529 EON AVIATION PVT LTD SINGAPORE 31041 EPC HOLDINGS 644 UNITED STATES 29929 ETIHAD AIRWAYS UNITED ARAB EMIRATES 36196 EU-FLIGHT-SERVICE GERMANY 14846 EVA AIR TAIWAN 29654 EWA WEST UNITED STATES 32264 EXECUJET ASIA AUSTRALIA 28272 EXECUJET CHARTER SWITZERLAND 29471 EXECUJET EUROPE SWITZERLAND 36643 EXECUJET NEW ZEALAND NEW ZEALAND 34017 EXECUTIVE AVTN LTD UNITED KINGDOM 32109 EXECUTIVE CHARTR USA UNITED STATES 26147 EXECUTIVE JETS LTD SAUDI ARABIA 27816 EXECUTIVE JET BBJ UNITED STATES 30494 EXECUTIVE JET GROUP UNITED KINGDOM 23881 EXECUTIVE JET MNGMT UNITED STATES 31993 EXECUTIVE JET SVCS NIGERIA 32605 EXEC JET MANAGEMENT UNITED KINGDOM 1076 EXXONMOBIL AV SVCS UNITED STATES 27686 E*TRADE GROUP UNITED STATES 35797 Felham Enterprises Inc UNITED STATES f10932 Felham Enterprises Ltd. NEW ZEALAND 23081 Fertitta Enterprises UNITED STATES f11142 Fine Line, L.P. UNITED STATES f10761 Firefly Entertainment Inc. UNITED STATES f10192 First Data Corporation UNITED STATES f10193 Five Star Aviation, LLC UNITED STATES f10210 Foreign Manufactures Finance Corp UNITED STATES f10877 Fortune Brands, Inc. UNITED STATES f10836 Fox Paine and Company, LLC UNITED STATES 21858 Frost Administrative Services, Inc. UNITED STATES f10215 Fry's Electronics, Inc. UNITED STATES 22523 FAA UNITED STATES 33646 FAIRMONT AVIATION UNITED STATES 7382 FALCONAIR LTD SOUTH AFRICA 35375 FALCON 50 LLC UNITED STATES 33587 FANAR AVIATION LTD BERMUDA (UK) 36124 FAYAIR LTD UNITED STATES 8430 FAYAIR (JERSEY) UNITED KINGDOM 34494 FCI AVIATION LLC UNITED KINGDOM 12811 FEGOTILA LTD BERMUDA (UK) 31156 FERNCROFT UNITED KINGDOM 36267 FIRST ACFT LEASING UNITED KINGDOM 36876 FIRST FUTURE AIR SVC INDIA 28957 FJL LEASING UNITED STATES 9695 FJR PRIVATE FLIGHT UNITED ARAB EMIRATES 18781 FJ900 UNITED STATES f10974 FLIGHTS Inc. BERMUDA (UK) 34554 FLIGHTWORKS UNITED KINGDOM 19907 FLIGHT CONSULTANCY UNITED KINGDOM 5453 FLYBE LTD UNITED KINGDOM 35214 FLYDUBAI UNITED ARAB EMIRATES 32166 FLYFORT NORWAY 10992 FLYING LION UNITED STATES 35925 FLYING M LLC UNITED STATES 10276 FLYNN FINANCIAL UNITED STATES f10202 FL Aviation Corporation UNITED STATES 34064 FL510 SWITZERLAND 11369 FORD EUROPE LTD UNITED KINGDOM 21529 FOREST AVIATION LTD UNITED KINGDOM 7521 FORMULA ONE MNGMT UNITED KINGDOM 34647 FOSTER AVIATION UNITED KINGDOM 32201 FOUNTAIN AIR UNITED KINGDOM 6573 FOUR STAR UNITED STATES 22109 FRANKLIN TEMPLETON UNITED STATES 22293 FRONTLINER INC UNITED STATES 32164 FUTURA TRAVELS INDIA f10914 Galt Aviation, LLC UNITED STATES f10217 Gannett Co., Inc. UNITED STATES 33031 Gemini Ltd UNITED STATES f10219 General Avileasing, Inc. UNITED STATES f10227 Global Pacific Aviation, Inc. UNITED STATES f10234 Guidara Nordeste Participacoes Ltda BRAZIL f10984 Guitar Center, Inc. UNITED STATES 24116 GALLAGHER ENTERPRISE UNITED STATES 34737 GALLERIA AVIATION UNITED STATES 7618 GAMA AVIATION LTD UNITED KINGDOM 7573 GANTT AVIATION UNITED STATES 34865 GARUDA AVIATION AUSTRALIA 1277 GENERAL DYNAMICS UNITED STATES f11377 GENERAL ELECTRIC CAPITAL CORP UNITED STATES 32209 GENERAL TECHNICS UNITED KINGDOM 35922 GEN AVTN FLYING SVCS UNITED STATES f11430 GEODUCK AVIATION II LLC UNITED STATES 36098 GEXAIR LTD. UNITED KINGDOM 32292 GE COMMERCIAL AV SVC IRELAND 1278 GE CORPORATE AIR TRP UNITED STATES 25841 GF AIR UNITED STATES 36716 GHAITH AVIATION SAUDI ARABIA 31328 GHANA INTL AIRLINES GHANA 33100 GHK COMPANY LLC UNITED STATES 35880 GIANCARLO TRIMARCHI VENEZUELA 29477 GIFFORD D UNITED STATES 36916 GIGER, R SWITZERLAND 30058 GIV AIRWAYS LLC UNITED KINGDOM f11424 GKMG PARTNERS LLC UNITED STATES f11354 GLEN WEST 300 INC TRUSTEE UNITED STATES 36040 GLOBAL BUSINESS ASS. MALAYSIA 36785 GLOBAL ELITE JETS SAUDI ARABIA 33907 GLOBAL ESTATE & AVTN UNITED STATES 35699 GLOBAL FLEET OIL GAS UNITED KINGDOM 33121 GLOBAL TRIP SUPPORT UNITED STATES 30025 GLOBESPAN AIRWAYS LTD T/A FLYGLOBESPAN UNITED KINGDOM 29430 GODWIN PUMPS UNITED STATES 35355 GOLDEN FALCON 348 UNITED ARAB EMIRATES 32293 GOODRICH CORP UNITED STATES 36312 GOTTBETTER & PARTNER UNITED STATES 22982 GOVERNMENT OF NIGER NIGER 32437 GO XLS LTD UNITED KINGDOM 28048 GRAHAM CAPITAL UNITED STATES 33773 GRAHAM CAPITAL MGMT UNITED STATES 3259 GRAINGER UNITED STATES 30778 GRANARD LTD UNITED KINGDOM 36620 GRAND A AIRCRAFT LLC UNITED STATES 6179 GREENAAP CONSULTANTS UNITED STATES 35286 GREENTECH UNITED STATES 31982 GREEN FLAG AVIATION SUDAN 30895 GSCP (NJ) INC UNITED STATES 32596 GSC PARTNERS UNITED STATES 23240 GTC MANAGEMT BURBANK UNITED STATES 27731 GUARD SYSTEMS ASA NORWAY 30632 GUILD INVESTMENTS UNITED STATES 1356 GULFSTREAM SAVANNAH UNITED STATES 1365 GULF AIR BAHRAIN 32656 GULF GLOBAL SVCS LTD UNITED KINGDOM 36387 GULF WINGS UNITED ARAB EMIRATES 34936 GX Aviation UNITED STATES 34836 G200 LTD BERMUDA (UK) 33864 G5 AVIATION SOUTH AFRICA 25615 G5 EXECUTIVE SWITZERLAND 34978 G550 LIMITED VIRGIN ISLANDS (UK) f10240 Hess Corporation UNITED STATES f10247 Hewlett-Packard Company UNITED STATES 35165 Hicks Holdings LLC UNITED STATES f11137 Hubbard Broadcasting UNITED STATES f10254 Hunt Consolidated Inc. UNITED STATES 32412 HAMILTON AVIATION UNITED STATES 12127 HAMILTON COMPANIES UNITED STATES 5601 HAMLIN AVIATION UNITED KINGDOM 29387 HARBERT AVTN UNITED STATES 34325 HARDWICKE PROPERTIES UNITED STATES 30369 HARRAH'S OPERATING C UNITED STATES 35935 HARRINFORD LTD UNITED STATES 9954 HARRIS UNITED STATES 21857 HARSCO UNITED STATES 5152 HARTH TRADING EST SAUDI ARABIA 33302 HAVERFORD SUISSE SWITZERLAND 529 HAWKER BEECHCRAFT UNITED STATES 32771 HAWKER BEECH. LTD UNITED KINGDOM 33023 HAWKER WEST CANADA 32824 HBC AVIATION UNITED KINGDOM 31777 HB-JEM SWITZERLAND 28603 HCC SERVICE CO UNITED STATES 8352 HEINZ COMPANY UNITED STATES 30256 HELLO SWITZERLAND 31253 HERITAGE JETS (FL) UNITED STATES 1423 HERSHEY COMPANY UNITED STATES 26380 HERTZ CORP UNITED STATES 36953 HIGHLAND AWYS LTD UNITED KINGDOM 24583 HILL AIR COMPANY I LLC UNITED STATES 23203 HOLLY CORP UNITED STATES 32171 HOLROB ACFT COMPANY UNITED STATES 24776 HOME DEPOT UNITED STATES 8849 HONEYWELL MORRISTOWN UNITED STATES 35466 HORIZON AIR LLP UNITED KINGDOM 24604 HUNDRED PERCENT AVTN UNITED KINGDOM f10896 H. H. Aviation LLC UNITED STATES 28726 International Jet Management UNITED STATES 36005 Irving Oil Transport Inc. CANADA 17402 IBM UNITED STATES f11457 ICA GLOBAL SERVICES LLC UNITED STATES 1479 ICELANDAIR ICELAND 12046 ICELAND COAST GUARD ICELAND 9962 ICELAND FROZEN FOODS UNITED KINGDOM 35622 ICON TWO LTD UNITED KINGDOM 30441 IDAHO ASSOCIATES UNITED STATES f11412 IGT UNITED STATES 36144 ILC AVIATION GMBH AUSTRIA f11456 IMAGINARY IMAGES INC UNITED STATES f10257 IMS Health UNITED STATES 32114 INDO PACIFIC AVTN INDIA 32394 INFINITY AVIATION UNITED ARAB EMIRATES 35931 INFLITE AVTN (IOM) UNITED KINGDOM 15438 INFLITE ENGINEERING UNITED KINGDOM 34771 INTERCONT. AIRWAYS GAMBIA 31503 INTERNATIONAL JETCLUB LTD UNITED KINGDOM 34321 INTL AVTN LEASING UNITED KINGDOM 34440 INTL FLIGHT RES UNITED STATES 33831 INTL TRIP PLANNING UNITED STATES 31858 INVEMED AVTN SRVCS UNITED STATES 26959 ISCAR ISRAEL ISRAEL 28061 ISLAND AVTN USA UNITED STATES 31918 ISM AVIATION UNITED KINGDOM 23317 ITT INDUSTRIES UNITED STATES f11372 IVANHOE AVIATION HOLDINGS LLC UNITED STATES 27301 IVANHOE AVIATION 2 SINGAPORE f10265 Jackson National Life UNITED STATES f10555 Janah Management Company Ltd. UNITED KINGDOM f10276 Jepson Associates Inc. UNITED STATES f10903 Jesse Duplantis Ministries UNITED STATES f10285 Justravl Aircraft Management, Inc. UNITED STATES 32671 JANNAIRE LLP UNITED KINGDOM 1559 JAPAN AIRLINES JAPAN 35830 JAPC INC UNITED STATES 36420 JASMIN AVIATION UNITED KINGDOM 27693 JATO AVTN UNITED KINGDOM f11801 JCG AVIATION LLC UNITED STATES 36350 JCPenney Co. Inc. UNITED STATES 493 JC BAMFORD EXCAVATORS LTD UNITED KINGDOM 25830 JEDINAK R AND R CANADA f10275 JELD-WEN, Inc. UNITED STATES 21889 JEPPESEN DATAPLAN 2 UNITED STATES 36498 JETFLITE INTL LLC UNITED STATES 36494 JETSELECT, LLC UNITED STATES 30733 JETSTEFF AVIATION UNITED KINGDOM 36274 JETSTREAM WORLDWIDE CHINA 24997 JET AIRWAYS INDIA INDIA 31908 JET AIR GROUP JSC RUSSIAN FEDERATION 28548 JET AVIATION H KONG CHINA 36501 JET AVTN FLT SVCS UNITED STATES 31952 JET ICU AIR AMBULNCE UNITED STATES 21727 JET LINK ISRAEL 29290 JET MIDWEST UNITED STATES 33417 JET STREAM AVIATION SAUDI ARABIA 7532 JET2.COM LTD UNITED KINGDOM f11392 JHD AIRCRAFT SALES CO LLC UNITED STATES f10970 JHS Management, LLC. UNITED STATES 23153 JINDAL STEEL INDIA 32363 JLJ EQUIPMENT LEASIN UNITED STATES 36480 JOHANNESBURG LIMITED IRELAND 7628 JOHNSON FRANKLIN UNITED STATES 6281 JOHNSON SC AND SON UNITED STATES 32069 JOHN MASON ACFT SVCS UNITED KINGDOM 31939 JOKLAFLUG ICELAND 26509 JOLUK AVTN UNITED STATES 24536 JP MORGAN CHASE CY UNITED STATES 27049 J MAX AIR SERVICES UNITED KINGDOM f10286 Kansas City Life Insurance Company UNITED STATES 35938 Knightsdene Limited UNITED KINGDOM 4335 Kraft Foods Global Inc. UNITED STATES f11096 KACALP UNITED STATES 26537 KANGRA AVIATION (FA) SOUTH AFRICA 36270 KAUPTHING SINGER UNITED KINGDOM 34670 KEEPFLYING LLP UNITED KINGDOM 3735 KENYA AIRWAYS KENYA 24347 KERZNER INTL. UNITED STATES 1660 KIBRIS TURK HAVA YOL TURKEY 32845 KILMER MANAGEMENT CANADA 21519 KINGS AVIATION UNITED KINGDOM 33034 KING AIRLINES (2) NIGERIA 35730 KIRLAND 41025 LLC UNITED STATES 32210 KLEIN TOOLS UNITED STATES 30456 KMI MANAGEMENT UNITED STATES 26927 KNICKERBOCKER UNITED STATES 20894 KOHLER UNITED STATES f11415 KOURY AVIATION INC UNITED STATES 33039 KUBASE AVIATION INDIA 34192 KUDOS AVIATION LTD UNITED KINGDOM 1673 KUWAIT AIRWAYS KUWAIT f10996 Laurence Di Francesco UNITED STATES f10496 Leucadia Aviation, Inc. UNITED STATES f10298 Levi, Ray & Shoup, Inc. UNITED STATES f10299 Limerick Aviation, LLC UNITED STATES 35327 Limonia Ltd. UNITED KINGDOM f11216 Logistics Business Services LLC UNITED STATES 33756 LABRAID LIMITED CROATIA 36286 LAC AVIATION SOUTH AFRICA f11022 LAKE CAPITAL LLC UNITED STATES 31324 LAS VEGAS SANDS UNITED STATES 1703 LEARJET UNITED STATES 30542 LEDAIR CANADA CANADA 36957 LEVEL 3 COMMS UNITED STATES 25554 LEVEL 3 COMMUNICATN UNITED STATES f10880 LFG Aviation AUSTRALIA 34322 LG ELECTRONICS INC. REPUBLIC OF KOREA 26996 LIBERTY AVTN COMPANY UNITED KINGDOM 33298 LIBERTY MEDIA LLC UNITED STATES 12275 LIBERTY MUTUAL UNITED STATES 1727 LIBYAN ARAB AIRLINES LIBYA 31756 LIGHTAIR UNITED STATES 36328 LINKSAIR LTD UNITED KINGDOM 32145 LINK AVIATION UNITED KINGDOM 1823 LOCKHEED MARTIN CORP UNITED STATES 1755 LOGANAIR LTD UNITED KINGDOM 34736 LOID GLOBAL LTD RUSSIAN FEDERATION 32192 LONDON CORPORATE JET UNITED KINGDOM 23603 LONDON EXECUTIVE AVIATION LTD UNITED KINGDOM 33068 LONG CHARTER AIR UNITED STATES 34955 LOWA CORPORATION UNITED ARAB EMIRATES 35829 LOWES COMPANIES INC UNITED STATES 27766 LOWE'S COMPANIES UNITED STATES 35806 LUNAR JETS LTD UNITED KINGDOM f10610 L.A.W. Aviation, LLC UNITED STATES f10859 Maine Aviation Aircraft Charter, LLC UNITED STATES f10980 Maltese Falcon, LLC UNITED STATES f10312 McCormick and Company Inc. UNITED STATES f10314 Metromedia Company UNITED STATES f10315 Mexico Transportes Aereos S.A de C.V. MEXICO f10817 Michel Moreno UNITED STATES f10832 Mountain Aviation Leasing, LLC UNITED STATES 33931 MACSTEEL JET SVCS BERMUDA (UK) 26857 MAINE AVIATION SALES UNITED STATES 32533 MAITON AIR LLP UNITED KINGDOM 32569 MAJESTIC EXECUTIVE UNITED ARAB EMIRATES 35087 MALAMATINAS GREECE 1801 MALAYSIAN AIRLINES MALAYSIA 3901 MARATHON OIL UNITED STATES 28276 MARBYIA EXEC. FLIGHT SAUDI ARABIA 34154 MARCO POLO AVTN LTD. CAYMAN ISLANDS (UK) 35077 MARKS & SPENCER PLC UNITED KINGDOM 34616 MARQUEZ BROTHERS AV UNITED STATES 35178 MARRIOTT INTL UNITED STATES 22811 MASCO UNITED STATES 33151 MASS HOLDING NV NETHERLANDS 30499 MATHYS HUGO SWITZERLAND 9088 MATTHEWS AVIATION UNITED KINGDOM 31670 MATTHEWS JOHN UNITED KINGDOM 32516 MAZAMA FINANCE UNITED STATES f10308 MBG, LLC UNITED STATES 28682 MBI AVIATION UNITED STATES 31708 MCAIR SERVICES UNITED KINGDOM 34826 MCAP EUROPE LTD IRELAND 4260 MCCAIN FOODS CANADA 26848 MCDONALD'S CORP UNITED STATES f11393 MDL CONSULTING ASSOCIATES LLC UNITED STATES 28439 MEDIA CONSULTING UNITED STATES 12177 MELLON BANK UNITED STATES 27893 MERCK & CO UNITED STATES 35776 MERIDIAN (GHANA) GHANA 31538 MERLIN AVIATION SWITZERLAND 36335 METROJET LIMITED US HONG KONG SAR 36336 METROJET (MPAMCL) HONG KONG SAR 31076 METRO JET USA UNITED STATES 11068 MGM MIRAGE UNITED STATES 34343 MIDAIR LS SWITZERLAND 26475 MIDAMERICAN ENERGY UNITED STATES 30837 MIDROC AVIATION SAUDI ARABIA 9082 MIDWEST AVIATION NE UNITED STATES 27573 MID ROC LEASING SAUDI ARABIA 36881 MID SOUTH AVIATION UNITED STATES 36609 MIG AVIATION (UK)LTD UNITED KINGDOM 30093 MIG RUSSIAN AIRCRAFT RUSSIAN FEDERATION 25846 MILBURN WORLD TRAVEL UNITED KINGDOM 12626 MILLION AIR CHARTER UNITED STATES 2294 MIL UK RAF UNITED KINGDOM 21245 MK AIRLINES LTD UNITED KINGDOM 33855 MOBYHOLD LIMITED UNITED KINGDOM f11427 MOELIS & COMPANY MANAGER LLC UNITED STATES 1922 MONARCH AIRLINES LTD UNITED KINGDOM 3508 MONSANTO UNITED STATES 31348 MORGAN STANLEY MGMT UNITED STATES 32228 MORGAN'S MACHINE UNITED STATES 2996 MOTOROLA AUSTIN TX UNITED STATES 4341 MOTOROLA ILLINOIS UNITED STATES 32202 MOUNTAIN AVTN LTD UNITED KINGDOM f10319 MP Air, Inc. UNITED STATES 32777 MP AVIATION LLP UNITED KINGDOM 8099 MSF AVIATION CAYMAN ISLANDS (UK) 23928 MULTIFLIGHT LTD UNITED KINGDOM 36762 MURRAY AIR UNITED KINGDOM 34926 MURRAY AIR LTD MALTA 31584 MVOC UNITED STATES 32579 MYSKY LLP UNITED KINGDOM 315 M G TRANSPORT UNITED STATES f10305 M.J. Air, LLC UNITED STATES f10327 National Gypsum Company UNITED STATES f10338 Nordstrom, Inc. UNITED STATES 28895 NAC AVIATION UNITED KINGDOM 23230 NASA UNITED STATES f10324 NASCAR, Inc. UNITED STATES 36849 NATIONAL AIR CARGO UNITED STATES 35849 NATIONAL AVTN COMP. INDIA 6764 NATIONAL JETS UNITED STATES 36582 NATIONAL LIN. M-SBAH VIRGIN ISLANDS (UK) 9900 NATIONWIDE MUTUAL UNITED STATES 7853 NATURAL ENVIRONMENT UNITED KINGDOM 8721 NAUTHIZ PTY LTD AUSTRALIA 20472 NCC SERVICES UNITED STATES 8419 NETJETS INTL - USA UNITED STATES 32049 NEWJETCO EUROPE UNITED KINGDOM 27890 NEWSFLIGHT NY UNITED STATES 36325 NEWS AMERICA INC UNITED STATES 36522 NEW ORION AIR GROUP UNITED STATES 31086 NIGERIAN EAGLE AIRLINES NIGERIA 33712 NOBLE FOODS LTD UNITED KINGDOM 33203 NOCLAF LIMITED UNITED KINGDOM 36355 NOLA AVIATION VIRGIN ISLANDS (UK) f11329 NORLEASE INC UNITED STATES 33099 NORTH AMER JET LLC UNITED STATES 22212 NORWEGIAN AIRSHUTTLE NORWAY 31004 NOVA CORPORATE SVCS UNITED KINGDOM 31489 NS AVIATION BERMUDA (UK) f11326 N14FX TRUST C/O WILMINGTON TRUST CO UNITED STATES 31771 N526EE UNITED STATES 31910 N700GB UNITED STATES 31781 N846QM UNITED STATES 31780 N941AM UNITED STATES f10342 Olayan Financing Company SAUDI ARABIA f10509 Operadora de Vuelos Ejecutivas, S.A. de C.V. MEXICO f10348 Orient Wonder Internationl Ltd. BERMUDA (UK) f11189 Orkin Inc. UNITED STATES f10917 OAKLR Aviation Services LLC UNITED STATES 21845 OAKMONT UNITED STATES 31679 OASIS SERVICES UNITED STATES 33974 OCEAN SKY ACFT MNGT UNITED KINGDOM 33108 OCEAN SKY AVIATION UNITED KINGDOM 33502 OCEAN SKY (TURKEY) TURKEY 31793 OCEAN SKY (UK) LTD UNITED KINGDOM 28254 OICE SAUDI ARABIA 22820 OMAN AIR OMAN 22436 OMAN ROYAL FLIGHT OMAN 17692 ONUR AIR TURKEY 22888 ON TIME AVTN UNITED STATES f11444 OPA LLC UNITED STATES 25897 OPEN ROAD AIRWAYS UNITED STATES 33227 OPUS NOMINEES LTD UNITED KINGDOM 30217 ORION AIR PTE SINGAPORE f10603 OTO Development, LLC UNITED STATES 35176 Pacific Jet Aviation, LLC UNITED STATES f10820 Palm Beach Aviation, Inc. UNITED STATES f10351 Paramount Pictures Corporation UNITED STATES f11009 Park Rise Investments Ltd. VIRGIN ISLANDS (UK) f10356 Peabody Energy UNITED STATES f10609 Pegasus South, LLC UNITED STATES f10976 Peregrine Point, LLC. UNITED STATES f10595 Pfizer Inc. UNITED STATES f10918 Pilgrim Air UNITED STATES f11181 Pilot Corporation UNITED STATES f10979 Pinjet Aviation, LLC UNITED STATES f10369 Professional Jet Management, Inc. UNITED STATES f10370 Pyle Group LLC UNITED STATES 36857 PACIFIC STREAM UNITED KINGDOM 2088 PAKISTAN INTERNATIONAL AIRLINES PAKISTAN 28158 PALACE INTL UNITED KINGDOM 30002 PALM TREE AVIATION BERMUDA (UK) 35530 PAMIR AIRWAYS AFGHANISTAN f10642 PAM Management Serv. LLC UNITED STATES 948 PAN MARITIME LTD UNITED KINGDOM 30968 PAN-GULF AVTN UNITED KINGDOM 33154 PARAGON GLOBAL FLT S UNITED KINGDOM 32132 PARKRIDGE AVIATION UNITED KINGDOM 36085 PARK HOUSE AVTN LTD BERMUDA (UK) 36875 PATRONUS AVIATION VIRGIN ISLANDS (UK) 31009 PATTISON AIRWAYS CANADA 34044 PD AIR OPERATION LTD GERMANY 34075 PEAKVIEW LLC UNITED STATES 30697 PEARSONS ASSETS GRP SINGAPORE 33882 PEGASUS ELITE AVTN UNITED STATES 22294 PENSKE JET UNITED STATES 36038 PEROLUX SARL LUXEMBOURG 36792 PETERSON AIR UNITED STATES 22283 PHELPS DODGE CORP UNITED STATES 32057 PINNACLE OPERATIONS UNITED STATES 31931 PLAINS EXPLORATION UNITED STATES 21824 PLANES AND PARTS CANADA 26674 PNC BANK CORP UNITED STATES 33478 POBEDY CORPORATION UNITED KINGDOM 22309 POLET RUSSIAN FEDERATION 32061 POLYGON AIR UNITED STATES 30970 POOL AVIATION NW LTD UNITED KINGDOM 33115 POTASH CORP ( 2 ) CANADA f10729 PPD Development, LLC UNITED STATES 30220 PPL AVIATION LLC UNITED STATES 36021 PREMIUM JET SWITZERLAND 22434 PRESIDENTIAL FLT UAE UNITED ARAB EMIRATES 31920 PRESTBURY TWO UNITED KINGDOM 33762 PRESTIGE JET RENTAL UNITED ARAB EMIRATES 35276 PRESTIGE JP LTD UNITED KINGDOM 36417 PRIME AVIATION HOLD. SINGAPORE 36789 PRIME LEGACY MGMT UNITED STATES 31222 PRIVATE AIRCRAFT INT ISRAEL 36797 PRIVATE JET GROUP LEBANON 35665 PRIVILEGE AIRWAYS INDIA 3751 PROCTER&GAMBLE UNITED STATES 33080 PROPINVEST ASSET MGM UNITED KINGDOM 35365 PRO FLITE UNITED STATES 33780 PTB (EMERALD) PTY UNITED KINGDOM 32329 PUNJ LLOYD INDIA 32487 P.M. AIR CANADA 2196 QANTAS AIRWAYS AUSTRALIA 21912 QATAR AIRWAYS QATAR 33331 QUADRA AVIATION LP UNITED KINGDOM 31585 QUALCOMM UNITED STATES 30948 QUINN AVIATION UNITED KINGDOM 35924 QWEST COMMUNICATIONS UNITED STATES f10376 Raytheon Company UNITED STATES f10378 Red White & Blue Pictures, Inc. UNITED STATES f10975 Regions Financial Corporation UNITED STATES 29692 RABBIT RUN UNITED STATES 36105 RAMPART AVIATION INC UNITED STATES 32174 RAVELLO ENTERPRISES UNITED STATES 26191 RAVENHEAT MANUFACTRG UNITED KINGDOM 30485 RC AVIATION LLP UNITED STATES 29739 RDV PROPERTIES (ARC) UNITED STATES 29515 RED LINE AIR LLC UNITED STATES 35918 REGIONAL 1 AIRLINES CANADA 31859 RELATIONAL INVESTORS UNITED STATES 9674 REMO INVESTMENTS UNITED KINGDOM 33614 RICHARD HAYWARD UNITED KINGDOM 35143 RICHMOND AMERICAN UNITED STATES 29947 RIVERSIDE AVIATION LLC UNITED STATES 35940 RIZON JET UK LTD UNITED KINGDOM 5547 RJR WINSTON SALEM UNITED STATES 30422 RL WINGS LLC UNITED STATES 31650 ROBINSON AVTN UNITED STATES 8271 ROCKWELL COLLINS UNITED STATES 36351 ROCKWELL COLLINS LLC UNITED STATES 26146 ROCK AIR LTD SAUDI ARABIA 21667 ROSS INVESTMENTS UNITED STATES 31832 ROWLEY M UNITED KINGDOM 28988 ROYAL BANK SCOTLAND UNITED KINGDOM 2296 ROYAL BRUNEI BRUNEI 29599 ROYAL JET UNITED ARAB EMIRATES 2297 ROYAL JORDANIAN AIRLINES JORDAN 30527 RP AVIATION UNITED STATES 34828 RUNWAY ASSET MNGT SOUTH AFRICA 36945 RUSSIAN COOPER C.H. VIRGIN ISLANDS (UK) 36882 R & G AVIATION LLC UNITED STATES f1467 Sails In Concert, Inc. UNITED STATES 20467 Samaritan's Purse UNITED STATES 3991 Sioux Company Ltd SWITZERLAND 30904 Skyflight UNITED STATES f11112 Sky Aviation LTD. GIBRALTAR (UK) f10405 Snapper Consulting Inc. BRAZIL 36081 Starbucks Corporation UNITED STATES f10410 Starwood Asset Management, LLC UNITED STATES f10899 Sterling Aviation LLC UNITED STATES 30329 SAGA AIRLINES TURKEY 25565 SAGE (UK) UNITED KINGDOM 29648 SAGITTA LLC UNITED STATES 34319 SAPOFINA AVTN LTD. VIRGIN ISLANDS (UK) 32608 SAVANNAH AVIATION UNITED STATES 12627 SCANDI AIRLEASING SWEDEN f10894 SCB Falcon, LLC UNITED STATES 3236 SCOTTISH & NEWCASTLE UNITED KINGDOM 22305 SEAFLIGHT AVTN BERMUDA (UK) 36492 SEAGRAVE AVIATION UNITED STATES 33214 SEENO CONSTRUCTION UNITED STATES f11025 SELA HOLDING COMPANY LTD SAUDI ARABIA 26695 SELECT PLANT HIRE UNITED KINGDOM 36444 SETON DAVID KENYA f11250 SGSF Capital Venture LLC UNITED STATES 36843 SG FINANS AS NORWAY 22418 SHAMROCK AVTN NJ UNITED STATES 22814 SHARJAH RULERS FLT UNITED ARAB EMIRATES 33126 SHAW COMMUNICATIONS CANADA 35777 SHAW WALLACE INDIA 32093 SHEARWATER AIR UNITED STATES 27163 SHERIDAN AVTN UNITED STATES 29727 SHUKRA UNITED KINGDOM f11453 SIAREX SOCIETY INC UNITED STATES 28022 SIEBEL SYSTEMS UK UNITED KINGDOM 36604 SIERRA AVIATION LP UNITED STATES 32002 SIERRA STELLAR UNITED STATES 33581 SIGNAL AVIATION LTD UNITED KINGDOM 2463 SINGAPORE AIRLINES SINGAPORE 7867 SIXT GERMANY 35145 SKA AIR & LOGISTICS UNITED ARAB EMIRATES 30241 SKYBLUE AVIATION UNITED KINGDOM 34695 SKYBUS INC UNITED STATES 35065 SKYBUS LLC UNITED STATES 32526 SKYEXPRESS JSC RUSSIAN FEDERATION 33042 SKYHOPPER UNITED KINGDOM 35728 SKYLANE LP UNITED KINGDOM 23638 SKYSERVICE BUSINESS CANADA 32337 SKYSTEAD UNITED ARAB EMIRATES 33788 SKYTRAVEL LLC UNITED STATES 31074 SKYWAY RUSSIA RUSSIAN FEDERATION 32553 SKYWORKS CAPITAL UNITED STATES 34918 SKY AERONAUTICAL IRELAND 29880 SKY AVIATION SAUDI ARABIA 34281 SKY AVIATION SERV. UNITED ARAB EMIRATES 31208 SKY BEYOND HOLDINGS SINGAPORE 36037 SK TELECOMM REPUBLIC OF KOREA 30794 SLEEPWELL AVTN UNITED KINGDOM 32954 SLW INTERNATIONAL UNITED STATES 24142 SMC AVIATION CYPRUS 6404 SONY AVIATION UNITED STATES 36182 SOPHAR PROPERTY VIRGIN ISLANDS (UK) 32599 SOUTHERN AIR SYSTEMS UNITED STATES 2316 SOUTH AFRICAN AIRWAYS SOUTH AFRICA 36653 SOUTH AFR. BREWERIES SOUTH AFRICA 30582 SPACE EXPLORATION UNITED STATES 32897 SPC AVIATION LTD UNITED KINGDOM 34137 SPECIAL OPS LTD. SAUDI ARABIA 25246 SPECSAVERS AVTN UNITED KINGDOM 31762 SPORTSMENS AVTN GRP UNITED STATES 32603 SPRING AIR UNITED KINGDOM 28904 SPX CORPORATION UNITED STATES 5216 SRILANKAN AIRLINES SRI LANKA 30500 STANDARD & POORS UNITED STATES 36639 STARS AWAY AVIATION SOUTH AFRICA 32446 STAR AVIATION SRVCS UNITED ARAB EMIRATES 35816 STAR PERU PERU 32554 STA (2006) LLP UNITED KINGDOM 32993 STC BERMUDA LTD. EGYPT 33469 STEPHEN R. LLOYD UNITED KINGDOM 30889 STIRLING AVTN UNITED KINGDOM 17378 STOCKHOLM AIRCRAFT NETHERLANDS 27889 STULLER SETTINGS UNITED STATES 28152 ST AVIATION UNITED STATES 24644 ST MERRYN AIR UNITED KINGDOM 24529 SUBPRICE UNITED KINGDOM 9182 SUCKLING AIRWAYS (CAMBRIDGE) LTD T/A SCOTAIRWAYS UNITED KINGDOM 20474 SUMMIT AVTN USA 2 UNITED STATES 8397 SUNCOAST AVIATION UNITED STATES 29813 SUNCOR ENERGY CANADA 33705 SUNDT AIR MNGT AS NORWAY f11402 SUNTRUST EQUIPMENT FINANCE & LEASING CORP UNITED STATES 32807 SUN TV NETWORK INDIA 8963 SUREWINGS UNITED KINGDOM 28720 SUZUKI DEL CARIBE PUERTO RICO (UNITED STATES) 34329 SVCS AEREOS DENIM MEXICO 5683 SWAGELOK UNITED STATES 28494 SWISS SWITZERLAND 31527 SYMPHONY MILLENIUM BERMUDA (UK) 2642 SYRIAN ARAB AIRLINES SYRIA 22649 S BOTSWANA BOTSWANA 22593 S BRUNEI SULTAN BRUNEI 27535 S PRESIDENT SUDAN SUDAN 29242 S TANZANIA REPUBLIC OF TANZANIA 12588 S UGANDA UGANDA f11003 Tendencia Asset Management CAYMAN ISLANDS (UK) f10439 Tesoro Aviation Company UNITED STATES 25363 The Boeing Company UNITED STATES f10831 The Richard E. Jacobs Group, LLC UNITED STATES f11002 Titan International Inc. UNITED STATES f10446 Tour Air, Inc. UNITED STATES f10844 Trident Seafoods UNITED STATES f10452 Truman Arnold Companies UNITED STATES f10990 Ty-Tex Exploration Inc. UNITED STATES 26684 TAG AVIATION UK LTD UNITED KINGDOM 33802 TAIL WIND LTD. SWITZERLAND 36754 TAK AVIATION NIGERIA 33497 TAK SERVICES LTD AVV JORDAN 35547 TAM AVIATION AZERBAIJAN 24397 TARKIM TURKEY 27291 TARRANT ADVISORS UNITED STATES 31697 TAS CORP UNITED STATES 4189 TAUBMAN UNITED STATES 32242 TAYLOR ENERGY COMPANY LLC UNITED STATES 36827 TCC AIR SERVICES INC UNITED STATES 29164 TELUS COMMUNICATIONS CANADA 28114 TEXAS AVTN SALES&LSN UNITED STATES 15677 TEXTRON UNITED STATES 27034 THOMAS COOK AIRLINES LTD UNITED KINGDOM 35441 THOMAS ENTERPRISES UNITED STATES f10971 THOMAS William H. UNITED STATES 30131 THOMSON AIRWAYS LTD UNITED KINGDOM 31218 THUNDER AIR UK LTD UNITED KINGDOM 35153 THUN AB SWEDEN 27799 TIDEWATER UNITED STATES 34842 TINKLER GROUP AVTN AUSTRALIA 4744 TITAN AIRWAYS LTD UNITED KINGDOM 36184 TNT EXPRESS (UK) UNITED KINGDOM 36462 TOP ACES INC CANADA 32110 TOP AIRCRAFT UNITED STATES 9705 TOWER HOUSE CONSULTS UNITED KINGDOM 33891 TOWN & COUNTRY FOOD UNITED STATES 32029 TPG AVIATION SOUTH AFRICA 34674 TRANSCONT. WINGS VIRGIN ISLANDS (UK) 26670 TRANSMERIDIAN AVTN UNITED STATES 5759 TRANS CAN PIPELINES CANADA 31673 TRAVELERS INDEMNITY CO UNITED STATES 33923 TREK-AIR B.V. NETHERLANDS 28999 TRIDENT LEASING IRELAND 36495 TRIMEL INVESTMENT UNITED STATES 33853 TRINITY AVIATION LTD UNITED KINGDOM 36471 TRIPLE S AVIATION LLC UNITED STATES 13174 TRUSTAIR LTD UNITED KINGDOM 26165 TRYGON LTD UNITED KINGDOM 32832 TUCK AVIATION UNITED STATES 21887 TUDOR INVESTMENTS UNITED STATES 24731 TURKMENISTAN TURKMENISTAN 28983 TWINWOOD TRANSPORT. CAYMAN ISLANDS (UK) 7971 TW AIR BERMUDA (UK) f10460 Unisys Corporation UNITED STATES 2795 Universal Weather and Aviation, Inc. UNITED STATES 22512 UGANDA EXEC FLIGHT UGANDA 12105 UIM AIRCRAFT UNITED STATES 35124 UNICREDIT GLOBAL AUSTRIA 32889 UNIQE AIR (UK) UNITED KINGDOM 2782 UNITED AIRLINES UNITED STATES 35763 UNITED AIRWAYS (BD) BANGLADESH 4090 UNITED COMPANY THE UNITED STATES 21505 UNITED CONSTRUCTION TURKEY 34059 UNITED WEST AIRLINES UNITED STATES 35464 UNIVERSAL AIR SVCS UNITED KINGDOM 33177 UNIV AVN MIDDLE EAST UNITED ARAB EMIRATES 34914 USA JET AIRLINES 3 UNITED STATES f10462 US Bank NA Trustee UNITED STATES 28951 US EPPERSON UNDERWRT UNITED STATES 34260 US MARSHALS SERVICE UNITED STATES 35834 UTFLIGHT UNITED STATES 18224 UZBEKISTAN AIRWAYS UZBEKISTAN 30637 Vale S/A BRAZIL f10591 Vulcan Materials Company UNITED STATES 8962 VALERO ENERGY UNITED STATES 33003 VEDANTA ALUMINA LTD INDIA 7861 VERIZON CORPORATE SERVICES GROUP UNITED STATES 35720 VICIS CAPITAL L.L.C UNITED STATES 36079 VIKING HELLAS GREECE 34107 VIPER AVIATION LLC UNITED STATES 8142 VIRGIN ATLANTIC AIRWAYS LTD UNITED KINGDOM 30418 VMD AVIATION UNITED STATES 32477 VOLITO AVIATION AB SWEDEN f11345 VS MANAGEMENT LLC UNITED STATES 34977 V1 FLT SUP. INTL UNITED STATES f10470 Waste Management Security Services L.L.C. UNITED STATES f10471 Wayne A Reaud UNITED STATES f10629 Weyerhaeuser Company UNITED STATES f10479 Wichita Air Services, Inc. UNITED STATES f10482 Windsor Media Inc. UNITED STATES f10881 Worldwide Business Jets Corp UNITED STATES f10483 World Harvest Church Flight Operations UNITED STATES 35911 WALLAN AVIATION 2 SAUDI ARABIA 25432 WAL-MART STORES UNITED STATES 30900 WARNER ROAD AVTN UNITED STATES 35511 WARWICKSHIRE BLUE UNITED KINGDOM 31377 WA DEVELOPMENTS UNITED KINGDOM 35535 WELLS FARGO BANK (2) UNITED STATES 2885 WESTAIR FLYING UNITED KINGDOM 36283 WESTERN AIR CHTR KX UNITED STATES f11376 WESTERN ASSET MANAGEMENT CO UNITED STATES 34328 WESTFIELD LLC UNITED STATES 25990 WESTSHORE AVTN MGMT UNITED STATES 34873 WESTSTAR AVTN SVCS MALAYSIA 22445 WHITE CLOUD UNITED STATES 28542 WHITE ROSE AVTN UNITED STATES 32120 WILDERNESS POINT ASS UNITED STATES 35983 WILLIAMS AVIATION UNITED KINGDOM f11390 WILLIS LEASE FINANCE CORP UNITED STATES 36185 WILMINGTON TRUST(EI) IRELAND 34008 WINGED BULL AVIATION UNITED KINGDOM 36815 WING AVTN CHTR SVC UNITED STATES 25648 WING AVTN USA UNITED STATES 29596 WINNEPEG C/O REYES UNITED STATES 32802 WIV AIR-2 LLC UNITED STATES 31438 WOOD J M UNITED KINGDOM 30474 WORLD IS YOURS UNITED KINGDOM 22444 WORTHINGTON INDUSTRY UNITED STATES 32152 WYNDHAM WORLDWIDE UNITED STATES f10485 Xerox Corporation UNITED STATES 24421 XAMEX INVESTMENTS UNITED STATES 32609 XIAMEN AVIATION AVV RUSSIAN FEDERATION 34976 YH AVIATION LTD SWITZERLAND f10983 Zachry Industrial Inc. UNITED STATES f10488 Ziff Brothers Investment, LLC UNITED STATES f10490 Zimmer Inc. UNITED STATES f11242 Zoe Air SOUTH AFRICA 34953 ZENITH CAPITAL LTD SWITZERLAND f11027 ZENITH INSURANCE COMPANY UNITED STATES 5943 ZENO AIR UNITED STATES 35380 19TH HOLE CORP UNITED KINGDOM 1905 3M COMPANY UNITED STATES 34746 51 NORTH LIMITED UNITED KINGDOM 30021 57 AVIATION SERVICES LLC UNITED STATES 6803 711 CODY INC UNITED STATES 27726 994748 ONTARIO INC CANADA a11749 Operator using TAIL NB: CFLHQ Unknown a11752 Operator using TAIL NB: GCGFA Unknown a11757 Operator using TAIL NB: GMACP Unknown a11758 Operator using TAIL NB: GOCSE Unknown a11759 Operator using TAIL NB: GSABI Unknown a11480 Operator using TAIL NB: N1667J Unknown a11482 Operator using TAIL NB: N192NC Unknown a11485 Operator using TAIL NB: N22NG Unknown a11486 Operator using TAIL NB: N254GA Unknown a11743 Operator using TAIL NB: N289MU Unknown a11744 Operator using TAIL NB: N411SF Unknown a11493 Operator using TAIL NB: N44EG Unknown a11494 Operator using TAIL NB: N450LC Unknown a11499 Operator using TAIL NB: N588AT Unknown a11507 Operator using TAIL NB: N86LF Unknown a11509 Operator using TAIL NB: N899SR Unknown a11513 Operator using TAIL NB: N928GC Unknown a11514 Operator using TAIL NB: N94PC Unknown a11516 Operator using TAIL NB: N988T Unknown a11518 Operator using TAIL NB: N995BE Unknown a11532 Operator using TAIL NB: VPBAT Unknown a11538 Operator using TAIL NB: VPCJM Unknown a11540 Operator using TAIL NB: VPCRO Unknown a11544 Operator using TAIL NB: VQBAM Unknown a11550 Operator using TAIL NB: VQBHP Unknown a11747 Operator using TAIL NB: VTRAK Unknown a11762 Operator using TAIL NB: VPCAU Unknown